[pra20200331ex101a01001.jpg]
EXECUTION VERSION AGREEMENT AND PLAN OF ACQUISITION BY AND AMONG PROASSURANCE
CORPORATION, PRA PROFESSIONAL LIABILITY GROUP, INC. AND NORCAL MUTUAL INSURANCE
COMPANY 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01002.jpg]
TABLE OF CONTENTS Page No. ARTICLE 1 DEFINITIONS
............................................................................................................2
1.1 Definition of Certain Terms; Interpretation
.............................................................2 1.2 Index of
Other Defined Terms
.................................................................................7
ARTICLE 2 PLAN OF CONVERSION
.......................................................................................12
2.1 NORCAL Plan of Conversion
...............................................................................12
2.2 Approval of the Plan of Conversion
......................................................................13 ARTICLE
3 OFFER TO PURCHASE SHARES
..........................................................................14 3.1
The Offer
................................................................................................................14
3.2 Purchase Price of NORCAL Common Stock
........................................................16 3.3 Reverse Stock
Split
................................................................................................19
ARTICLE 4 THE
CLOSING.........................................................................................................19
4.1 Closing
...................................................................................................................19
4.2 Exchange Agent
.....................................................................................................19
4.3 Exchange Procedures
.............................................................................................20
4.4 Deposit of Funds
....................................................................................................22
4.5 Effective Time of the Plan of Conversion
.............................................................23 4.6 Purchase of
NORCAL Common Stock by PRA....................................................23
4.7 Conversion and Exchange Procedures
...................................................................24 4.8
Payment of the Contingent PRA Consideration
....................................................24 4.9 Undistributed
Exchange
Fund................................................................................25
4.10 Withholding
...........................................................................................................25
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF NORCAL.
................................25 5.1 Corporate Organization
..........................................................................................25
5.2 Subsidiaries
............................................................................................................26
5.3 Corporate Affairs
...................................................................................................27
5.4 Capitalization
.........................................................................................................27
5.5 Authority; No Violation; Consents and Approvals
................................................28 5.6 Insurance
Reports...................................................................................................29
5.7 Financial Statements; Financial Reporting
............................................................31 5.8 Broker’s Fees
.........................................................................................................32
5.9 Absence of Certain Changes or Events
..................................................................32 5.10 Legal
Proceedings and Judgments
.........................................................................33 5.11
Insurance
................................................................................................................34
5.12 Taxes and Tax
Returns...........................................................................................34
5.13 Employee Plans; Labor Matters
.............................................................................36
i 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01003.jpg]
5.14 Employees
..............................................................................................................40
5.15 Compliance with Applicable Law
.........................................................................41 5.16
Certain Contracts
...................................................................................................43
5.17 Investments and Interest Rate Risk Management Instruments
..............................44 5.18 Intellectual Property/Social Media
........................................................................45 5.19
Real Property; Environmental Liability
.................................................................46 5.20
Personal Property
...................................................................................................48
5.21 Insurance Matters
...................................................................................................48
5.22 No Investment Company
.......................................................................................52
5.23 Privacy and Data Security
......................................................................................52
5.24 Non-Reliance
.........................................................................................................54
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PRA
..........................................54 6.1 Corporate Organization
..........................................................................................55
6.2 Authority; No Violation; Consents and Approvals.
...............................................55 6.3 SEC Reports; Financial
Statements
.......................................................................56 6.4
Broker’s Fees
.........................................................................................................58
6.5 Absence of Certain Changes or Events
..................................................................58 6.6
Compliance with Applicable Law
.........................................................................58 6.7
Financial Ability
....................................................................................................59
ARTICLE 7 COVENANTS
..........................................................................................................59
7.1 Conduct of Businesses of NORCAL Prior to the Purchase Effective Time
.......................................................................................................59
7.2 NORCAL Forbearances
.........................................................................................60
7.3 PRA Forbearances
.................................................................................................62
7.4 NORCAL Subsidiaries, Directors and Officers
.....................................................62 ARTICLE 8 ADDITIONAL
AGREEMENTS
..............................................................................62
8.1 Regulatory
Matters.................................................................................................63
8.2 Access to Information; Financial Reporting
..........................................................66 8.3 Special Meeting
of, and Recommendation to, Eligible
Policyholders..........................................................................................................68
8.4 Exemption from Registration of NORCAL Common Stock
.................................69 8.5 Closing Date Disclosure Schedule
.........................................................................69 8.6
Additional Agreements
..........................................................................................69
8.7 Negotiations with Other Parties
.............................................................................70
8.8 Directors’ and Officers’ Indemnification and Insurance
.......................................71 8.9 [Reserved]
..............................................................................................................72
8.10 Employee Plans
......................................................................................................72
8.11 ProAssurance Board of Directors
..........................................................................75
ARTICLE 9 CONDITIONS PRECEDENT
..................................................................................75
9.1 Conditions to Each Party’s Obligation
..................................................................75 ii 43126503
v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01004.jpg]
9.2 Conditions to Obligation of PRA
...........................................................................76
9.3 Conditions to Obligation of NORCAL
..................................................................77 ARTICLE 10
TERMINATION AND AMENDMENT
................................................................77 10.1
Termination
............................................................................................................77
10.2 Effect of Termination
.............................................................................................79
10.3 Amendment
............................................................................................................79
10.4 Extension; Waiver
..................................................................................................79
10.5 Liquidated Damages; Termination Fee
..................................................................80 ARTICLE 11
GENERAL PROVISIONS
.....................................................................................80
11.1 Non-survival of Representations, Warranties and Agreements
.............................80 11.2 Expenses
................................................................................................................80
11.3 Notices
...................................................................................................................81
11.4 Further
Assurances.................................................................................................82
11.5 Assignment; No Third Party Beneficiaries
............................................................82 11.6 Presumptions
..........................................................................................................82
11.7 Exhibits and Schedules
..........................................................................................82
11.8 Interpretation
..........................................................................................................82
11.9 Counterparts
...........................................................................................................83
11.10 Entire Agreement
...................................................................................................83
11.11 Governing Law; Submission to Jurisdiction
..........................................................83 11.12 Severability
............................................................................................................84
11.13 Publicity
.................................................................................................................84
11.14 Specific Performance
.............................................................................................84
iii 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01005.jpg]
AGREEMENT AND PLAN OF ACQUISITION THIS AGREEMENT AND PLAN OF ACQUISITION (the
“Agreement”), dated as of February 20, 2020, by and among PROASSURANCE
CORPORATION, a Delaware corporation (“ProAssurance”), PRA PROFESSIONAL LIABILITY
GROUP, INC., a Delaware corporation (“PRA Professional”, and together with
ProAssurance, collectively, “PRA”) and NORCAL MUTUAL INSURANCE COMPANY, a
California mutual insurance company (“NORCAL”). WITNESSETH: WHEREAS,
ProAssurance is an insurance holding company that provides, through insurance
subsidiaries, professional liability insurance, liability insurance for medical
technology and life sciences risk and workers’ compensation insurance and PRA
Professional is a wholly owned subsidiary of ProAssurance that serves as a
holding company for ProAssurance’s insurance subsidiaries that provide
professional liability insurance; WHEREAS, NORCAL is a mutual insurance company
that provides, directly and through its subsidiaries, medical professional
liability insurance throughout the United States; WHEREAS, the Board of
Directors of NORCAL (“NORCAL Board”) has, by at least two-thirds of the NORCAL
Board, adopted the Plan of Conversion (as defined in Section 2.1 below),
pursuant to which NORCAL will be converted (the “Conversion”) from a mutual
insurance company to a stock insurance company and renamed NORCAL Insurance
Company (“NORCAL INC.”) pursuant to Section 4097 et seq. of the California
Insurance Code (“CA Insurance Code”); WHEREAS, the Plan of Conversion provides
that each of NORCAL’s Policyholders has the right to elect to receive in the
Conversion (i) a contribution certificate, (ii) cash, or (iii) shares of common
stock of NORCAL INC. in exchange for their membership interests as policyholders
of NORCAL, in accordance with and subject to the terms and conditions of this
Agreement and the Plan of Conversion; WHEREAS, PRA desires to acquire control of
NORCAL INC. on the terms and subject to the conditions set forth in this
Agreement; WHEREAS, in furtherance thereof and pursuant to this Agreement,
ProAssurance has agreed to cause PRA Professional to offer to purchase all of
the outstanding shares of NORCAL Common Stock immediately after the Conversion
for the PRA Consideration on the terms and subject to the conditions set forth
in this Agreement; and WHEREAS, the Board of Directors of ProAssurance (the “PRA
Board”) has determined that it is in the best interests of PRA for PRA to
acquire NORCAL through the transactions provided for in this Agreement and the
NORCAL Board has determined that it is in the best interests of NORCAL and its
policyholders for PRA to acquire NORCAL through the transactions provided for in
this Agreement. NOW, THEREFORE, in consideration of the mutual covenants,
representations, 1 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01006.jpg]
warranties and agreements contained in this Agreement, and intending to be
legally bound by this Agreement, the parties to this Agreement agree as follows:
ARTICLE 1 DEFINITIONS 1.1 Definition of Certain Terms; Interpretation. The terms
defined in this Section 1.1, whenever used in this Agreement (including in the
NORCAL Disclosure Schedule or the PRA Disclosure Schedule), shall have the
respective meanings indicated below for all purposes of this Agreement (each
such meaning to be equally applicable to the singular and the plural forms of
the respective terms so defined). The following terms, as used in this
Agreement, have the meanings that follow: “Action” means any claim, action,
cause of action, demand, lawsuit, arbitration, audit, proceeding, litigation,
citation, summons or subpoena (whether civil, criminal, administrative or
regulatory) whether at law or in equity. “Adoption Date” means February 18,
2020. “Affiliate” means with respect to any specified Person, any other Person
that at the time of determination directly, or indirectly through one or more
intermediaries, Controls, or is Controlled by, or is under common Control with,
such specified Person. “Applicable Law” means all laws, published rules,
statutes, regulations, codes and judgments, injunctions, orders, decrees,
licenses, permits and all other binding requirements of Governmental Authorities
applicable to the Person, place and situation in question. “Business Day” means
any day other than a Saturday, Sunday or other day on which banking institutions
in the State of California are required or authorized by law or executive order
to be closed. “Code” means the United States Internal Revenue Code of 1986, as
amended. “Control” means, as to any Person, the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. The terms “Controlled
by,” “under common Control with” and “Controlling” shall have correlative
meanings. “Conversion Statutes” means the provisions of CA Insurance Code
Section 4097 et seq. applicable to the conversion of a mutual insurance company
to a stock insurance company, but excluding the provisions applicable to the
organization of a mutual holding company. “Eligible Policyholder” means, at any
time prior to the Closing Date, a person who is a Policyholder on the Adoption
Date and, at any time on or after the Closing Date, a person who is a
Policyholder on both the Adoption Date and the Closing Date. For the avoidance
of doubt, a person who is a Policyholder on the Adoption Date and who terminates
or non-renews his, her or 2 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01007.jpg]
its Policy (as defined in the Plan of Conversion) prior to the Closing Date will
not be an Eligible Policyholder and will not be entitled to receive Conversion
Consideration even if such person timely submits an election to receive the
Conversion Consideration pursuant to the Plan of Conversion. “Employee Plan”
means any “employee benefit plan,” as defined in Section 3(3) of ERISA; any
employment, severance or similar service agreement, plan, arrangement or policy;
any other plan or arrangement providing for compensation, bonuses,
profit-sharing, stock option or other equity-related rights or other forms of
incentive or deferred compensation, vacation benefits, insurance (including any
self-insured arrangements), medical, dental or vision benefits, disability or
sick leave benefits, life insurance, employee assistance program, workers’
compensation, supplemental unemployment benefits, severance benefits and
post-employment or retirement benefits (including compensation, pension,
insurance or medical benefits); or any loan; in each case including plans or
arrangements, both written and oral, covering or extended to any current or
former director, officer, manager, employee or independent contractor.
“Environmental Laws” means any federal, state, local or foreign law (including
common law) treaty, judicial decision, regulation, rule, judgment, order,
decree, injunction, permit or binding governmental restriction or requirement
relating to protection of the environment or to pollutants, contaminants, wastes
or chemicals or any toxic, radioactive, ignitable, corrosive, reactive or
otherwise hazardous substances, wastes or materials. “Environmental Permits”
means, with respect to any Person, all permits, licenses, franchises,
certificates, approvals and other similar authorizations of Governmental
Authorities required by Environmental Laws and affecting, or relating in any way
to, the business of such Person or any of such Person’s Subsidiaries, as
currently conducted. “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended, and the regulations promulgated thereunder. “ERISA
Affiliate” means any Person that, together with NORCAL, would be treated as a
single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Governmental Authority” means any United States federal, state or local or any
supra- national or non-U.S. governmental, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency, body or
commission, self-regulatory organization or any court, tribunal, or judicial or
arbitral body. “Insurance Laws” means all Applicable Laws applicable to the
business of insurance and the regulation of insurance holding companies, whether
domestic or foreign, and all applicable orders and directives of Governmental
Authorities and market conduct recommendations resulting from market conduct
examinations of Insurance Regulators. “Insurance Regulators” means all
Governmental Authorities regulating the business of insurance under the
Insurance Laws. 3 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01008.jpg]
“Intellectual Property” means all trademarks, service marks, logos, domain
names, corporate names and registrations and applications for registration
thereof, copyrights and registrations and applications for registration thereof,
computer software (including computer software used in insurance operations or
for accounting operations), data and documentation, trade secrets and
confidential business information (including financial, marketing and business
data, pricing and cost information, business and marketing plans, and customer
and supplier lists and information), other proprietary rights, and copies and
tangible embodiments thereof (in whatever form or medium). “Knowledge of NORCAL”
means the actual knowledge of any person listed on Exhibit A after reasonable
inquiry of such person’s direct reports. “Knowledge of PRA” means the actual
knowledge of any person listed on Exhibit B after reasonable inquiry of such
person’s direct reports. “Lien” means, with respect to any property or asset
(real or personal, tangible or intangible), any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such property or
asset. For purposes of this Agreement, a Person shall be deemed to own subject
to a Lien any property or asset that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such property or asset.
“Material Adverse Effect” means, with respect to NORCAL and PRA, as the case may
be, a material adverse effect on the business, assets, properties, operations,
or condition (financial or otherwise) of such party and its Subsidiaries taken
as a whole; provided that any adverse change or effect arising out of or
resulting from or attributable to the following shall be excluded in any
determination of Material Adverse Effect: (i) any circumstance, change or effect
(including international events such as acts of terrorism or war) affecting
generally companies operating in the medical professional liability insurance
business; (ii) any circumstance, change or effect affecting generally the United
States or world economy or capital, credit or financial markets generally,
including changes in interest or exchange rates; (iii) changes or prospective
changes in laws, rules or regulations or accounting or actuarial practices or
principles or any change in the interpretation or enforcement thereof by a
Governmental Authority; (iv) the execution or announcement of or the
consummation of the transactions contemplated by this Agreement or the Plan of
Conversion (including the adverse effect of any loss or threatened loss of, or
disruption or threatened disruption in, any customer, reinsurer, policyholder,
supplier, and/or vendor relationships or loss of personnel resulting from such
execution, announcement or consummation); (v) actions taken or omitted by such
party at the direction of, or with the prior written consent of, the other
party; (vi) the effect of any action taken by the other party or its Affiliates
with respect to the transactions contemplated by this Agreement; (vii)
compliance with the terms of, or the taking of any action required by, this
Agreement; (viii) the effect of any breach, violation or non-performance of any
provision of this Agreement by the other party or its Affiliates; (ix) any
action taken in connection with obtaining regulatory or third party approvals,
licenses or consents or any event, change or effect resulting therefrom; (x) any
acts of war (whether or not declared), armed hostilities, sabotage or terrorism
occurring after the date of this Agreement or the continuation, escalation or
worsening of any such acts of war, armed hostilities, sabotage or terrorism
threatened or underway as of the date of 4 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01009.jpg]
this Agreement; (xi) any earthquakes, hurricanes, floods or other natural
disasters, acts of God, pandemics or force majeure events; (xii) any change in
NORCAL’s credit rating or financial strength rating (including AM Best rating)
or any failure by any party or its Affiliates to meet any projections, estimates
or budgets for any period prior to, on or after the date of this Agreement
(other than facts underlying such failure); (xiii) any deterioration in the
business, financial condition (including statutory surplus) and/or prospects of
any party or its Affiliates to the extent it relates to or arises out of
circumstances or conditions existing as of the date of this Agreement that were
known by, or disclosed to, the other party as of or prior to the date of this
Agreement, including those matters set forth in the Disclosure Schedule or (xiv)
any Action initiated or threatened on or after the date hereof by any
policyholders of NORCAL against NORCAL, any of its Affiliates or any of their
respective directors or officers arising out of this Agreement or the
transactions contemplated hereby. Notwithstanding the foregoing, with respect to
clauses (i), (ii), (iii), (x) or (xi) above, any adverse change or effect may be
taken into account in determining whether or not there has been a “Material
Adverse Effect” to the extent that NORCAL or PRA, as the case may be, and its
respective Subsidiaries (taken as a whole) are disproportionately affected
thereby as compared to other participants in the industries or markets in which
NORCAL or PRA, as the case may be, operate. “Multiemployer Plan” means a plan as
defined in ERISA Section 3(37). “NORCAL Disclosure Schedule” means the
disclosure schedule delivered by NORCAL to PRA on the date of this Agreement,
which such disclosure schedule will be arranged in paragraphs corresponding to
the lettered and numbered paragraphs contained in Article 5; provided, however,
(i) that each exception set forth in such disclosure schedule shall be deemed
disclosed for purposes of all representations and warranties if such exception
shall reasonably appear from the substance of the exception to be applicable to
any such representations or warranties in Article 5, and (ii) the mere inclusion
of an exception in such disclosure schedule shall not be deemed an admission by
NORCAL that such exception represents a material fact, event or circumstance or
would result in a material adverse effect, material adverse change or Material
Adverse Effect on NORCAL. “NORCAL Privacy and Data Policies” means all of
NORCAL’s and the NORCAL Subsidiaries’ internal or public-facing policies,
notices, and statements concerning the privacy, security, or Processing of
Personal Information in effect as of the date hereof or that have been in effect
in the past three years. “Permitted Lien” means (i) any Liens included in the
NORCAL Disclosure Schedules; (ii) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by appropriate Actions of NORCAL or its
Affiliates; (iii) mechanics’, carriers’, workers’, repairers’ and similar
statutory Liens arising or incurred in the ordinary course of business; and (iv)
zoning, entitlement, building and other land use regulations imposed by any
Governmental Authority having jurisdiction over owned real property which are
not violated by the current use and operation of the owned real property.
“Person” means an individual, corporation, partnership (general or limited),
limited liability company, association, trust or other entity or organization,
including any Governmental 5 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01010.jpg]
Authority. “Personal Information” means any information that identifies or,
alone or in combination with any other information, could reasonably be used to
identify, locate, or contact a natural Person, including name, street address,
telephone number, email address, identification number issued by a Governmental
Authority, credit card number, bank information, customer or account number,
online identifier, device identifier, IP address, browsing history, search
history, or other website, application, or online activity or usage data,
location data, biometric data, medical or health information, or any other
information that is considered “personally identifiable information,” “personal
information,” or “personal data” under applicable Privacy Laws. “Policyholder”
means a Person who (i) holds a policy of insurance issued by NORCAL, other than
a reinsurance contract or reporting endorsement and (ii) by the records of
NORCAL and by its articles of incorporation or bylaws, is deemed to be a holder
of a membership interest in NORCAL as of an applicable date. “PRA Disclosure
Schedule” means the disclosure schedule delivered by PRA to NORCAL on the date
of this Agreement, which such disclosure schedule will be arranged in paragraphs
corresponding to the lettered and numbered paragraphs contained in Article 6;
provided, however, (i) that each exception set forth in such disclosure schedule
shall be deemed disclosed for purposes of all representations and warranties if
such exception shall reasonably appear from the substance of the exception to be
applicable to any such representations or warranties in Article 6, and (ii) the
mere inclusion of an exception in such disclosure schedule shall not be deemed
an admission by PRA that such exception represents a material fact, event or
circumstance or would result in a material adverse effect, material adverse
change or Material Adverse Effect on PRA. “Privacy Laws” means all Applicable
Laws concerning the privacy, security, or Processing of Personal Information,
including, as applicable, data breach notification laws, consumer protection
laws, laws concerning requirements for website and mobile application privacy
policies and practices, Social Security number protection laws, and data
security laws, and laws concerning email, text message, or telephone
communications. Without limiting the foregoing, Privacy Laws include: the
Federal Trade Commission Act, the Telephone Consumer Protection Act, the
Telemarketing and Consumer Fraud and Abuse Prevention Act, the Controlling the
Assault of Non-Solicited Pornography and Marketing Act of 2003, the Children’s
Online Privacy Protection Act, the California Consumer Privacy Act of 2018, the
Computer Fraud and Abuse Act, the Electronic Communications Privacy Act, the
Fair Credit Reporting Act, the Fair and Accurate Credit Transaction Act, the
Health Insurance Portability and Accountability Act of 1996, as amended and
supplemented by the Health Information Technology for Economic and Clinical
Health Act of the American Recovery and Reinvestment Act of 2009, the
Gramm-Leach-Bliley Act, the Family Educational Rights and Privacy Act, and all
other similar international, federal, state, provincial, and local laws.
“Processing” means any operation performed on Personal Information, including
the collection, creation, receipt, access, use, handling, compilation, analysis,
monitoring, maintenance, storage, transmission, transfer, protection,
disclosure, destruction, or disposal of 6 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01011.jpg]
Personal Information. “Record Date Policyholder” means each Policyholder of
record as of the record date for the Special Meeting as determined by the NORCAL
Board in accordance with bylaws of NORCAL in effect as of the Adoption Date.
“SEC” means the United States Securities and Exchange Commission. “Securities
Act” means the Securities Act of 1933, as amended. “Solicitation Period” means
the 30-day period commencing on the date the Exchange Agent delivers the
information required by Section 4.3(c), or such longer period as the parties may
agree. “Subsidiary” of any Person means any corporation, general or limited
partnership, joint venture, limited liability company, limited liability
partnership, other business or insurance entity or organization or other Person
that is a legal entity, trust or estate (i) where such Person has the right to
elect a majority of the board of directors (or a majority of another body
performing similar functions) of or otherwise control or manage such corporation
or other Person, whether through ownership of voting securities or interests, by
exercising of contractual rights or otherwise, or (ii) of which (or in which )
more than 50% of the (a) voting capital stock of such corporation or other
Person, (b) interest in the capital or profits of such partnership, joint
venture or limited liability company or (c) the beneficial interest in such
trust or estate, is at the time of determination directly or indirectly owned or
controlled by such Person. “Termination Fee” means $15,000,000. 1.2 Index of
Other Defined Terms. Set forth below is an index to the definitions set forth in
this Agreement. Term Section Action 1.1 Actuary 3.2(b)(iii) Actuary’s Ultimate
Loss Estimate 3.2(b)(iii) Acquisition Proposal 8.7(c) Adoption Date 1.1
Affiliate 1.1 After Tax Percentage 3.2(b)(i) Agreement Introduction Applicable
Law 1.1 Articles of Incorporation 2.1(j) Authorized Conversion Shares 2.1(d)
Business Day 1.1 Bylaws 2.1(k) CA Insurance Code Recitals Cash Distribution List
4.3(c)(ii) Cash Subscribers 2.1(g) 7 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01012.jpg]
Cash Subscriber Payment Amount 4.4(a)(ii) Certificate Distribution List
4.3(c)(i) Certificate of Authority 4.5 Certificate Subscribers 2.1(f) Claim
8.8(b) Closing 4.1 Closing Date 4.1 Closing Date NORCAL Disclosure Schedule 8.5
Closing Date PRA Disclosure Schedule 8.5 Code 1.1 Commissioner 2.2(a)
Confidentiality Agreement 8.2(a) Contingent Consideration Exchange Fund 4.8(b)
Contingent PRA Consideration 3.2(a) Continuing Employees 8.10 Contribution
Certificates 2.1(e) Control 1.1 Controlled Group Liability 5.13(g) Conversion
Recitals Conversion Condition 3.1(b) Conversion Consideration 4.5 Conversion
Effective Time 4.5 Conversion Statute 1.1 Department 2.2(a) EDGAR 6.3(a)
Election Solicitation 3.1(a) Eligible Policyholder Distribution List 4.3(a)
Eligible Policyholders 2.2(b) Employee Plan 1.1 Environmental Laws 1.1
Environmental Permits 1.1 ERISA 1.1 ERISA Affiliate 1.1 Excess Amount 3.2(b)
Exchange Act 1.1 Exchange Agent 4.2 Exchange Fund 4.4(b) Extended Stock Offer
3.1(a) Fixed PRA Consideration 3.2(a) Form A Filings 8.1(f) Form E Filings
8.1(f) Fractionalized Interest 2.1(c) GAAP 5.13(c) GAAP Financial Statements
8.1(c) Governmental Authority 1.1 HSR Act Report 6.2(e) 8 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01013.jpg]
HSR Act 3.1(d) Indemnified Parties 8.8(b) Information Statement 8.1(b) Initial
Term 8.11 Insurance Contracts 5.21(a) Insurance Laws 1.1 Insurance Premium
Amount 8.8(a) Insurance Regulators 1.1 Intellectual Property 1.1 IRS 5.12(a)
Knowledge of NORCAL 1.1 Knowledge of PRA 1.1 Lien 1.1 Material Adverse Effect
1.1 Multiemployer Plan 1.1 Non-Electing Stock Subscriber 4.3(d) Non-Electing
Stockholder Distribution List 4.3(c)(iv) NORCAL Introduction NORCAL Acquisition
Event 10.5 NORCAL Actuarial Analyses 5.22(j) NORCAL Actuary or NORCAL Actuaries
5.22(j) NORCAL Appraised Value 2.1(b) NORCAL Benefit Plans 5.13(a) NORCAL Board
Recitals NORCAL Committee 3.2(d) NORCAL Common Stock 2.1(d) NORCAL Contract
5.16(a) NORCAL Disclosure Schedule 1.1 NORCAL Employees 8.10 NORCAL Holding
Company Act Reports 5.6(a) NORCAL INC. Recitals NORCAL Insurance Policies
5.11(a) NORCAL Insurance Subsidiaries 5.2(b) NORCAL Nominees 8.11 NORCAL
Personal Property Leases 5.20(b) NORCAL Privacy and Data Policies 1.1 NORCAL
Real Property 5.19(a) NORCAL Real Property Leases 5.19(a) NORCAL Recommendation
Event 10.1(d) NORCAL Registered Intellectual Property 5.18(a) NORCAL Regulatory
Agreement 5.15(b) NORCAL Reinsurance Treaties 5.22(h) NORCAL Reserves 5.22(i)
NORCAL SAP Statements 5.7(a) NORCAL Subsidiaries 5.2(a) NORCAL’s 2020 Ultimate
Losses 3.2(b)(iii) 9 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01014.jpg]
NORCAL/PRA Severance Plan 8.10(e) NYSE 3.1(d) Offer 3.1(a) Offer Conditions
3.1(b) Offer Expiration Time 3.1(d) Offer to Purchase 3.1(c) Organizational
Documents 5.3 Outside Date 10.1(i) Per Share Offer Price 3.2(a) Permitted Lien
1.1 Person 1.1 Personal Information 1.1 Plan of Conversion 2.1 Policyholder 1.1
Post-Closing Employment Period 8.10(e) Post-Closing Severance 8.10(e) PRA
Introduction PRA Balance Sheet 6.3(c) PRA Board Recitals PRA Disclosure Schedule
1.1 PRA Filed SEC Reports 6.3(a) PRA Professional Introduction PRA SEC Reports
6.3(a) PRA Consideration 3.2(a) PRA Regulatory Agreement 6.6(b) PRA Subsidiaries
6.2(e) PRA Ultimate Loss Estimate 3.2(b)(ii) Pre-Merger Notification Agencies
6.2(e) Privacy Laws 1.1 ProAssurance Introduction Processing 1.1 Proposal 2.2(b)
Purchase Effective Time 4.6 Purchased Stock 4.6 Qualified Benefit Plan 5.13(c)
Quarter End Report 8.2(c) Record Date Policyholder 1.1 Requisite Regulatory
Approvals 5.5(a) SAP 5.7(b) SEC 1.1 Second Actuary 3.2(c) Second Actuary’s
Estimate 3.2(c) Securities Act 1.1 Security Incident 5.23(d) Selling Stockholder
Distribution List 4.3(e) Selling Stockholders 2.1(m) 10 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01015.jpg]
Social Media Terms of Use 5.18(e) Solicitation Period 1.1 SOX 6.3(a) Special
Meeting 2.2(b) SRO 5.5(c) Stock Offer 3.1(a) Stock Offer Initial Expiration Time
3.1(d) Stock Subscriber 2.1(h) Subscription Price Per Share 2.1(d) Subsidiary
1.1 Supporting Documents 8.1(b) Tail Policy 8.8(a) Tax or Taxes 5.12(a) Tax
Return or Tax Returns 5.12(a) Termination Fee 1.1 WARN Act 5.14(e) 11 43126503
v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01016.jpg]
ARTICLE 2 PLAN OF CONVERSION 2.1 NORCAL Plan of Conversion. Prior to the
execution of this Agreement, the NORCAL Board, by at least two-thirds of the
NORCAL Board, adopted a Plan of Conversion, a copy of which has been provided to
PRA (as amended or supplemented from time to time in accordance with the terms
of this Agreement, the “Plan of Conversion”), which complies with the Conversion
Statutes and includes or provides for the following: (a) the conversion of
NORCAL from a mutual insurance company to a stock insurance company under the
name of NORCAL INC. in accordance with Section 4097(a) of the CA Insurance Code
such that NORCAL INC. shall be a continuation of the existence of NORCAL and
treated as such pursuant to Section 4097.11(b) of the CA Insurance Code; (b) the
appraised value of NORCAL of Four Hundred Forty Million Dollars ($440,000,000)
(the “NORCAL Appraised Value”), as determined in accordance with the Conversion
Statutes; (c) a fair, just and equitable formula for the determination of each
of Policyholder’s fractionalized interest of the NORCAL Appraised Value, as
determined by the NORCAL Board in accordance with the Conversion Statute (each,
a “Fractionalized Interest” and, collectively, the “Fractionalized Interests”);
(d) each Eligible Policyholder’s preemptive right to acquire his or her
proportionate part of all of the proposed shares to be issued in a single class
of voting common stock of NORCAL INC. (the “NORCAL Common Stock”), within a
reasonable time period, by (i) first dividing the total number of authorized
shares of NORCAL Common Stock (the “Authorized Conversion Shares”) into the
NORCAL Appraised Value to determine the per share price of the NORCAL Common
Stock authorized to be issued in the Conversion (the “Subscription Price Per
Share”), and (ii) next, dividing the Subscription Price Per Share into the value
of a Fractionalized Interest of a Policyholder, as determined under the formula
described in Section 2.1(c) hereof, to determine the number of shares of NORCAL
Common Stock representing the Policyholder’s preemptive right in the NORCAL
Appraised Value; (e) each Policyholder’s right to receive one of the following:
(i) a contribution certificate equal to 100% of such Policyholder’s
Fractionalized Interest in the NORCAL Appraised Value, which shall bear interest
at the rate established in CA Insurance Code Section 10489.4 for minimum
standard valuation of all life insurance policies of more than twenty (20)
years’ duration issued in the year, and which shall be repayable within ten (10)
years following the Plan Effective Date (as defined in the Plan of Conversion)
but only with the written consent of the Commissioner and only out of NORCAL’s
surplus in excess of four hundred percent (400%) of NORCAL’s “Risk-based
Capital” as reflected on NORCAL’s last filed “RBC Report” (collectively, the
“Contribution Certificates”); (ii) an amount of cash equal to 50% of such
Policyholder’s Fractionalized Interest in the NORCAL Appraised Value; or (iii) a
number of shares of NORCAL Common Stock with an aggregate value (based on the
Subscription Price Per Share) equal to 100% of such Policyholder’s
Fractionalized Interest in the NORCAL Appraised Value; 12 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01017.jpg]
(f) the issuance of Contribution Certificates to Policyholders who either (i)
elect to receive a Contribution Certificate or (ii) do not elect to receive a
cash payment or shares of capital stock of NORCAL INC. pursuant to the Plan of
Conversion (the “Certificate Subscribers”); (g) the payment of cash to
Policyholders who elect to receive a cash payment as determined in accordance
with Section 2.1(e) above pursuant to the Plan of Conversion (the “Cash
Subscribers”); (h) the issuance of NORCAL Common Stock to Policyholders who
elect to receive shares of capital stock of NORCAL INC. pursuant to the Plan of
Conversion (the “Stock Subscribers”); (i) the number of shares of NORCAL Common
Stock to be authorized and the Subscription Price Per Share, as determined in
accordance with Section 2.1(d); (j) the adoption of the articles of
incorporation for NORCAL INC. after the Conversion in substantially the form
attached to the Plan of Conversion (the “Articles of Incorporation”); (k) the
adoption of bylaws for NORCAL INC. after the Conversion in substantially the
form attached to the Plan of Conversion (the “Bylaws”); (l) the appointment of
the persons named on Exhibit C to serve as directors and officers of NORCAL INC.
after the Conversion; (m) that the effectiveness of the Plan of Conversion is
conditioned upon Stock Subscribers holding at least 80% of the shares of NORCAL
Common Stock outstanding immediately after the Conversion electing to sell their
shares of NORCAL Common Stock to PRA Professional pursuant to Section 3.1 below
(such Stock Subscribers, including, for the avoidance of doubt, Certificate
Subscribers and Stock Subscribers who change their election or make an election,
as the case may, during the Election Solicitation, the “Selling Stockholders”);
(n) that the NORCAL Common Stock issued pursuant to the Plan of Conversion shall
have been offered and issued in compliance with federal and applicable state
securities laws; (o) that the requirement that the conditions set forth in
Section 9.1 hereof shall be satisfied as conditions to the effectiveness of the
Plan of Conversion; and (p) such additional terms and provisions as are agreed
upon in writing by the parties hereto and not inconsistent with the provisions
set forth herein. 2.2 Approval of the Plan of Conversion. Subject to the
provisions of Section 8.3 and Section 8.7 hereof: (a) As promptly as reasonably
practicable after the execution and delivery of this Agreement by the parties,
NORCAL shall file the Plan of Conversion with the Insurance 13 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01018.jpg]
Commissioner (the “Commissioner”) of the California Department of Insurance (the
“Department”) in accordance with the Conversion Statute. NORCAL shall take such
action as may reasonably be required to obtain approval of the Plan of
Conversion by the Commissioner, in accordance with the Conversion Statute,
including without limitation providing notice of the Plan of Conversion to
Policyholders and the public hearing thereon, if any, and appearing at the
hearing on the Plan of Conversion; provided, however, that any changes to the
Plan of Conversion required by the Commissioner shall require the consent of PRA
(which such consent shall not be unreasonably withheld, conditioned or delayed)
and at least two-thirds of the NORCAL Board. (b) NORCAL, in accordance with the
Plan of Conversion and Applicable Law (including without limitation the
Conversion Statute), shall submit a proposal to the Record Date Policyholders to
approve the Plan of Conversion (the “Proposal”) in accordance with Section 8.3
hereof (which proposal shall include the terms and conditions of the Offer), and
shall give such notice to the Record Date Policyholders containing the date,
time and place for voting on the Proposal (the “Special Meeting”) as may be
required under the Conversion Statute. Subject to Section 8.7 hereof, the
Proposal shall include the determination of the NORCAL Board that the Plan of
Conversion is fair, just and equitable to the Policyholders and NORCAL and shall
include NORCAL Board’s recommendation that the Record Date Policyholders approve
the Plan of Conversion. ARTICLE 3 OFFER TO PURCHASE SHARES 3.1 The Offer. (a)
Commencement of the Offer. Unless this Agreement shall have been terminated in
accordance with Article 10, and subject to the other terms and conditions set
forth herein and in the Plan of Conversion, (i) simultaneously with the mailing
of the Information Statement, PRA shall commence an offer to purchase from the
Stock Subscribers the shares of NORCAL Common Stock that will be issued to Stock
Subscribers in the Conversion in exchange for the PRA Consideration calculated
in accordance with Section 3.2 below (the “Stock Offer”), and (ii) immediately
following receipt of the information delivered by the Exchange Agent pursuant to
Section 4.3(c) hereof, in the event the Offer Condition set forth in Section
3.1(b)(ii) and/or Section 3.1(b)(iii) is not satisfied or waived by PRA as of
the date the Exchange Agent delivers the information required by Section 4.3(c),
PRA shall commence a solicitation of the Certificate Subscribers to change their
election from a Certificate Subscriber to, or to make an election to be, as the
case may be, a Stock Subscriber and then sell, and/or, if applicable, a
solicitation of the Stock Subscribers to sell, shares of NORCAL Common Stock of
such Stock Subscribers pursuant to the Stock Offer (the “Election
Solicitation”), in which case the Stock Offer shall be extended through the end
of the Solicitation Period (the “Extended Stock Offer” and together with the
Stock Offer, collectively, the “Offer”). (b) Terms and Conditions of the Offer.
The obligation of PRA to accept for payment and purchase the shares of NORCAL
Common Stock in the Stock Offer or the Extended Stock Offer validly tendered and
not validly withdrawn pursuant to the Offer shall be 14 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01019.jpg]
subject to: (i) consummation of the Conversion in accordance with the Plan of
Conversion and the Conversion Statute (the “Conversion Condition”); (ii) the
face amount of the Contribution Certificates to be issued to Eligible
Policyholders in the Conversion shall not exceed $200,000,000; (iii) the holders
of not less than 80% of the outstanding shares of NORCAL Common Stock to be
issued in the Conversion validly tender their shares of NORCAL Common Stock for
purchase pursuant to the Offer; and (iv) the satisfaction, or waiver (to the
extent permitted by Law and the terms of this Agreement) of the conditions set
forth in Article 9 (together with the Conversion Condition, the conditions in
clauses (ii), (iii) and (iv), collectively, the “Offer Conditions”). Subject to
the satisfaction or waiver by PRA of the Offer Conditions, PRA shall, and shall
cause PRA Professional to, consummate the Offer in accordance with its terms and
shall pay for all shares of NORCAL Common Stock so purchased as promptly as
practicable after the Closing in accordance with Article 4 hereof. (c) Offer to
Purchase; Adjustment of Offer Price; Waiver of Conditions. The Offer shall be
made by means of an offer to purchase (the “Offer to Purchase”) that describes
the terms and conditions of the Offer as set forth in this Agreement, including
the Offer Conditions, which terms and conditions shall comply with Section 14(e)
of the Exchange Act and the rules promulgated thereunder. PRA expressly reserves
the right (in its sole discretion) to waive, in whole or in part, any Offer
Condition, to the extent allowed under Article 9 of this Agreement, to increase
the PRA Consideration, or to make any other changes in the terms and conditions
of the Offer; provided, however, that unless otherwise provided by this
Agreement or as previously approved in writing by NORCAL, PRA shall not: (i)
reduce the number of shares of NORCAL Common Stock subject to the Offer; (ii)
reduce the PRA Consideration; (iii) add, amend or modify any Offer Condition in
a manner adverse in any respect to any holders of shares of NORCAL Common Stock;
(iv) except as otherwise provided in this Section 3.1, extend or otherwise
change the expiration date of the Offer; (v) change the form of consideration
payable in the Offer; or (vi) otherwise amend, modify, or supplement any of the
terms of the Offer in a manner adverse in any respect to any holders of shares
of NORCAL Common Stock. (d) Expiration of the Offer; Extension of Offer. The
Stock Offer shall expire at 5:00 p.m. (Central Time) on the date that is sixty
days (60) days after the initial mailing of the Information Statement (the
“Stock Offer Initial Expiration Time”) or, in the event the Stock Offer Initial
Expiration Time has been extended pursuant to this Agreement, including an
extension through the end of the Solicitation Period pursuant to Section 3.1(a),
the date and time to which the Offer has been so extended (the Stock Offer
Initial Expiration Time, or such later date and time to which the Stock Offer
Initial Expiration Time has been extended pursuant to this Agreement, is
referred to as the “Offer Expiration Time”). Subject to Section 10.1(i), PRA
shall, and shall cause PRA Professional to: (i) extend the Offer until the first
Business Day following the issuance by the Commissioner of his decision and
order approving the Plan of Conversion if such decision and order has not been
issued prior to the sixtieth (60th) day following the initial mailing of the
Information Statement; and (ii) extend the Stock Offer for any period required
by Applicable Law, any interpretation or position of the SEC, the staff thereof,
or the New York Stock Exchange (the “NYSE”) applicable to the Stock Offer, and
until any waiting period (and any extension thereof) applicable to the
consummation of the Stock Offer under the Hart-Scott-Rodino Anti-Trust
Improvements Act, as amended, and the rules and regulations thereunder
(collectively, the “HSR Act”), and any other similar Applicable Law shall have
expired or been terminated; provided, however, that in no event shall PRA or PRA
Professional 15 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01020.jpg]
be required to extend the Stock Offer at any time that PRA is permitted to
terminate this Agreement pursuant to Article 10. (e) Payment. On the terms and
subject to the conditions of this Agreement, PRA shall, and shall cause PRA
Professional to, promptly after the Offer Expiration Time accept for payment all
shares of NORCAL Common Stock validly tendered and not validly withdrawn
pursuant to the Offer and promptly pay for such shares tendered pursuant to the
Offer in accordance with Article 4 hereof. (f) Termination of Offer. PRA shall
not terminate or withdraw the Offer prior to the applicable Offer Expiration
Time without the prior written consent of NORCAL except in the event that this
Agreement is terminated pursuant to Article 10. If the Offer is terminated or
withdrawn by PRA in accordance with the terms of this Agreement, or this
Agreement is terminated pursuant to Article 10, prior to the acceptance for
payment of NORCAL Common Stock tendered in the Offer, PRA shall promptly return,
and shall cause any depository acting on behalf of PRA to return, all tendered
NORCAL Common Stock to the registered holders thereof. 3.2 Purchase Price of
NORCAL Common Stock. (a) The aggregate purchase price for all Authorized
Conversion Shares shall be the sum of the following (the “PRA Consideration”):
(i) a fixed amount of $450,000,000 assuming all Policyholders are Stock
Subscribers (the “Fixed PRA Consideration”) and (ii) a contingent amount of up
to $150,000,000 to be determined as provided in Section 3.2(b) hereof (the
“Contingent PRA Consideration”). For each share of NORCAL Common Stock issued in
the Conversion, PRA agrees to pay to the holder of a share of NORCAL Common
Stock cash in an amount equal to such holder’s pro rata share of each of the
Fixed PRA Consideration and the Contingent PRA Consideration with such pro rata
share to be determined on a per share basis by dividing the total number of
Authorized Conversion Shares into the amount of each of the Fixed PRA
Consideration and the Contingent PRA Consideration. The per share amount of the
Fixed PRA Consideration and the Contingent PRA Consideration (the “Per Share
Offer Price”) shall be payable to the Selling Stockholders in cash as provided
in Article 4 hereof. For the avoidance of doubt, the Fixed PRA Consideration and
Contingent PRA Consideration shall be payable only to those Eligible
Policyholders who elect to receive NORCAL Common Stock in the Conversion and who
tender their shares of NORCAL Common Stock to PRA pursuant to the Offer so that
the total consideration paid by PRA under this Section 3.2(a) will be reduced by
an amount equal to the aggregate Per Share Offer Price for the number of shares
of NORCAL Common Stock that would have been issued to the Certificate
Subscribers and Cash Subscribers if the Certificate Subscribers and Cash
Subscribers had elected to become Stock Subscribers in the Conversion. By way of
example, assuming that the total number of Authorized Conversion Shares (being
the total number of shares of NORCAL Common Stock authorized to be issued in the
Conversion) is 8,800,000 shares and that the total amount of the Contingent PRA
Consideration is ultimately determined to be $150,000,000, the Per Share Offer
Price for a share of NORCAL Common Stock pursuant to the Offer shall be
$68.1818181818 which is an amount equal to the sum of (i) $51.1363636363
(determined by dividing the number of Authorized Conversion Shares (8,800,000)
into the Fixed PRA Consideration ($450,000,000)); and (ii) $17.0454545454
(determined by dividing the number of Authorized Conversion Shares (1,000,000)
into the 16 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01021.jpg]
Contingent PRA Consideration ($150,000,000)). Assuming further that only
7,040,000 shares of NORCAL Common Stock are issued to Stock Subscribers in the
Conversion because Policyholders entitled to receive 1,760,000 shares of NORCAL
Common Stock are Certificate Subscribers or Cash Subscribers, then the total PRA
Consideration available for payment for the shares of NORCAL Common Stock issued
to Stock Subscribers in the Conversion will be reduced by $120,000,000
(1,760,000 shares multiplied by the Per Share Offer Price of $68.1818181818)
from $600,000,000 to $480,000,000. (b) The Contingent PRA Consideration shall be
an amount equal to the product to be determined by multiplying (X) the After Tax
Percentage (as defined in subparagraph (i) of this Section 3.2(b)) and (Y) the
amount by which the PRA Ultimate Loss Estimate (as defined in subparagraph (ii)
of this Section 3.2(b)) exceeds the Actuary’s Ultimate Loss Estimate (as defined
in subparagraph (iii) of this Section 3.2(b)); provided that in the event the
amount of the Actuary’s Ultimate Loss Estimate is equal to or greater than the
PRA Ultimate Loss Estimate, the amount of the Contingent PRA Consideration shall
be zero dollars ($0), and in no event shall the total amount of the Contingent
PRA Consideration exceed $150,000,000; provided, however, that to the extent (A)
the sum of the face amount of the Contribution Certificates to be issued to
Eligible Policyholders in the Conversion; plus (B) the sum of the cash to be
paid to Eligible Policyholders in the Conversion; plus (C) the value of the
shares to be issued to Eligible Policyholders in the Conversion assuming all
shares are valued at a purchase price equal to the Fixed PRA Consideration,
exceeds $450,000,000 (such excess, if any, being referred to herein as the
“Excess Amount”), then in such event (i) PRA shall not be obligated to make any
payments of Contingent PRA Consideration hereunder until the aggregate amount of
Contingent PRA Consideration exceeds the Excess Amount, in which event PRA shall
only be required to pay Contingent PRA Consideration in excess of the Excess
Amount; and (ii) the total possible Contingent PRA Consideration of $150,000,000
shall be reduced dollar-for-dollar by an amount equal to the Excess Amount. (i)
The “After Tax Percentage” shall be the percentage determined by subtracting
from one hundred percent (100%) the maximum federal income tax marginal rate for
corporations for the taxable year ending December 31, 2023; provided, that to
the extent any reserves of NORCAL or any NORCAL Insurance Subsidiary are
released in any of the taxable years ending December 31, 2020, December 31, 2021
or December 31, 2022, then the After Tax Percentage shall be adjusted to reflect
(on a proportional basis) the maximum federal income tax for corporations for
the taxable year(s) in which such reserves are released. (ii) The “PRA Ultimate
Loss Estimate” shall be an amount equal to the sum of (A) Three Billion Six
Hundred Twenty-Seven Million Dollars ($3,627,000,000) (being an amount equal to
the consolidated ultimate losses and loss adjustment expenses (allocated and
unallocated) net of reinsurance as has been determined by PRA for NORCAL and its
Subsidiaries for the accident years ended on or before December 31, 2018
determined in accordance with the reserve requirements, statutory accounting
rules and actuarial principles applicable to NORCAL and its Subsidiaries under
Applicable Law and, to the extent consistent therewith, commonly accepted
actuarial and practices consistently applied in the preparation of the PRA
Ultimate Loss Estimate schedule, a copy of which has been delivered to NORCAL on
the date hereof); plus (B) an amount equal to 102% of the consolidated net
earned premium as reported in the consolidated annual statement of NORCAL and
its Subsidiaries for the year 17 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01022.jpg]
ending December 31, 2019; plus (C) an amount equal to 98% of the consolidated
net earned premium reported in the consolidated annual statement of NORCAL and
its Subsidiaries for the year ending December 31, 2020; provided that for
purposes of this calculation the net earned premium amounts referenced in
subsections (B) and (C) above shall exclude the effect of any adjustment related
to NORCAL’s reserve for death, disability or retirement. (iii) The “Actuary’s
Ultimate Loss Estimate” shall mean the amount of the best estimate of NORCAL’s
2020 Ultimate Net Loss (herein defined) for accident years ended on or before
December 31, 2020, to be determined as of December 31, 2023, by an independent
actuary in accordance with this Section 3.2(b)(iii). Prior to Closing, NORCAL
and PRA shall select a mutually acceptable independent actuarial consultant (the
“Actuary”) to conduct a reserve review of the consolidated ultimate losses and
loss adjustment expenses (including both allocated and unallocated expenses) of
NORCAL and its Subsidiaries. In connection with such review, the Actuary shall
determine its best estimate of the consolidated ultimate losses and loss
adjustment expenses (allocated and unallocated) of NORCAL and its Subsidiaries
at December 31, 2020 net of reinsurance for accident years ended on or before
December 31, 2020 (“NORCAL’s 2020 Ultimate Losses”). The Actuary shall conduct
an actuarial review of NORCAL’s 2020 Ultimate Losses at December 31, 2023, to
roll forward its estimate of NORCAL’s 2020 Ultimate Losses. All actuarial
calculations shall be in accordance with the reserve requirements, statutory
accounting rules and actuarial principles applicable to NORCAL and its
Subsidiaries under Applicable Law and, to the extent consistent therewith,
commonly accepted actuarial standards and practices consistently applied in the
preparation of the PRA Ultimate Loss Estimate schedule, a copy of which has been
delivered to NORCAL on the date hereof. The Actuary’s Ultimate Loss Estimate
shall be an amount equal to the Actuary’s estimate of NORCAL’s 2020 Ultimate
Losses at December 31, 2023, as the same may be adjusted in accordance with
Section 3.2(c) hereof. (c) The determination of the Actuary’s Ultimate Loss
Estimate shall be completed on or before June 30, 2024. Upon completion, the
Actuary shall provide a written report to PRA and to the NORCAL Committee
appointed pursuant to Section 3.2(d) hereof. PRA and the NORCAL Committee shall
have a period of thirty (30) days to review the Actuary’s report on the
Actuary’s Ultimate Loss Estimate. In the event that either of PRA or the NORCAL
Committee disagrees with the determination of the Actuary’s Ultimate Loss
Estimate, then PRA and/or the NORCAL Committee may deliver written notice of
disagreement setting forth the basis of such disagreement to the other party
within such thirty (30) day review period. If PRA and the NORCAL Committee are
unable to resolve any disagreement within thirty (30) days of delivery of such
notice of disagreement, then PRA and the NORCAL Committee shall jointly appoint
a nationally recognized independent actuary (or, if PRA and the NORCAL Committee
are unable to agree on such actuary, a nationally recognized independent actuary
selected by the Actuary) (the “Second Actuary”) to perform an independent review
to determine its best estimate of NORCAL’s 2020 Ultimate Losses at December 31,
2023 (the “Second Actuary’s Estimate”). If the loss reserve calculation embedded
in the Second Actuary’s Estimate are within five percent (5%) of the loss
reserve calculation embedded in the Actuary’s Ultimate Loss Estimate, then the
Actuary’s Ultimate Loss Estimate as delivered by the Actuary shall be final and
binding. If the loss reserve calculation embedded in the Second Actuary’s
Estimate is not within five percent (5%) of the loss reserve calculation
embedded in the Actuary’s Ultimate Loss Estimate, then the amount of the
Actuary’s Ultimate Loss Estimate 18 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01023.jpg]
under Section 3.2(b)(iii) hereof shall be the average of the Actuary’s Ultimate
Loss Estimate and the Second Actuary’s Estimate. The cost of the Actuary and a
Second Actuary (if any) shall be paid in equal shares by PRA and by the NORCAL
Committee from the Contingent PRA Consideration; provided that if there is no
Contingent PRA Consideration to be paid after completion of the reviews by the
Actuary and/or Second Actuary, PRA shall be solely responsible for the cost of
the Actuary and the Second Actuary (if any). (d) On or before the Closing,
NORCAL shall appoint a committee comprised of three individuals (the “NORCAL
Committee”) to act for and on behalf of NORCAL in the appointment of the Actuary
pursuant to Section 3.2(b)(iii) and to review the Actuary’s Ultimate Loss
Estimate and to appoint a Second Actuary if the NORCAL Committee, in its
discretion, determines to exercise the right to appoint a Second Actuary in
accordance with Section 3.2(c) hereof. The NORCAL Committee shall act by a
majority of its members. Any vacancy on the NORCAL Committee shall be filled by
the remaining members on the Committee. The NORCAL Committee shall provide PRA
notice of the names of the members of the Committee and an address at which
notices to the NORCAL Committee can be delivered. The costs and expenses of the
NORCAL Committee, including any amounts payable to members of the NORCAL
Committee as compensation or the costs and expenses of legal, financial and
other professional advisers retained by the NORCAL Committee to assist in the
performance of its duties, shall reduce the Contingent PRA Consideration (if
any) or be paid by NORCAL (if the Contingent PRA Consideration is determined to
be $0 or is otherwise not sufficient to pay such costs and expenses). 3.3
Reverse Stock Split. Subject to the terms and provisions of this Agreement and
Applicable Law, after the Closing, PRA may cause NORCAL INC. to be recapitalized
through a reverse stock split of the NORCAL Common Stock or through other
reorganization transactions. The consideration payable to each holder of
fractional shares of NORCAL Common Stock will be an amount of PRA Consideration
equal to the amount of PRA Consideration such holder would have received had
such holder tendered his shares of NORCAL Common Stock to PRA in the Offer.
ARTICLE 4 THE CLOSING 4.1 Closing. Subject to the terms and conditions of this
Agreement, the closing of the Conversion and the Offer as contemplated by this
Agreement (the “Closing”) will take place at the offices of McDermott Will &
Emery LLP in San Francisco, California, at 10:00 a.m. on a date to be specified
in a notice delivered by PRA, which shall be on a date no later than five (5)
Business Days after the satisfaction or waiver (subject to Applicable Law) of
the latest to occur of the conditions set forth in Article 9 of this Agreement,
or at such other time and place as may be mutually agreed by the parties (the
“Closing Date”). 4.2 Exchange Agent. PRA and NORCAL shall mutually designate a
bank or other institution (the “Exchange Agent”) to act as conversion agent and
paying agent in effecting the distribution and payment of the Conversion
Consideration to the Policyholders and the PRA Consideration to the Selling
Stockholders. NORCAL and PRA shall each be responsible for and 19 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01024.jpg]
pay one-half of all of the charges and expenses of the Exchange Agent associated
with the effecting the distributions and payments contemplated by this
Agreement. 4.3 Exchange Procedures. (a) As soon as reasonably practicable (but
in any event at least five (5) Business Days) before the mailing of the
Information Statement to the Eligible Policyholders, NORCAL shall provide to the
Exchange Agent a list, certified by the Secretary of NORCAL, which sets forth
the name, address and other information reasonably requested by the Exchange
Agent of each Eligible Policyholder, the Fractionalized Interest of such
Eligible Policyholder and the estimated Allocable Equity (as defined in the Plan
of Conversion) of such Eligible Policyholder (the “Eligible Policyholder
Distribution List”). (b) As soon as practicable after NORCAL’s delivery to the
Exchange Agent of the items required to be delivered pursuant to Section 4.3(a)
hereof, the Exchange Agent shall, with the mailing of the Information Statement,
send to each Eligible Policyholder an election form or other form of
documentation, in form and substance reasonably acceptable to NORCAL and PRA,
setting forth the options such Eligible Policyholder has with respect to the
Conversion as set forth in Article 9 of the Plan of Conversion, including (i)
the estimated amount of cash such Eligible Policyholder shall receive if such
Eligible Policyholder elects to receive cash in the Conversion, (ii) the
estimated face amount of a Contribution Certificate such Eligible Policyholder
shall receive if such Eligible Policyholder elects (or fails to make any
election) to receive a Contribution Certificate in the Conversion, (iii) the
estimated number of shares of NORCAL Common Stock that will be issued to such
Eligible Policyholder in the Conversion if such Eligible Policyholder elects to
receive NORCAL Common Stock, and (iv) the estimated amount of Fixed PRA
Consideration payable to such Eligible Policyholder and the right to receive
Contingent PRA Consideration, if any, if such Eligible Policyholder elects to
tender to PRA Professional all of his, her or its shares of NORCAL Common Stock.
An IRS Form W-9 will accompany the election form or other form of documentation
sent to Eligible Policyholders by the Exchange Agent for an Eligible
Policyholder to complete and return to the Exchange Agent if such Eligible
Policyholder elects to become a Cash Subscriber or a Selling Stockholder. A
letter of transmittal will accompany the election form or other form of
documentation sent to Eligible Policyholders by the Exchange Agent for an
Eligible Policyholder to complete and return to the Exchange Agent if such
Eligible Policyholder elects to tender all of his, her or its shares of NORCAL
Common Stock to PRA Professional in accordance with Article 3 hereof. Upon
Exchange Agent’s receipt of a letter of transmittal, duly executed by a Stock
Subscriber and such other documents as may reasonably be required by the
Exchange Agent, such Stock Subscriber shall be entitled to receive in exchange
for such Stock Subscriber’s NORCAL Common Stock the Fixed PRA Consideration and
the Contingent PRA Consideration, if any, in accordance with Section 3.1 and
Section 3.2 hereof. In the event of a transfer of ownership of shares to a
person that is not listed as an Eligible Policyholder in the Eligible
Policyholder Distribution List, payment may be made to a person other than the
person named in the Eligible Policyholder Distribution List if the letter of
transmittal is executed in proper form for transfer and the person requesting
such payment shall establish ownership of the shares to the satisfaction of the
Exchange Agent. No interest will be paid or will accrue on the PRA
Consideration. 20 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01025.jpg]
(c) As soon as reasonably practicable after the Stock Offer Initial Expiration
Time, the Exchange Agent shall provide NORCAL and PRA: (i) a list that sets
forth the name of each Certificate Subscriber and the face amount of each
Conversion Certificate to be issued to each of them as a result of the
Conversion (the “Certificate Distribution List”); (ii) a list that sets forth
the name of each Cash Subscriber and the amount of cash to be distributed to
each of them as a result of the Conversion (the “Cash Distribution List”); (iii)
a list that sets forth the name of each Selling Stockholder and the number of
uncertificated shares of NORCAL Common Stock to be issued to each of them as a
result of the Conversion; and (iv) a list that sets forth the name of each
Non-Electing Stock Subscriber and the number of uncertificated shares of NORCAL
Common Stock to be issued to each of them as a result of the Conversion (the
“Non-Electing Stockholder Distribution List”). (d) As soon as practicable after
the Exchange Agent’s delivery to NORCAL and PRA of the items required to be
delivered pursuant to Section 4.3(c) hereof, if PRA Professional commences the
Election Solicitation and/or the Extended Stock Offer, the Exchange Agent shall
(i) send to each Stock Subscriber who did not elect to tender all of his, her or
its shares of NORCAL Common Stock to PRA Professional in the Stock Offer
(“Non-Electing Stock Subscriber”) an election form or other form of
documentation, in form and substance reasonably acceptable to NORCAL and PRA,
setting forth the number of shares of NORCAL Common Stock to be issued to such
Non-Electing Stock Subscriber, the amount of Fixed PRA Consideration payable to
such Non-Electing Stock Subscriber and the right to receive Contingent PRA
Consideration, if any, if such Non-Electing Stock Subscriber changes his, her or
its election to receive NORCAL Common Stock and tender all of his, her or its
shares of NORCAL Common Stock, attaching an IRS Form W-9 that will accompany the
election form or other form of documentation sent to Eligible Policyholders by
the Exchange Agent for such Non-Electing Stock Subscriber to complete and return
to the Exchange Agent if such Non-Electing Stock Subscriber elects to tender all
of his, her or its shares of NORCAL Common Stock to PRA Professional in
accordance with Article 3, and attaching a letter of transmittal for such Non-
Electing Stock Subscriber to complete and return to the Exchange Agent if such
Non-Electing Stock Subscriber elects to tender all of his, her or its shares of
NORCAL Common Stock to PRA Professional in accordance with Article 3, and (ii)
if PRA Professional initiates the Election Solicitation, send to each
Certificate Subscriber an election form or other form of documentation, in form
and substance reasonably acceptable to NORCAL and PRA, setting forth the amount
of Fixed PRA Consideration payable to such Certificate Subscriber and the right
to receive Contingent PRA Consideration, if any, if such Certificate Subscriber
changes his, her or its election to receive NORCAL Common Stock and tenders all
of his, her or its NORCAL Common Stock, and attaching an IRS Form W-9 that will
accompany the election form or other form of documentation sent to Eligible
Policyholders by the Exchange Agent for such Non- Electing Stock Subscriber to
complete and return to the Exchange Agent if such Non-Electing Stock Subscriber
elects to tender all of his, her or its shares of NORCAL Common Stock to PRA 21
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01026.jpg]
Professional in accordance with Article 3, and attaching a letter of transmittal
for such Certificate Subscriber to complete and return to the Exchange Agent if
such Certificate Subscriber elects change his, her or its election to receive
NORCAL Common Stock and tender all of his, her or its NORCAL Common Stock to PRA
Professional in accordance with Article 3. Upon Exchange Agent’s receipt of a
letter of transmittal, duly executed by a Non-Electing Stock Subscriber or a
Certificate Subscriber who has subsequently elected to be a Stock Subscriber in
connection with the Election Solicitation and to tender all of his, her or its
shares of NORCAL Common Stock, if applicable, and such other documents as may
reasonably be required by the Exchange Agent, such Non-Electing Stock Subscriber
or Certificate Subscriber who has subsequently elected to be a Stock Subscriber
in connection with the Election Solicitation and to tender all of his, her or
its shares of NORCAL Common Stock, as applicable, shall be entitled to receive
in exchange for such Non-Electing Stock Subscriber’s or Certificate Subscriber’s
NORCAL Common Stock, the Fixed PRA Consideration and the Contingent PRA
Consideration, if any, in accordance with Section 3.1 and Section 3.2 hereof. In
the event of a transfer of ownership of shares to a person that is not listed as
a Non-Electing Stock Subscriber in the Non-Electing Stockholder Distribution
List or a Certificate Subscriber who has subsequently elected to be a Stock
Subscriber in connection with the Election Solicitation in the Certificate
Subscription List, as applicable, payment may be made to a person other than the
person named in the Non-Electing Stockholder Distribution List or Certificate
Distribution List, as applicable, if the letter of transmittal is executed in
proper form for transfer and the person requesting such payment shall establish
ownership of the shares to the satisfaction of the Exchange Agent. No interest
will be paid or will accrue on the PRA Consideration. (e) Promptly after the
Offer Expiration Time, the Exchange Agent shall certify as to the number of
shares of NORCAL Common Stock validly tendered and not withdrawn. If the number
of shares of NORCAL Common Stock so tendered is 80% or more of the number of
shares to be issued by NORCAL in the Conversion, the Exchange Agent shall
provide to PRA a list which shall set forth the name and address of each Selling
Stockholder who validly tendered, and did not validly withdraw, all of his, her
or its shares of NORCAL Common Stock to PRA Professional pursuant to the Offer,
the number of share of NORCAL Common Stock tendered to PRA Professional and the
amount of the PRA Consideration payable to such Selling Stockholder (the
“Selling Stockholder Distribution List”). (f) The Exchange Agent shall maintain
the Selling Stockholder Distribution List until the distribution of the
Contingent PRA Consideration is made to the Selling Stockholders in accordance
with Section 4.8 hereof. The right to receive payment of the Contingent PRA
Consideration shall not be transferable by any of the Selling Stockholders,
except (i) to the personal representative or heirs of a deceased individual; or
(ii) the successor to the business of a corporation or other business entity, in
each case upon presentation to the Exchange Agent of documentation of such
permitted transfer to the satisfaction of the Exchange Agent. The Exchange Agent
shall provide a copy of the Selling Stockholder Distribution List to PRA and the
NORCAL Committee upon their reasonable request. 4.4 Deposit of Funds. (a) At
least three (3) Business Days prior to the Closing, NORCAL shall: 22 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01027.jpg]
(i) deposit with the Exchange Agent (or otherwise make available to the
reasonable satisfaction of PRA and the Exchange Agent), for the benefit of the
Certificate Subscribers, a number of Contribution Certificates equal to the
total face amount of Contribution Certificates distributable to the Certificate
Subscribers upon the effectiveness of the Conversion, and (ii) deposit with the
Exchange Agent (or otherwise make available to the reasonable satisfaction of
PRA and the Exchange Agent), for the benefit of the Cash Subscribers, an amount
of cash equal to the total amount of cash distributable to the Cash Subscribers
upon the effectiveness of the Conversion (the “Cash Subscriber Payment Amount”).
(b) At least three (3) Business Days prior to the Closing, PRA shall deposit or
cause to be deposited with the Exchange Agent (or otherwise make available to
the reasonable satisfaction of NORCAL and the Exchange Agent), for the benefit
of the Selling Stockholders and for exchange through the Exchange Agent, an
amount of cash equal to the total amount of the Fixed PRA Consideration (such
amount, together with the Cash Subscriber Payment Amount, the “Exchange Fund”).
4.5 Effective Time of the Plan of Conversion. At the Closing, NORCAL shall
deliver a certified copy of the Plan of Conversion and Articles of Incorporation
to the Department. Upon receipt of the certified copy of the Plan of Conversion
and Articles of Incorporation, the Commissioner shall issue a new certificate of
authority (the “Certificate of Authority”) for NORCAL stating the effective date
of the Conversion and deliver the Articles of Incorporation to the office of the
California Secretary of State for filing in accordance with CA Insurance Code
Section 4097.11. The effective time of the Plan of Conversion (the “Conversion
Effective Time”) shall be at such time as the Commissioner provides in the
Certificate of Authority. At the Conversion Effective Time, NORCAL shall cause
the Exchange Agent to issue or pay (i) the Contribution Certificates to all
Certificate Subscribers in accordance with the Plan of Conversion; (ii) cash to
all Cash Subscribers in accordance with the Plan of Conversion; and (iii)
uncertificated shares of NORCAL Common Stock to all of the Stock Subscribers in
accordance with the Plan of Conversion (collectively, the “Conversion
Consideration”). The Conversion Consideration shall be payable by NORCAL by
delivery of the same to the Exchange Agent. 4.6 Purchase of NORCAL Common Stock
by PRA. At the Closing and immediately after the Conversion Effective Time (the
“Purchase Effective Time”), PRA shall cause PRA Professional to purchase, and
the Selling Stockholders shall sell, the shares of NORCAL Common Stock issued to
the Selling Stockholders set forth on the Selling Stockholder Distribution List
(the “Purchased Stock”) for the PRA Consideration. The purchase price of the
Purchased Stock shall be payable by PRA by delivery of the Fixed PRA
Consideration to the Exchange Agent as provided in Section 4.4(b) and by payment
of the Contingent PRA Consideration as provided in Section 4.8 hereof. Upon the
occurrence of both the Conversion Effective Time and delivery of the PRA
Consideration to the Exchange Agent, the transfer of the Purchased Stock from
the Selling Stockholders to PRA Professional shall be effective without any
further action on the part of PRA, PRA Professional, the Selling Stockholders
and NORCAL INC. shall reflect such transfer in its corporate records as of said
time. 23 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01028.jpg]
4.7 Conversion and Exchange Procedures (a) As promptly as practicable, but in no
event more than ten (10) Business Days after the Closing Date, the Exchange
Agent shall distribute from the Exchange Fund: (i) to each Certificate
Subscriber, a contribution certificate, in the face amount set forth on the
Certificate Distribution List, as the contribution certificate required to be
delivered to such Certificate Subscriber in connection with the Conversion; (ii)
to each Cash Subscriber, a check or wire transfer for funds, in the amount set
forth on the Cash Distribution List, as the cash payment required to be paid to
such Cash Subscriber in connection with the Conversion; (iii) to each
Non-Electing Stock Subscriber, a book entry registration representing the number
of uncertificated shares of NORCAL Common Stock issued to such Stock Subscriber
in connection with the Conversion; and (iv) to each Stock Subscriber who is a
Selling Stockholder, a check or wire transfer for funds, in an amount equal to
the Fixed PRA Consideration payable to such Selling Stockholder in exchange for
the sale of such Selling Stockholder’s NORCAL Common Stock to PRA Professional,
as set forth on the Selling Stockholder Distribution List. (b) Any other
provision of this Agreement notwithstanding, neither PRA nor the Exchange Agent
shall be liable to a Policyholder, Cash Subscriber, Selling Stockholder or
Non-Electing Stock Subscriber for any amounts paid or property delivered in good
faith to a public official pursuant to any applicable abandoned property law.
4.8 Payment of the Contingent PRA Consideration. If the Contingent PRA
Consideration is due to be paid to the Selling Stockholders then the payment
thereof shall be made in accordance with this Section 4.8. (a) As soon as
practicable after the determination of the Actuary’s Ultimate Loss Estimate in
accordance with Section 3.2 hereof, PRA shall provide the NORCAL Committee
notice of the amount of the Contingent PRA Consideration, and the NORCAL
Committee shall provide to PRA a list of the costs and expenses incurred
pursuant to Section 3.2(d) hereof and the names and addresses of the payees of
such costs and expenses. PRA shall then calculate the amount of the Contingent
PRA Consideration to be paid to the Selling Stockholders after deducting payment
of such costs and expenses. (b) Promptly after making the calculation required
under Section 4.8(a) above, PRA shall deposit or cause to be deposited with the
Exchange Agent (i) cash in an amount equal to the Contingent PRA Consideration
(the “Contingent Consideration Exchange Fund”), (ii) the list of payees of costs
and expenses provided to PRA by the NORCAL Committee under Section 4.8(a) above
and (iii) the amount of the Contingent PRA Consideration payable to each of the
Selling Stockholders. 24 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01029.jpg]
(c) Promptly after receipt of all of the required deliverables from PRA under
Section 4.8(b) above, the Exchange Agent shall distribute from the funds
deposited by or on behalf of PRA, (i) payment of costs and expenses on the list
provided by the NORCAL Committee under Section 4.8(a) above; and (ii) payment of
the amount of Contingent PRA Consideration to each of the Selling Stockholders
in accordance with the list provided by PRA under Section 4.8(b) above. 4.9
Undistributed Exchange Fund. (a) Any portion of the Exchange Fund that remains
undistributed to the Policyholders and/or Selling Stockholders for twelve (12)
months after the Closing Date shall be delivered to PRA, on demand, and the
Exchange Agent’s duties with respect to the Exchange Fund hereunder shall
terminate. Thereafter and subject to applicable abandoned property, escheat and
similar laws, each Policyholder and/or Selling Stockholder that has not yet
received the distribution to which it is entitled to pursuant to this Agreement
and the Plan of Conversion may contact PRA and PRA shall pay or deliver to such
Policyholder and/or Selling Stockholder the consideration to which it is
entitled. (b) Any portion of the Contingent Consideration Exchange Fund that
remains undistributed to the Selling Stockholders for twelve (12) months after
December 31, 2023 shall be delivered to PRA, on demand, and the Exchange Agent’s
duties with respect to the Contingent Consideration Exchange Fund hereunder
shall terminate. Thereafter and subject to applicable abandoned property,
escheat and similar laws, each Selling Stockholder that has not yet received the
distribution to which it is entitled to pursuant to this Agreement and the Plan
of Conversion may contact PRA and PRA shall pay or deliver to such Selling
Stockholder the consideration to which it is entitled. 4.10 Withholding. NORCAL,
PRA and the Exchange Agent will be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement or the transactions
contemplated hereby to any Policyholder and/or Selling Stockholder such amounts
as NORCAL (or any Affiliate thereof), PRA (or any Affiliate thereof) or the
Exchange Agent is required to deduct and withhold with respect to the making of
such payment to such Policyholder and/or Selling Stockholder under the Code, or
any applicable provision of U.S. federal, state, local or non-U.S. tax law. To
the extent that such amounts are properly withheld by NORCAL, PRA or the
Exchange Agent and remitted to the proper Governmental Authority, such withheld
amounts will be treated for all purposes of this Agreement as having been paid
to such Policyholder and/or Selling Stockholder in respect of whom such
deduction and withholding were made by NORCAL, PRA or the Exchange Agent.
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF NORCAL. Except as set forth in the
NORCAL Disclosure Schedule (including any changes to the NORCAL Disclosure
Schedule that are disclosed by NORCAL to PRA in accordance with Section 8.5 of
this Agreement), NORCAL represents and warrants to PRA as follows: 5.1 Corporate
Organization. 25 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01030.jpg]
(a) NORCAL is a mutual insurance company duly organized, validly existing and in
good standing under the laws of the State of California. NORCAL has the
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted. (b) NORCAL is duly
licensed or qualified to do business in each jurisdiction in which the nature of
the business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect on NORCAL. Section 5.1(b) of the NORCAL Disclosure
Schedule identifies a true, complete and correct list of (i) the type of
insurance products that NORCAL is authorized or licensed to offer, (ii) the
states or other jurisdictions in which NORCAL is authorized or licensed to offer
such insurance products, and (iii) the licenses or authorizations held by NORCAL
to offer such insurance products. NORCAL does not offer any insurance products
in any jurisdiction where it is neither authorized nor licensed to offer such
insurance products. All of such licenses identified in Section 5.1 of the NORCAL
Disclosure Schedules are in full force and effect, and NORCAL has not received
any written or, to the Knowledge of NORCAL, oral notice from any Governmental
Authority regarding the actual or proposed revocation, amendment, cancellation,
termination, modification, impairment, failure to renew, limitation, suspension
or restriction of any such license, nor is there any proceeding or, to the
Knowledge of NORCAL, investigation by a Governmental Authority pending or, to
the Knowledge of NORCAL, threatened which would reasonably be expected to lead
to the revocation, amendment, cancellation, termination, modification,
impairment, failure to renew, limitation, suspension or restriction of any such
license. 5.2 Subsidiaries. (a) Section 5.2(a) of the NORCAL Disclosure Schedule
sets forth the name and state of incorporation or organization of each
Subsidiary of NORCAL (the “NORCAL Subsidiaries”). Each NORCAL Subsidiary (i) is
duly organized and validly existing as a corporation under the laws of its
jurisdiction of organization, and (ii) has all requisite corporate power and
authority to own or lease its properties and assets and to carry on its business
as now conducted. (b) Section 5.2(b) of the NORCAL Disclosure Schedule
identifies a true, complete and correct list of (i) the NORCAL Subsidiaries that
conduct insurance business of any kind and in any capacity, including as an
insurer, insurance agent or broker, insurance adjustor, insurance administrator,
risk purchasing group or risk retention group (the “NORCAL Insurance
Subsidiaries”), (ii) the states or other jurisdictions in which the NORCAL
Insurance Subsidiaries are authorized or licensed to conduct such insurance
business, (iii) the licenses or authorizations held by the NORCAL Insurance
Subsidiaries to conduct insurance business in each of those states or other
jurisdictions, and (iv) as applicable, the type of insurance products that they
are authorized or licensed to offer in each such state or other jurisdiction.
Except as set forth in Section 5.2(b) of the NORCAL Disclosure Schedules, no
NORCAL Insurance Subsidiary offers any insurance products or conducts any
insurance business in any jurisdiction where it is neither authorized nor
licensed to conduct such insurance business. The business of each NORCAL
Insurance Subsidiary has been and is being conducted in compliance with all of
its licenses in all 26 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01031.jpg]
material respects. All of such licenses identified in Section 5.2(b) of the
NORCAL Disclosure Schedule are in full force and effect, and NORCAL and the
NORCAL Insurance Subsidiaries have not received written or, to the Knowledge of
NORCAL, oral notice from any Governmental Authority regarding the actual or
proposed revocation, amendment, cancellation, termination, modification,
impairment, failure to renew, limitation, suspension or restriction of any such
license, nor is there any proceeding or, to the Knowledge of NORCAL,
investigation by any Governmental Authority pending or, to the Knowledge of
NORCAL, threatened which would reasonably be expected to lead to the revocation,
amendment, cancellation, termination, modification, impairment, failure to
renew, limitation, suspension or restriction of any such license. Each NORCAL
Subsidiary is duly qualified to do business and in good standing in all
jurisdictions (whether federal, state, local or foreign) where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified and in which the failure to be so qualified would have a Material
Adverse Effect on NORCAL. (c) Except as set forth in Section 5.2(c) of the
NORCAL Disclosure Schedule, NORCAL is, directly or indirectly, the record and
beneficial owner of all of the outstanding shares of capital stock of each of
the NORCAL Subsidiaries. There are no irrevocable proxies granted by NORCAL or
any NORCAL Subsidiary with respect to such shares. There are no equity
securities of any of the NORCAL Subsidiaries that are or may become required to
be issued by reason of any option, warrants, scrip, rights, to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for, shares of any capital stock of any
of the NORCAL Subsidiaries except shares of the NORCAL Subsidiaries issued to
other wholly owned NORCAL Subsidiaries. There are no contracts, commitments,
understandings or arrangements by which any of the NORCAL Subsidiaries is bound
to issue additional shares of its capital stock or options, warrants or rights
to purchase or acquire any additional shares of its capital stock or securities
convertible into or exchangeable for such shares. All of the shares of the
NORCAL Subsidiaries described in the first sentence of this Section 5.2(c) are
validly issued, fully paid and nonassessable and free of preemptive rights, and
are owned by NORCAL or a NORCAL Subsidiary free and clear of any and all Liens
except for Permitted Liens. 5.3 Corporate Affairs. NORCAL has made available to
PRA correct and complete copies of the articles of incorporation and bylaws of
NORCAL and the articles of incorporation and bylaws of each of the NORCAL
Subsidiaries (each as amended to date) (the “Organizational Documents”). NORCAL
has made available to PRA all of the minute books containing the records of the
meetings of the policyholders, the board of directors and any committee of the
board of directors of NORCAL and each of the NORCAL Subsidiaries (except for
confidential portions of such minutes relating to the Conversion and the
transactions contemplated by this Agreement) since January 1, 2016. Subject to
the immediately preceding sentence, the minute books of NORCAL and the NORCAL
Subsidiaries reflect all of the material actions taken by each of their
respective boards of directors (including each committee thereof) and
policyholders. NORCAL has made available to PRA all of the stock ledgers of
NORCAL and the NORCAL Subsidiaries. 5.4 Capitalization. 27 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01032.jpg]
(a) At the Conversion Effective Time, all of the shares of NORCAL Common Stock
to be issued to Stock Subscribers pursuant to the Plan of Conversion will be
authorized under the Articles of Incorporation. The shares of NORCAL Common
Stock issued pursuant to the Plan of Conversion will constitute all of the
issued and outstanding shares of capital stock of NORCAL INC., all of which will
be duly authorized and validly issued and fully paid, nonassessable and free of
preemptive rights. As of the date of this Agreement and other than as provided
in this Agreement, NORCAL does not have and is not bound by any outstanding
subscriptions, options, warrants, calls, commitments or agreements of any
character calling for the purchase or issuance of any shares of NORCAL Common
Stock or any other equity securities of NORCAL INC. or any securities
representing the right to purchase or otherwise receive any shares of NORCAL
Common Stock or any other equity securities of NORCAL. (b) Section 5.4(b) of the
NORCAL Disclosure Schedule sets forth a complete list of (i) the officers and
directors of NORCAL and each NORCAL Subsidiary, (ii) the percentage of the
outstanding voting stock of each NORCAL Subsidiary owned or controlled, directly
or indirectly, by NORCAL, and (iii) the percentage of the outstanding voting
stock of each NORCAL Subsidiary owned or controlled, directly or indirectly, by
one or more of the other Subsidiaries of NORCAL. Except as set forth in Section
5.4(b) of the NORCAL Disclosure Schedule, NORCAL does not have any direct or
indirect equity or ownership interest in any other business or entity and does
not have any direct or indirect obligation or any commitment to invest any funds
in any corporation or other business or entity, other than for investment
purposes in the ordinary course of business in accordance with past practice.
5.5 Authority; No Violation; Consents and Approvals. (a) Subject to the receipt
of all approvals of Governmental Authorities required to consummate the
transactions contemplated by this Agreement as set forth on Section 5.5(a) of
the NORCAL Disclosure Schedule (all such approvals and the expiration or
termination of all statutory waiting periods in respect thereof being referred
to in this Agreement as the “Requisite Regulatory Approvals”), NORCAL has full
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by NORCAL and the consummation of the transactions
contemplated hereby have been authorized by the NORCAL Board. Other than
obtaining approval and adoption of the Plan of Conversion by at least two-thirds
of the NORCAL Board, the approval and adoption of the Plan of Conversion and
this Agreement by the affirmative vote of at least two-thirds of the Record Date
Policyholders that actually vote, whether by ballot, in person or by proxy
(provided there is a quorum as required by CA Insurance Code Section 4097.07),
and any actions required to obtain all Requisite Regulatory Approvals, no other
corporate proceedings on the part of NORCAL are necessary to approve the Plan of
Conversion and this Agreement and to consummate the transactions contemplated by
this Agreement. Subject to the foregoing, this Agreement has been duly and
validly executed and delivered by NORCAL and (assuming due authorization,
execution and delivery by PRA and the receipt of all Requisite Regulatory
Approvals) constitutes a valid and binding obligation of NORCAL, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity.
28 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01033.jpg]
(b) Neither the execution and delivery of this Agreement by NORCAL nor the
consummation by NORCAL of the transactions contemplated by the Plan of
Conversion and this Agreement, nor compliance by NORCAL with any of the terms or
provisions of the Plan of Conversion and this Agreement, will (i) violate any
provision of the Organizational Documents or (ii) assuming that all Requisite
Regulatory Approvals and all of the consents and approvals referred to in
Section 5.5(c) of this Agreement are duly obtained, (x) violate any Applicable
Law applicable to NORCAL or any of its properties or assets, or (y) violate,
conflict with, result in a breach of any provision of or the loss of any benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination of or a right
of termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of
NORCAL under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, surplus debentures, deed of trust, license, lease,
agreement or other instrument or obligation to which NORCAL is a party, or by
which it or any of its properties or assets may be bound or affected, except (in
the case of clause (ii) above) as set forth in Section 5.5(b)(ii) of the NORCAL
Disclosure Schedule, or for such violations, conflicts, breaches, terminations,
cancellations, accelerations, Liens or defaults which, either individually or in
the aggregate, would not have a Material Adverse Effect on NORCAL. (c) Except
for (i) the Requisite Regulatory Approvals and (ii) the approval of the Plan of
Conversion and the transactions contemplated by this Agreement by the requisite
votes of the Record Date Policyholders, no consents or approvals of or filings
or registrations with any Governmental Authority, or with any other Person by
NORCAL or any NORCAL Subsidiary are necessary in connection with the execution
and delivery by NORCAL of this Agreement or the consummation by NORCAL of the
transactions contemplated by this Agreement, except where the failure to obtain
any such consents or approvals or to make any such filings would not be material
to the transaction or NORCAL and the NORCAL Subsidiaries, taken as a whole. (d)
Except as provided by Section 4097.04 of the CA Insurance Code, no Policyholder
of NORCAL shall have any pre-emptive rights under Applicable Law with respect
to, or as a result of, the transactions contemplated by this Agreement
(including the Conversion). 5.6 Insurance Reports. (a) Since December 31, 2016
NORCAL and each NORCAL Insurance Subsidiary (i) have filed or submitted (or have
filed or submitted on its behalf) with all applicable Insurance Regulators all
reports, registrations, statements, documents, filings, submissions, notices and
reports, together with all supplements and amendments thereto required under the
Insurance Laws applicable to insurance holding companies (the “NORCAL Holding
Company Act Reports”), (ii) have filed (or have had filed on its behalf) all
NORCAL SAP Statements, (iii) have filed (or have had filed on its behalf) all
other material reports, registrations, statements, documents, filings,
submissions and notices, together with all amendments and supplements thereto,
required to be filed with any Insurance Regulator under the Insurance Laws, and
(iv) have paid all fees and assessments due and payable by them under the
Insurance Laws. Section 5.6(a) to the NORCAL Disclosure Schedule sets forth a
list of, and NORCAL has made available to PRA, accurate and complete copies of,
all NORCAL SAP 29 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01034.jpg]
Statements, all NORCAL Holding Company Act Reports, and all other material
reports, registrations, statements, documents, filings, submissions, and notices
filed by NORCAL or any of the NORCAL Insurance Subsidiaries with any Insurance
Regulator for periods ending and events occurring, after December 31, 2016 and
prior to the Closing Date. All such NORCAL SAP Statements, NORCAL Holding
Company Act Reports and other material reports, registrations, statements,
documents, filings, submissions, and notices complied in all material respects
with the Insurance Laws when filed or as amended or supplemented and, as of
their respective dates, contained all material information required under the
Insurance Laws and did not contain any false statements or material
misstatements of fact or omit to state any material facts necessary to make the
statements set forth therein not materially misleading in light of the
circumstances in which such statements were made. No deficiencies have been
asserted by any Governmental Authority with respect to such NORCAL SAP
Statements, NORCAL Holding Company Act Reports and other material reports,
registrations, statements, documents, filings, submissions, and notices. Nothing
in this Section 5.6(a) shall apply to Taxes, which are covered exclusively by
Section 5.12. (b) Except for normal examinations conducted by a Governmental
Authority in the regular course of the business of NORCAL and its Subsidiaries,
audits by taxing authorities and consumer complaints to Insurance Regulators in
the ordinary course of business, and except as set forth in Section 5.6(b) of
the NORCAL Disclosure Schedule, there are no proceedings, investigations,
examinations (including financial, market conduct, underwriting, rating or
claims examinations) or material inquiries by any Governmental Authority in
progress or that have not been completed with respect to NORCAL, any NORCAL
Subsidiary or any director or officer of NORCAL or any NORCAL Subsidiary, nor,
to the Knowledge of NORCAL, no Governmental Authority initiated or scheduled any
proceeding, examination (including financial, market conduct, underwriting,
rating or claims examinations) or investigation into the business or operations
of NORCAL, any NORCAL Subsidiary, or any director or officer of NORCAL or any
NORCAL Subsidiary, since December 31, 2016. All material deficiencies or
violations noted with respect to the examinations of NORCAL or any of the NORCAL
Subsidiaries (including financial, market conduct, underwriting, rating or
claims examinations) have either been resolved, are subject to ongoing
negotiation for which NORCAL or the NORCAL Subsidiary, as applicable, believes
is a reasonable basis to contest such findings, or are subject to a plan that
has been established to resolve such deficiencies or violations, and NORCAL or
the NORCAL Subsidiary, as applicable, is in material compliance with any such
plan, in each case, to the reasonable satisfaction of the Governmental Authority
that noted such deficiencies or violations. (c) Section 5.6(c) of the NORCAL
Disclosure Schedule lists all financial and market conduct (including
underwriting, rating or claims) examinations that any Insurance Regulator has
conducted with respect to NORCAL or any of the NORCAL Insurance Subsidiaries
since December 31, 2016. NORCAL has made available to PRA correct and complete
reports issued by the applicable Insurance Regulator with respect to such
examinations, including solely with respect to examination for which a final
report has not yet been issued, any draft reports and correspondence with
respect to such examinations. There are no regulatory examinations (including
financial, market conduct, underwriting, rating or claims examinations) of
NORCAL or any of the NORCAL Insurance Subsidiaries currently in process. 30
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01035.jpg]
(d) Except as otherwise contemplated by this Agreement, since December 31, 2016,
neither NORCAL nor any NORCAL Subsidiary has received from any Person any Notice
on Form A or such other form as may be prescribed under Applicable Law
indicating that such Person intends to make or has made a tender offer for or a
request or invitation for tenders of, or intends to enter into or has entered
into any agreement to exchange securities for, or intends to acquire or has
acquired (in the open market or otherwise), any voting security of NORCAL, if
after the consummation thereof such Person would directly or indirectly be in
control of NORCAL. 5.7 Financial Statements; Financial Reporting. (a) “NORCAL
SAP Statements” means (i) the annual statutory statements of each of NORCAL and
the NORCAL Insurance Subsidiaries filed with any Insurance Regulator for each of
the years ended December 31, 2016, December 31, 2017 and December 31, 2018, (ii)
the quarterly statutory statements of each of NORCAL and the NORCAL Insurance
Subsidiaries filed with any Insurance Regulator for each quarterly period in
2019 prior to the date of this Agreement, and (iii) all exhibits,
interrogatories, notes, schedules and any actuarial opinions, affirmations or
certifications or other supporting documents filed in connection with such
annual statutory statements and quarterly statutory statements. (b) All such
NORCAL SAP Statements were prepared (i) in conformity with statutory accounting
principles prescribed or permitted by the Insurance Regulators consistently
applied (“SAP”) and (ii) in accordance with the books and records of NORCAL and
the NORCAL Insurance Subsidiaries. The NORCAL SAP Statements, when read in
conjunction with the notes thereto and any statutory audit reports relating
thereto, present fairly in all material respects the financial condition and
results of operations of NORCAL and the NORCAL Insurance Subsidiaries for the
dates and periods indicated in accordance with SAP. The annual balance sheets
and income statements included in the NORCAL SAP Statements have been, where
required by Insurance Laws, audited by an independent accounting firm of
recognized national reputation. In accordance with Section 5.7(b) of the NORCAL
Disclosure Schedule, NORCAL has made available to PRA true and complete copies
of all of the NORCAL SAP Statements and all audit opinions related thereto. (c)
Each of NORCAL and the NORCAL Subsidiaries maintains accurate books and records
reflecting its assets and liabilities and maintains proper and adequate internal
accounting controls over financial reporting which provide reasonable assurance
regarding the reliability of financial reporting. Neither the auditors nor the
board of directors or audit committee of NORCAL or any NORCAL Subsidiary have
been advised by their accountants with respect to the audited consolidated
balance sheets of NORCAL and the NORCAL Subsidiaries as of December 31, 2018,
and the related consolidated audited statements of earnings, policyholders’
equity and cash flows of NORCAL and the NORCAL Subsidiaries for the period ended
December 31, 2018 of: (x) any significant deficiencies or material weaknesses in
the design or operation of the internal controls over financial reporting (as
such term is defined in Section 13(b)(2)(B) and Rules 13d-15(d) and 15d-15(d) of
the Exchange Act) of NORCAL or any NORCAL Subsidiary which could materially
adversely affect its ability to record, process, summarize and report financial
data, or (y) any fraud, whether or not material, that involves 31 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01036.jpg]
management or other employees who have a significant role in the internal
controls over financial reporting of NORCAL or any NORCAL Subsidiary. (d) Except
as described in Section 5.7(d) of the NORCAL Disclosure Schedule, at the dates
of the aforementioned balance sheets, neither NORCAL nor any of the NORCAL
Subsidiaries had any liabilities or obligations of any nature, whether accrued,
absolute, contingent or otherwise, which would be required to be disclosed in or
reflected or reserved for on a balance sheet prepared in conformity with SAP,
other than (i) as disclosed in or reflected or reserved against on the balance
sheets described in Section 5.7(a), (ii) those liabilities and obligations
incurred pursuant to contractual obligations identified in this Agreement or the
NORCAL Disclosure Schedule other than liabilities or obligations due to breaches
by NORCAL thereunder, (iii) liabilities incurred or to be incurred pursuant to,
in connection with, or as a result of, the Plan of Conversion and the other
transactions contemplated by this Agreement and (iv) those liabilities and
obligations incurred in the ordinary course of business. (e) Section 5.7(e) of
the NORCAL Disclosure Statement lists, and NORCAL has delivered to PRA copies of
the documentation creating or governing, all securitization transactions and
“off-balance sheet arrangements” (as defined in Item 303(c) of Regulation S-K of
the SEC) effected by NORCAL or any of the NORCAL Subsidiaries since December 31,
2016. (f) KPMG US LLP, which has expressed its opinion with respect to the
financial statements of NORCAL and the NORCAL Subsidiaries (including the
related notes), is and has been throughout the periods covered by such financial
statements “independent” with respect to NORCAL and the NORCAL Subsidiaries
within the meaning of Regulation S-X. 5.8 Broker’s Fees. Except as set forth in
Section 5.8 of the NORCAL Disclosure Schedule, none of NORCAL, the NORCAL
Subsidiaries and their respective officers and directors, has employed any
broker or finder or incurred any liability for any broker’s fees or commissions,
or investment banker fees or commissions, or finder’s fees in connection with
the transactions contemplated by this Agreement. 5.9 Absence of Certain Changes
or Events. (a) Since September 30, 2019, and except as set forth in Section
5.9(a) of the NORCAL Disclosure Schedule, neither NORCAL nor any of its
Subsidiaries has (except as required by Applicable Law): (i) increased the
wages, salaries, compensation, pension, or other fringe benefits or perquisites
payable to any executive officer, employee, or director from the amount thereof
in effect as of June 30, 2019, (ii) granted any stock options or severance or
termination pay, entered into any contract to make or grant any stock options or
severance or termination pay, or paid any bonuses, or (iii) suffered any strike,
work stoppage, slowdown, or other labor disturbance. (b) Since September 30,
2019, and except as set forth in Section 5.9(b) of the NORCAL Disclosure
Schedule, there has not been: (i) any material adverse change in the financial
condition, assets, liabilities or business of NORCAL or any NORCAL Subsidiary;
(ii) 32 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01037.jpg]
any material change in any method of accounting or accounting principles or
practice by NORCAL or any NORCAL Subsidiary, except as required by SAP and
disclosed in the notes to the unaudited financial statements of NORCAL and the
NORCAL Subsidiaries; (iii) any material change in the actuarial, investment,
reserving, underwriting or claims administration policies, practices,
procedures, methods, assumptions (outside of the ordinary course of business) or
principles of NORCAL or any NORCAL Insurance Subsidiary; (iv) any damage,
destruction or loss, whether or not covered by insurance, materially and
adversely affecting the properties or business of NORCAL or any NORCAL
Subsidiary; (v) any declaration or payment of any dividends or distribution of
any kind to the Policyholders of NORCAL or in respect of the capital stock of
any NORCAL Subsidiary; (vi) any direct or indirect redemption, purchase or other
acquisition by NORCAL or any NORCAL Insurance Subsidiary of any of the capital
stock of any NORCAL Subsidiary; (vii) any discharge or cancellation, whether in
part or in whole, of any indebtedness owed by NORCAL or any NORCAL Subsidiary to
any Person, except reimbursement to employees of ordinary business expenses or
other debts arising in the ordinary course of business; (viii) any sale or
transfer or cancellation of any of the assets, properties, or claims of NORCAL
or any NORCAL Insurance Subsidiary, except in the ordinary course of business;
(ix) any sale, assignment or transfer of any trademarks, trade names, or other
intangible assets of NORCAL or any NORCAL Subsidiary; (x) except as set forth in
Section 5.9(b) of the NORCAL Disclosure Schedule, any material amendment to or
termination of any material contract, agreement, instrument or license to which
NORCAL or any NORCAL Subsidiary is a party; or (xi) any other event or condition
of any character materially and adversely affecting the business or properties
of NORCAL or any NORCAL Subsidiary. 5.10 Legal Proceedings and Judgments. (a)
Except as set forth in Section 5.10(a) of the NORCAL Disclosure Schedule,
neither NORCAL nor any NORCAL Subsidiary is a party to any, and there are no
pending or, to the Knowledge of NORCAL, threatened, legal, administrative,
arbitral or other inquiries, proceedings, claims (whether asserted or
unasserted), actions or governmental or regulatory or applicable industry self
regulatory organization (including, without limitation, the National Association
of Insurance Commissioners) investigations of any nature (including
noncontractual claims, bad faith claims and claims against any directors or
officers of NORCAL or any NORCAL Subsidiary, but excluding coverage and other
claims made with respect to insurance policies issued by NORCAL or any NORCAL
Insurance Subsidiary for which adequate claims reserves have been established in
accordance with SAP and generally accepted actuarial principles) against NORCAL,
any NORCAL Subsidiary, any of their respective businesses or assets, any assets
of any other Person which are used in any of the business or operations of
NORCAL or any NORCAL Subsidiary, any directors or officers of NORCAL or any
NORCAL Subsidiary, or the transactions contemplated by this Agreement, or
challenging the validity or propriety of the transactions contemplated by this
Agreement, other than, in each case, as would not be material to NORCAL and the
NORCAL Subsidiaries, taken as a whole. (b) Except as set forth in Section
5.10(b) of the NORCAL Disclosure Schedule, there is no injunction, order,
judgment, decree, or regulatory restriction (including noncontractual claims,
bad faith claims and claims against any directors or officers of NORCAL or any
NORCAL Subsidiary, but excluding coverage and other claims made with respect to
insurance policies issued by NORCAL or any NORCAL Insurance Subsidiary for which
33 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01038.jpg]
adequate claims reserves have been established) imposed upon NORCAL, any NORCAL
Subsidiary or the assets of NORCAL or any NORCAL Subsidiary. (c) Except as set
forth in Section 5.10(c) of the NORCAL Disclosure Schedule, to the Knowledge of
NORCAL, since December 31, 2016 no breach of contract, breach of fiduciary
duties under ERISA, bad faith, breach of warranty, tort, negligence,
infringement, fraud, discrimination, wrongful discharge or other claim of any
nature has been asserted or threatened against NORCAL or any NORCAL Subsidiary.
5.11 Insurance. (a) Section 5.11(a) of the NORCAL Disclosure Schedule sets forth
policies of general liability, fire and casualty, automobile, directors and
officers, errors and omissions, fiduciary, and other forms of insurance
currently maintained by NORCAL and the NORCAL Insurance Subsidiaries (the
“NORCAL Insurance Policies”). All such policies are in full force and effect,
all premiums due and payable thereon have been paid (other than retroactive or
retrospective premium adjustments that are not yet, but may be, required to be
paid with respect to any period ending prior to the Closing Date under
comprehensive general liability and workmen’s compensation insurance policies),
and no written or, to the Knowledge of NORCAL, oral notice of cancellation or
termination has been received with respect to any such policy which has not been
replaced on substantially similar terms prior to the date of such cancellation.
To the Knowledge of NORCAL, the activities and operations of NORCAL and the
NORCAL Insurance Subsidiaries have been conducted in a manner so as to conform
in all material respects to all applicable provisions of such insurance
policies. (b) No issuer of the NORCAL Insurance Policies has issued a
reservation-of- rights letter, or entered into a nonwaiver agreement, or
otherwise denied or limited coverage (in whole or in part), under any open
claims under the NORCAL Insurance Policies, and during the last twelve (12)
months no declaratory judgment has been sought by any Person or entered by any
court of competent jurisdiction that denies or limits coverage (in whole or in
part) under any open claims under the NORCAL Insurance Policies. 5.12 Taxes and
Tax Returns. (a) As used in this Agreement: “Tax” or “Taxes” means all federal,
state, county, local, and foreign income, excise, gross receipts, gross income,
profits, franchise, license, ad valorem, profits, gains, capital, sales,
transfer, use, payroll, employment, severance, withholding, duties, intangibles,
franchise, backup withholding, stamp, occupation, premium, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, registration, alternative or add on minimum, estimated, and other taxes,
charges, levies or like assessments together with all penalties and additions to
tax and interest thereon). “Tax Return” or “Tax Returns” means any and all
returns, declarations, claims for refunds, reports, information returns and
information statements (including, without limitation, Form 1099, Form W-2 and
W-3, Form 5500, and Form 990) with respect to Taxes filed, or required to be
filed, by any Person or any Subsidiary of such Person with the Internal Revenue
Service (“IRS”) or any other Governmental Authority or tax authority or agency,
whether domestic or foreign (including consolidated, combined and unitary tax
returns). 34 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01039.jpg]
(b) NORCAL and the NORCAL Subsidiaries have duly filed all material Tax Returns
required to be filed by them on or prior to the date of this Agreement (all such
Tax Returns being accurate and complete in all material respects), taking into
account any valid extension of time within which to file, and have duly paid or
made sufficient provisions for the payment of all Taxes shown thereon as owing
on or prior to the date of this Agreement (including, if and to the extent
applicable, those due in respect of their properties, income, business, capital
stock, premiums, franchises, licenses, sales and payrolls) other than Taxes
which are not yet delinquent or are being contested in good faith and have not
been finally determined for which adequate reserves have been made on the
financial statements described in Section 5.7(a) of this Agreement. Neither
NORCAL nor any NORCAL Subsidiary has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax Return
or tax assessment or deficiency other than extensions that are automatically
granted by the taxing authorities upon filing an application therefor. The
unpaid Taxes of NORCAL and the NORCAL Subsidiaries do not exceed the reserve for
tax liability set forth on the balance sheets referenced in Section 5.7(a) of
this Agreement as adjusted for the passage of time through the Closing Date in
accordance with past custom and practice of NORCAL in filing its returns. No
written claim (which remains unresolved) has been made since December 31, 2016
by an authority in a jurisdiction where NORCAL or any NORCAL Subsidiary does not
file Tax Returns that it is or may be subject to taxation by that jurisdiction.
(c) There is no claim, audit, Action, other administrative or judicial
proceeding or, to the Knowledge of NORCAL, investigation now pending or, to the
Knowledge of NORCAL, threatened against or with respect to NORCAL or any NORCAL
Subsidiary in respect of any material Tax. NORCAL and each NORCAL Subsidiary in
connection with amounts paid or owed to any employee, independent contractor,
creditor, shareholder or other third party have complied with applicable tax
withholding in all material respects. NORCAL and each NORCAL Subsidiary have
reported such withheld amounts to the appropriate taxing authority and to each
such employee, independent contractor, creditor, shareholder or other third
party as required by Applicable Law. (d) There are no Tax Liens upon any
property or assets of NORCAL or its Subsidiaries except for Permitted Liens.
Neither NORCAL nor any NORCAL Subsidiary has been required to include in income
any adjustment pursuant to Section 481 of the Code by reason of a voluntary
change in accounting method initiated by NORCAL or any NORCAL Subsidiary, and
the IRS has not initiated or proposed any such adjustment or change in
accounting method. Except as set forth in the financial statements described in
Section 5.7(a) of this Agreement, neither NORCAL nor any NORCAL Subsidiary has
entered into a transaction which is being accounted for as an installment
obligation under Section 453 of the Code. Neither NORCAL nor any NORCAL
Subsidiary is a party to or bound by any tax indemnity, tax sharing or tax
allocation agreement (other than such agreements as exist by and among
themselves or customary Tax indemnifications contained in ordinary course
commercial contracts with third parties that do not relate primarily to Taxes).
Except as set forth in Section 5.13(d) of the NORCAL Disclosure Schedule, since
January 1, 2013, neither NORCAL nor any NORCAL Subsidiary has been a member of
an affiliated group of corporations within the meaning of Section 1504 of the
Code other than an affiliated group in which NORCAL has been the common parent
corporation. Neither NORCAL nor any NORCAL Subsidiary is liable for the Taxes of
any person under Section 1.1502 6 of the Treasury Regulations (or any similar 35
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01040.jpg]
provision of state, local or foreign Tax law) or by contract, as a successor or
otherwise (other than ordinary course commercial contracts with third parties
that do not relate primarily to Taxes). During the five (5) year period ending
on the date hereof, neither NORCAL nor any NORCAL Subsidiary was a distributing
corporation or a controlled corporation in a transaction intended to be governed
by Section 355 of the Code. Neither NORCAL nor any NORCAL Subsidiary is a party
to any joint venture, partnership or other arrangement or contract that could be
treated as a partnership for federal income tax purposes. (e) To the Knowledge
of NORCAL, there is no dispute or claim concerning any tax liability of NORCAL
or any NORCAL Subsidiary except as disclosed in Section 5.12(e) of the NORCAL
Disclosure Schedule. Section 5.12(e) of the NORCAL Disclosure Schedule
identifies the last Tax Returns that have been audited by the taxing authority
with whom they were filed, and indicates those Tax Returns that currently are
the subject of an audit procedure or that NORCAL or any NORCAL Subsidiary has
received notice will be subject to an audit procedure. NORCAL has made available
to PRA correct and complete copies of all federal income tax returns (including
amendments thereto) of, all examination reports of, and statements of
deficiencies assessed against or agreed to by, NORCAL or any NORCAL Subsidiary
since December 31, 2016. (f) Neither NORCAL nor any NORCAL Subsidiary is a party
to any employment, severance or termination agreement or other compensation
arrangement (including any NORCAL Employee Plan) with any individual that
obligates NORCAL or any NORCAL Subsidiary to reimburse any employee for any
taxes attributable to a “parachute payment” Section 280G of the Code. 5.13
Employee Plans; Labor Matters. (a) Section 5.13(a) of the NORCAL Disclosure
Schedule contains a true and complete list of each pension, benefit, retirement,
compensation, profit-sharing, deferred compensation, incentive, performance
award, phantom equity or other equity, change in control, retention, severance,
vacation, paid time off, material fringe-benefit and other similar agreement,
plan, policy, program or arrangement (and any amendments thereto), in each case
whether or not reduced to writing and whether funded or unfunded, including each
“employee benefit plan” within the meaning of Section 3(3) of ERISA, whether or
not tax-qualified and whether or not subject to ERISA, which is or has been
during the preceding three (3) calendar years maintained, sponsored, contributed
to, or required to be contributed to by NORCAL for the benefit of any current or
former employee, officer, manager, retiree, independent contractor or consultant
of NORCAL or any spouse or dependent of such individual, or under which NORCAL
has or may have any liability, or with respect to which PRA or any of its ERISA
Affiliates would reasonably be expected to have any liability, contingent or
otherwise (as listed on Section 5.13(a) of the NORCAL Disclosure Schedule, each,
an “NORCAL Benefit Plan”). (b) With respect to each NORCAL Benefit Plan, NORCAL
has made available to PRA accurate, current and complete copies of each of the
following: (i) where the NORCAL Benefit Plan has been reduced to writing, the
plan document together with all amendments; (ii) where the NORCAL Benefit Plan
has not been reduced to writing, a written summary of all material plan terms;
(iii) where applicable, copies of any trust agreements or 36 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01041.jpg]
other funding arrangements, custodial agreements, insurance policies and
contracts, administration agreements and similar agreements, and investment
management or investment advisory agreements, now in effect or required in the
future as a result of the transactions contemplated by this Agreement or
otherwise; (iv) copies of any summary plan descriptions, summaries of material
modifications, employee handbooks and any other material written communications
relating to any NORCAL Benefit Plan; (v) in the case of any NORCAL Benefit Plan
that is intended to be qualified under Section 401(a) of the Code, a copy of the
most recent determination, opinion or advisory letter from the Internal Revenue
Service; (vi) in the case of any NORCAL Benefit Plan for which a Form 5500 is
required to be filed, a copy of the most recently filed Form 5500, with
schedules attached; (vii) actuarial valuations and reports related to any NORCAL
Benefit Plans with respect to the two most recently completed plan years; and
(viii) copies of material written notices, letters or other correspondence from
the Internal Revenue Service, Department of Labor or Pension Benefit Guaranty
Corporation relating to the NORCAL Benefit Plan. (c) Each NORCAL Benefit Plan
has been established, administered and maintained in accordance with its terms
and in material compliance with all Applicable Laws (including ERISA and the
Code). Each NORCAL Benefit Plan that is intended to be qualified under Section
401(a) of the Code (a “Qualified Benefit Plan”) is so qualified and has received
a favorable and current determination letter from the Internal Revenue Service,
or with respect to a prototype plan, can rely on an opinion letter from the
Internal Revenue Service to the prototype plan sponsor, to the effect that such
Qualified Benefit Plan is so qualified and that the plan and the trust related
thereto are exempt from federal income taxes under Sections 401(a) and 501(a),
respectively, of the Code, and nothing has occurred that could reasonably be
expected to cause the revocation of such determination letter from the Internal
Revenue Service or the unavailability of reliance on such opinion letter from
the Internal Revenue Service, as applicable, nor has such revocation or
unavailability been threatened. Each such NORCAL Benefit Plan has been timely
amended, as necessary, to reflect mandatory changes required by Applicable Law.
Nothing has occurred with respect to any NORCAL Benefit Plan that has subjected
or could reasonably be expected to subject NORCAL or, with respect to any period
on or after the Closing Date, PRA or any of its ERISA Affiliates, to a penalty
under Section 502 of ERISA or to tax or penalty under Section 4975 of the Code.
All benefits, contributions and premiums relating to each NORCAL Benefit Plan
have been timely paid in material compliance with the terms of such NORCAL
Benefit Plan and all Applicable Laws and accounting principles, and all benefits
accrued under any unfunded NORCAL Benefit Plan have been paid, accrued or
otherwise adequately reserved to the extent required by, and in accordance with,
generally accepted accounting principles in the United States (“GAAP”). (d)
Except as set forth in Section 5.13(d) of the NORCAL Disclosure Schedules,
neither NORCAL nor any of its ERISA Affiliates has (i) incurred or reasonably
expects to incur, either directly or indirectly, any material liability under
Title I or Title IV of ERISA or related provisions of the Code or foreign
Applicable Law relating to employee benefit plans; (ii) failed to timely pay
premiums to the Pension Benefit Guaranty Corporation; (iii) withdrawn from any
NORCAL Benefit Plan; or (iv) engaged in any transaction which would give rise to
liability under Section 4069 or Section 4212(c) of ERISA. 37 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01042.jpg]
(e) No reportable event that would require notice (either advance or post event)
under Section 4043 of ERISA has occurred within the past three (3) years. (f)
With respect to each NORCAL Benefit Plan (i) no such plan is a “multiple
employer plan” within the meaning of Section 413(c) of the Code or a “multiple
employer welfare arrangement” (as defined in Section 3(40) of ERISA); and (ii)
no Action has been initiated by the Pension Benefit Guaranty Corporation to
terminate any such plan or to appoint a trustee for any such plan. (g) Except as
described in Section 5.13(g) of the NORCAL Disclosure Schedule, there does not
now exist, nor do any circumstances exist that could result in, any Controlled
Group Liability that would be a liability of PRA following the Closing.
“Controlled Group Liability” means any and all liabilities (i) under Title IV of
ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and 4971 of the
Code, (iv) as a result of a failure to comply with the continuation coverage
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code and
(v) under corresponding or similar provisions of foreign laws or regulations.
Without limiting the generality of the foregoing, NORCAL has not engaged in any
transaction described in Section 4069 or Section 4203-4205 or 4212 of ERISA and
no event has occurred or circumstance exists that constitutes, or could
reasonably be expected to cause, any withdrawal from, or the participation,
termination, reorganization, or insolvency of, any Multiemployer Plan that could
result in any liability of NORCAL to a Multiemployer Plan. For each
Multiemployer Plan, NORCAL has provided PRA with the following to the extent
applicable and available to or in possession of NORCAL or NORCAL: (i) any letter
from the administrator of the Multiemployer Plan setting forth the estimated
withdrawal liability which would be imposed by the Multiemployer Plan if NORCAL
or any ERISA Affiliate were to withdraw from the Multiemployer Plan in a
complete withdrawal, as of the most recently-available information, and the
factors used to determine such estimate and (ii) a copy of the most
recently-available Form 5500 and/or actuarial report of the Multiemployer Plan,
which sets forth the actuarial assumptions used in determining the present value
of unfunded vested benefits for withdrawal liability purposes. (h) All
contributions required to be made to any NORCAL Benefit Plan by Applicable Law
or by any plan document or other contractual undertaking, and all premiums due
or payable with respect to insurance policies funding any NORCAL Benefit Plan,
for any period through the date hereof have been timely made or paid in full or,
to the extent not required to be made or paid on or before the date hereof, have
been fully reflected on the financial statements. (i) Except as required by
Applicable Law, no provision of any NORCAL Benefit Plan or collective bargaining
agreement could reasonably be expected to result in any limitation on PRA or any
of its ERISA Affiliates from amending or terminating any NORCAL Benefit Plan.
NORCAL has no commitment or obligation and has not made any representations to
any employee, officer, manager, independent contractor or consultant, whether or
not legally binding, to adopt, amend or modify any NORCAL Benefit Plan or any
collective bargaining agreement, in connection with the consummation of the
transactions contemplated by this Agreement or otherwise. 38 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01043.jpg]
(j) Except as set forth in Section 5.13(j) of the NORCAL Disclosure Schedule,
other than as required under Section 601 et. seq. of ERISA or other Applicable
Law, no NORCAL Benefit Plan provides post-termination or retiree welfare
benefits to any individual for any reason, and neither NORCAL nor any of its
ERISA Affiliates has any liability to provide post-termination or retiree
welfare benefits to any individual or ever represented, promised or contracted
to any individual that such individual would be provided with post-termination
or retiree welfare benefits. (k) There is no pending or, to the Knowledge of
NORCAL, threatened Action relating to a NORCAL Benefit Plan (other than routine
claims for benefits), and no NORCAL Benefit Plan has within the three years
prior to the date hereof been the subject of an examination or audit by a
Governmental Authority or the subject of an application or filing under or is a
participant in, an amnesty, voluntary compliance, self-correction or similar
program sponsored by any Governmental Authority. (l) Other than in the ordinary
course of business or as disclosed under Section 5.13(l) of the NORCAL
Disclosure Schedule, there has been no amendment to, announcement by NORCAL or
any of its ERISA Affiliates relating to, or change in employee participation or
coverage under, any NORCAL Benefit Plan that would increase the annual expense
of maintaining such plan above the level of the expense incurred for the most
recently completed fiscal year with respect to any manager, officer, employee,
independent contractor or consultant, as applicable. Other than in the ordinary
course of business or as disclosed under Section 5.13(l) of the NORCAL
Disclosure Schedule, neither NORCAL nor any of its ERISA Affiliates has any
commitment or obligation or has made any representations to any manager,
officer, employee, independent contractor or consultant, whether or not legally
binding, to adopt, amend or modify any NORCAL Benefit Plan. (m) Each NORCAL
Benefit Plan that is or was a “nonqualified deferred compensation plan” within
the meaning of Section 409A of the Code and associated Treasury Department
guidance has (i) been operated between January 1, 2005 and December 31, 2008, in
good faith compliance with Section 409A of the Code and Notice 2005-01 and (ii)
since January 1, 2009 (or such later date permitted under applicable guidance),
been operated in compliance with, is in documentary compliance with, and, no
compensation is subject to reporting under, in all material respects, Section
409A of the Code and IRS regulations and guidance thereunder. No compensation
payable by under any such NORCAL Benefit Plan has been reportable as
nonqualified deferred compensation in the gross income of any individual or
entity, and subject to an additional tax, as a result of the operation of
Section 409A of the Code and no arrangement exists with respect to a
nonqualified deferred compensation plan that would result in income inclusion
under Section 409A(b) of the Code. (n) Except as set forth in Section 5.13(n) of
the NORCAL Disclosure Schedule, neither the execution of this Agreement nor any
of the transactions contemplated by this Agreement will (either alone or upon
the occurrence of any additional or subsequent events): (i) entitle any current
or former director, manager, officer, employee, independent contractor or
consultant of NORCAL to severance pay or any other payment; (ii) accelerate the
time of payment, funding or vesting, or increase the amount of compensation due
to any such individual; (iii) limit or restrict the right of NORCAL to merge,
amend or terminate any NORCAL Benefit 39 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01044.jpg]
Plan; (iv) increase the amount payable under or result in any other material
obligation pursuant to any NORCAL Benefit Plan; (v) result in “excess parachute
payments” within the meaning of Section 280G(b) of the Code; or (vi) require a
“gross-up” or other payment to any “disqualified individual” within the meaning
of Section 280G(c) of the Code. NORCAL has made available to PRA true and
complete copies of any Section 280G calculations prepared (whether or not final)
with respect to any disqualified individual in connection with the transactions.
5.14 Employees. (a) NORCAL has made available to PRA a true and correct list of
the names of the employees of NORCAL and the NORCAL Subsidiaries, their birth
dates, hire dates, compensation rates, name of employer and capacity in which
employed, and accrued vacation and sick leave, if any, all as of December 31,
2019. Except as limited by any employment agreements and severance agreements
listed on Section 5.14(a) of the NORCAL Disclosure Schedule, and except for any
limitations of general application which may be imposed under applicable
employment laws, NORCAL and the NORCAL Subsidiaries have the right to terminate
the employment of any of their respective employees at will and without payment
to such employees. (b) NORCAL and the NORCAL Subsidiaries are in compliance, in
all material respects, with all Applicable Laws regarding labor and employment
and the compensation therefore, discrimination in employment, terms and
conditions of employment, wages, hours and occupational safety and health, and
employment practices, whether state or federal (including, without limitation,
as applicable, wage and hour laws; workplace safety laws; workers’ compensation
laws; equal employment opportunity laws; equal pay laws; civil rights laws; the
Occupational Safety and Health Act of 1970, as amended; the Equal Employment
Opportunity Act, as amended; the Americans With Disabilities Act, 42 U.S.C. §
12101 et seq., as amended; the Fair Labor Standards Act, 29 U.S.C. § 201 et
seq., as amended; the Equal Pay Act, 29 U.S.C. § 206d, as amended, the
Portal-to-Portal Pay Act of 1947, 29 U.S.C. § 255 et seq., as amended; Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, as amended and 42 U.S.C. §
1981, as amended; Rehabilitation Act of 1973, as amended; the Vietnam-Era
Veterans’ Readjustment Assistance Act of 1974, as amended; the Immigration
Reform and Control Act, 8 U.S.C. § 1324A et seq., as amended; the Employee
Polygraph Protection Act of 1988, as amended; the Veterans Re-employment Act -
Handicap Bias, 38 U.S.C. § 2027 et seq., as amended; the Civil Rights Act of
1991, as amended; the Family and Medical Leave Act of 1993, as amended; the
Religious Freedom Restoration Act of 1993, as amended; the Age Discrimination
and Employment Act of 1967, as amended; and the Consolidated Omnibus Budget
Reconciliation Act of 1985). Except as set forth in Section 5.14(b) of the
NORCAL Disclosure Schedule, no action or, to the Knowledge of NORCAL,
investigation has been instituted or, to the Knowledge of NORCAL, is threatened
to be conducted by any state or federal agency regarding any potential violation
by NORCAL or any NORCAL Subsidiary of any laws, orders, ordinances and
regulations regarding labor and employment or the compensation therefore
(including, without limitation, any of the aforementioned statutes, to the
extent applicable) during the past three (3) years. (c) Neither NORCAL nor any
NORCAL Subsidiary has ever been a party to or bound by any union or collective
bargaining contract, nor is any such contract currently in 40 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01045.jpg]
effect or being negotiated by NORCAL or any NORCAL Subsidiary. NORCAL does not
know of any activities or proceedings of any labor union to organize any
employees of NORCAL or any NORCAL Subsidiary. To the Knowledge of NORCAL, since
December 31, 2018, no executive officer of NORCAL or any NORCAL Subsidiary has
indicated in writing to any executive officer of NORCAL an intention to
terminate his or her employment on or before six (6) months following the
Closing of the transactions contemplated by this Agreement. (d) NORCAL and each
of the NORCAL Subsidiaries have complied with all applicable notice provisions
of and have no material obligations under the Consolidated Omnibus Budget
Reconciliation Act of 1985 with respect to any former employees or qualifying
beneficiaries thereunder. Except as set forth in Section 5.14(d) of the NORCAL
Disclosure Schedules, there is no action, claim, cause of action, suit or
proceeding pending or, to the Knowledge of NORCAL, threatened against NORCAL or
any NORCAL Subsidiary, on the part of any employee or applicant for employment,
including any such action, claim, cause of action, suit or proceeding based on
allegations of wrongful termination or discrimination on the basis of age, race,
religion, sex, sexual preference, or mental or physical handicap or disability.
Neither NORCAL nor any NORCAL Subsidiary is delinquent in the payment of wages,
salaries, bonuses, relocation benefits, stock options or other incentives due to
or for the benefit of any employee of NORCAL or any NORCAL Subsidiary. To the
Knowledge of NORCAL, no person treated as an independent contractor by NORCAL or
any NORCAL Subsidiary is an employee as defined in Section 3401(c) of the Code,
nor has any employee been otherwise improperly classified, as exempt, nonexempt
or otherwise, for purposes of federal or state income tax withholding or
overtime laws, rules, or regulations. (e) Since December 31, 2018, neither
NORCAL nor any NORCAL Subsidiary has effectuated (i) a “plant closing” (as
defined in the Worker Adjustment and Retraining Notification Act (the “WARN
Act”)) affecting any site of employment or one or more facilities or operating
units within any site of employment or facility of NORCAL or any NORCAL
Subsidiary; (ii) a “mass layoff” (as defined in the WARN Act); or (iii) such
other transaction, layoff, reduction in force or employment terminations
sufficient in number to trigger application of any similar foreign, state or
local law. (f) Each individual who is classified by NORCAL as an independent
contractor has been properly classified for purposes of participation and
benefit accrual under each NORCAL Benefit Plan. 5.15 Compliance with Applicable
Law. (a) NORCAL and the NORCAL Subsidiaries have complied in all material
respects with, and are not in default in any material respect under any, and
have maintained and conducted their respective businesses in all material
respects in compliance with, all Applicable Laws during the last three (3)
years. (b) Neither NORCAL nor any NORCAL Subsidiary is subject to any cease and
desist or other order issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar written undertaking to, or is subject to any order or
directive by, or has been a recipient of any 41 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01046.jpg]
supervisory letter from, or since that date, has adopted any board resolutions
at the request of any Governmental Authority that: (i) materially limits the
ability of NORCAL or any NORCAL Subsidiary to conduct any line of business that
it currently conducts, (ii) require any material investments of NORCAL or any
NORCAL Subsidiary to be treated as non-admitted assets, (iii) requires
divestiture of any material investments of NORCAL or any NORCAL Subsidiary, (iv)
in any manner imposes any material requirements on NORCAL or any NORCAL
Insurance Subsidiary in respect of risk based capital requirements that add to
or otherwise modify the risk based capital requirements imposed under the
Insurance Laws, (v) in any manner relates to the ability of NORCAL or any NORCAL
Subsidiary to pay or declare dividends or distributions, or (vi) restricts in
any material respect the conduct of the business, credit policies or management
of NORCAL or any NORCAL Subsidiary (each, whether or not set forth in the NORCAL
Disclosure Schedule, an “NORCAL Regulatory Agreement”), nor has NORCAL or any of
its Subsidiaries been advised in writing or, to the Knowledge of NORCAL, orally
by any Governmental Authority that it is considering issuing or requesting any
such NORCAL Regulatory Agreement. (c) Except as set forth in Section 5.15(c) of
the NORCAL Disclosure Schedule, there is no pending or, to the Knowledge of
NORCAL, threatened charge by any Governmental Authority that NORCAL or any
NORCAL Subsidiary has violated any Applicable Laws (including any Insurance
Laws), nor any pending or, to the Knowledge of NORCAL, threatened investigation
by any Governmental Authority with respect to possible violations of any
Applicable Laws (including any Insurance Laws). (d) There are no material
contracts (other than contracts relating to employment), real estate leases,
loans, guarantees or other arrangements or transactions of any nature between
NORCAL or any NORCAL Subsidiary, on the one hand, and any of their respective
officers, directors, or affiliates (as such term is defined in Rule 405 of the
SEC), on the other hand. NORCAL has not, since December 31, 2016, extended or
maintained credit, arranged for the extension of credit, or renewed an extension
of credit, in the form of a personal loan to or for any director or executive
officer (or equivalent thereof) of NORCAL or any NORCAL Subsidiary. Section
5.15(d) of the NORCAL Disclosure Schedule identifies each loan or extension of
credit maintained by NORCAL or any NORCAL Subsidiary to which the second
sentence of Section 13(k)(1) of the Exchange Act applies. (e) None of NORCAL,
the NORCAL Subsidiaries and, to the Knowledge of NORCAL, any of their respective
current or former officers or directors or current or former employees, agents
or representatives have: (i) used any corporate funds for any illegal
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) used any corporate funds for any direct or indirect
unlawful payments to any foreign or domestic government officials or employees,
(iii) violated any provision of the Foreign Corrupt Practices Act of 1977, (iv)
established or maintained any unlawful or unrecorded fund of corporate monies or
other assets, (v) made any false or fictitious entries on the books and records
of NORCAL or any NORCAL Subsidiary, (vi) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment of any nature, or (vi)
made any material favor or gift which is not deductible for federal income tax
purposes. To the Knowledge of NORCAL, no director or officer of NORCAL or any
NORCAL Subsidiary has engaged in any “insider trading” in violation of
Applicable Law with respect to any security issued by NORCAL. 42 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01047.jpg]
5.16 Certain Contracts. (a) Section 5.16(a) of the NORCAL Disclosure Schedule
sets forth all contracts, agreements, arrangements, commitments, or
understandings, whether written or oral, (other than insurance policies or
contracts issued by NORCAL or a NORCAL Subsidiary) to which NORCAL or a NORCAL
Subsidiary is a party to or bound by: (i) with respect to the employment of any
directors, officers or employees; (ii) which, upon the consummation of the
transactions contemplated by this Agreement will (either alone or upon the
occurrence of any additional acts or events) result in any payment (whether of
severance pay or otherwise) becoming due from NORCAL, PRA, or any of their
respective Subsidiaries to any director, officer or employee thereof; (iii)
which is a “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC) to be performed after the date of this Agreement;
(iv) that concerns a partnership or joint venture that is not consolidated with
NORCAL for financial reporting purposes; (v) the purpose of which is to restrict
the ability of NORCAL or any NORCAL Subsidiary to compete with respect to any
product, service or territory; (vi) that is in the nature of a collective
bargaining agreement, employment agreement, consulting agreement or severance
agreement that is not cancelable by NORCAL or any NORCAL Subsidiary without
penalty or compensation on thirty (30) days’ notice or less; (vii) that provides
for the payment to an employee of NORCAL or any NORCAL Subsidiary any incentive
or bonus compensation based on the productivity or performance of such employee
or of NORCAL or any NORCAL Subsidiary; (viii) that is with any Insurance
Regulator and restricts (A) distributions or other payments to the Policyholders
or any NORCAL Subsidiary, (B) the continued operation of NORCAL or any NORCAL
Subsidiary, or (C) any other matter relating to NORCAL or any NORCAL Subsidiary
and its affairs; or (ix) any of the benefits of which will be increased, or the
vesting of the benefits of which will be accelerated, by the occurrence of any
of the transactions contemplated by this Agreement, or the value of any of the
benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement. NORCAL has previously made available to PRA true
and correct copies of all employment and deferred compensation agreements which
are in writing and to which NORCAL or any NORCAL Subsidiary is a party. Each
contract, agreement, arrangement, commitment, or understanding (whether written
or oral) of the type described in Sections 5.16(a) of this Agreement, whether or
not set forth in the NORCAL Disclosure Schedule, is referred to in this 43
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01048.jpg]
Agreement as an “NORCAL Contract”, and neither NORCAL nor any NORCAL Subsidiary
has received written or, to the Knowledge of NORCAL, oral notice of any
violation of any NORCAL Contract by any of the other parties thereto. (b)
Section 5.16(b) of the NORCAL Disclosure Schedule sets forth a list of, and
NORCAL has made available to PRA correct and complete copies of, all written
arrangements (or group of related written arrangements) from or to third
parties, for the furnishing of services to, or receipt of services by, NORCAL or
any NORCAL Subsidiary (including without limitation, legal and accounting
services, risk management services, agency agreements, managing general agent
agreements, reinsurance intermediary agreements and other distribution
agreements, and agreements relating to the sale or servicing of medical
professional liability insurance products offered by NORCAL or any NORCAL
Subsidiary) under which payments were made during any calendar year since
December 31, 2018 in excess of $100,000 or that has a non-cancelable term in
excess of one year (as to the latter, which is still in effect). (c) With
respect to each NORCAL Contract: Such NORCAL Contract is in full force and
effect (except for contracts that have expired pursuant to the terms thereof)
and (assuming due authorization, execution and delivery by each other party
thereto) is legally valid, binding and enforceable in accordance with its terms
against NORCAL or any relevant NORCAL Subsidiary (except as may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of equitable remedies). There
are no material defaults by NORCAL or any NORCAL Subsidiary, or, to the
Knowledge of NORCAL, any other party, under such NORCAL Contract. Neither NORCAL
nor any NORCAL Subsidiary has received written or, to the Knowledge of NORCAL,
oral notice of any material default, offset, counterclaim or defense under such
NORCAL Contract. No condition or event has occurred which with the passage of
time or the giving of notice or both would constitute a material default or
material breach by NORCAL or any NORCAL Subsidiary, or, to the Knowledge of
NORCAL, any other party under the terms of such NORCAL Contract. All security
deposits, reserve funds, and other sums and charges that have become due and
payable under such NORCAL Contract have been paid in full. To the Knowledge of
NORCAL, no party has repudiated any provision of such NORCAL Contract. 5.17
Investments and Interest Rate Risk Management Instruments. (a) Except as set
forth in Section 5.17(a) of the NORCAL Disclosure Schedule, NORCAL and each
NORCAL Subsidiary have good and valid title to all securities held by it (except
securities sold under repurchase agreements or held in any fiduciary or agency
capacity), free and clear of any Lien. Such securities are permissible
investments under all Applicable Laws and are valued on the books of NORCAL or
the applicable NORCAL Insurance Subsidiary in accordance with SAP. To the
Knowledge of NORCAL, none of the securities are in default in the payment of
principal, interest or dividends nor is impaired to any extent. NORCAL has
provided to PRA a copy of the investment policies of NORCAL and the NORCAL
Subsidiaries as of June 30, 2019. There has been no material change in
investment policy of NORCAL and the NORCAL Subsidiaries or in the composition of
the investments of NORCAL and the NORCAL Subsidiaries since June 30, 2019. 44
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01049.jpg]
(b) Except as described in Section 5.17(b) of the NORCAL Disclosure Schedule,
all interest rate swaps, caps, floors and option agreements and other interest
rate risk management arrangements entered into for the account of NORCAL or its
Subsidiaries were entered into in the ordinary course of business and, to the
Knowledge of NORCAL, in accordance with business practices believed to be
prudent by NORCAL management and Applicable Laws and with counterparties
believed by NORCAL’s management to be financially responsible at the time. All
of such interest rate swaps, caps, floors and option agreements and other
interest rate risk management arrangements are (assuming due authorization,
execution and delivery by each other party thereto) legal, valid and binding
obligations of NORCAL or its Subsidiaries enforceable in accordance with their
terms (except as may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies), and are in full force and effect.
NORCAL and each NORCAL Subsidiary have duly performed in all material respects
all of their material obligations thereunder to the extent that such obligations
to perform have accrued; and, to the Knowledge of NORCAL, there are no material
breaches, violations or defaults or allegations or assertions of such by any
party thereunder. 5.18 Intellectual Property/Social Media. (a) NORCAL or a
NORCAL Subsidiary owns or has the right to use all Intellectual Property
necessary for the operation of the businesses of NORCAL and the NORCAL
Subsidiaries as presently conducted. Section 5.18(a)(i) of the NORCAL Disclosure
Schedule lists all Intellectual Property that is registered or subject to a
pending application filed with a Governmental Authority (collectively, the
“NORCAL Registered Intellectual Property”), specifying as applicable to each:
the title, mark, or design; the record owner, inventor(s), author(s) or
assignees; the jurisdiction by or in which it has been issued, registered or
filed; the patent number, serial number, application number, registration number
or other designator assigned by the registering office; the filing date and the
issue or registration date; and the current status of each item. Section
5.18(a)(ii) of the NORCAL Disclosure Schedule lists all material unregistered
trademarks, service marks, logos, trade names and corporate names owned by
NORCAL and each NORCAL Subsidiary. With respect to all NORCAL Registered
Intellectual Property, all assignments and other instruments necessary to
establish, record, and perfect NORCAL’s ownership interest in the NORCAL
Registered Intellectual Property have been validly executed, delivered, and
filed with the relevant Governmental Authorities and authorized registrar. (b)
To the Knowledge of NORCAL, neither NORCAL nor any NORCAL Subsidiary has
interfered with, infringed upon, misappropriated or otherwise violated any
Intellectual Property owned by third parties. None of NORCAL, the NORCAL
Subsidiaries, and any of the directors, officers or employees with
responsibility for intellectual property matters of NORCAL or any NORCAL
Subsidiary has since December 31, 2016 received any written or, to the Knowledge
of NORCAL, oral claim or notice alleging any such interference, infringement,
misappropriation or violation. To the Knowledge of NORCAL, no third party has
interfered with, infringed upon, misappropriated or otherwise violated any
intellectual property rights of NORCAL or any NORCAL Subsidiary. 45 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01050.jpg]
(c) Section 5.18(c) of the NORCAL Disclosure Schedule identifies each item of
Intellectual Property material to the business that any third party owns and
that NORCAL or any NORCAL Subsidiary uses pursuant to a license, sublicense, or
other written agreement under which annual payments were made since December 31,
2018 in excess of $100,000 (excluding off-the-shelf software license
agreements). With respect to each such item of such Intellectual Property: (i)
(assuming due authorization, execution and delivery by each other party thereto)
is legal, valid, binding and enforceable against NORCAL and such NORCAL
Subsidiary; (ii) to the Knowledge of NORCAL no party to the license, sublicense,
agreement or permission is in breach or default, and no event of default has
occurred which with notice or lapse of time, or both, would constitute a breach
or default or permit termination, modification or acceleration thereunder; (iii)
to the Knowledge of NORCAL no party to the license, sublicense, agreement or
permission has repudiated any provision thereof; (iv) with respect to any
sublicense, the representations and warranties set forth in (i) through (iii)
above are true and correct with respect to the underlying license; and (v)
neither NORCAL nor any NORCAL Subsidiary has granted any sublicense or similar
right with respect to the license, sublicense, agreement or permission. (d) To
the Knowledge of NORCAL, all of the NORCAL Registered Intellectual Property is
valid and enforceable, and all registrations for NORCAL Registered Intellectual
Property are subsisting and in full force and effect. NORCAL has taken
commercially reasonable steps to maintain and enforce the NORCAL Registered
Intellectual Property. All required filings and fees related to the NORCAL
Registered Intellectual Property have been timely submitted with and paid to the
relevant Governmental Authorities and authorized registrars. (e) Section 5.18(e)
of the NORCAL Disclosure Schedules contains a correct, current and complete list
of all social media accounts used in NORCAL’s business. NORCAL has complied in
all material respects with all terms of use, terms of service, or other
agreements and all associated policies and guidelines relating to its use of any
social media platforms, sites, or services (collectively, “Social Media Terms of
Use”). There are no Actions, whether settled, pending, or, to the Knowledge of
NORCAL, threatened, alleging any (A) breach or other violation of any Social
Media Terms of Use by NORCAL; or (B) defamation, violation of publicity rights
of any Person, or any other violation by NORCAL in connection with its use of
social media. 5.19 Real Property; Environmental Liability. (a) Neither NORCAL
nor any NORCAL Subsidiary owns any right, title or interest in any real property
except as described on Section 5.19(a) of the NORCAL Disclosure Schedule
(collectively, the “NORCAL Real Property”). Section 5.19(a) of the NORCAL
Disclosure Schedule sets forth a complete and accurate list and general
description of all material leases, subleases or other occupancy agreements for
real property, together with all subordination, attornment, estoppel,
non-disturbance or other ancillary agreements pertaining thereto, and all
amendments to or modifications of any of the foregoing (collectively, the
“NORCAL Real Property Leases”) to which NORCAL or any NORCAL Subsidiary is a
party or by which any of them are bound. NORCAL or a NORCAL Subsidiary owns all
right, title and interest in, and has good and marketable title to, the NORCAL
Real Property, and NORCAL or a 46 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01051.jpg]
NORCAL Subsidiary has a valid leasehold interest under each NORCAL Real Property
Lease, in each case free and clear of all Liens except for (i) rights of
lessors, co-lessees or sublessees under each NORCAL Real Property Lease; (ii)
taxes and assessments not yet due and payable; (iii) easements, covenants,
conditions, restrictions and reservations of record, and such nonmonetary
imperfections of title and encumbrances, if any, as do not materially detract
from the value of or materially interfere with the present use of the subject
property; (iv) matters which would be shown or disclosed by a current survey of
the subject property; (v) all Applicable Laws, including zoning, building, use
and life-safety laws, ordinances, codes, rules and regulations; and (vi)
Permitted Liens. To the Knowledge of NORCAL, the activities of NORCAL and its
Subsidiaries with respect to all NORCAL Real Property and NORCAL Real Property
Leases used in connection with their operations are in all material respects
permitted under applicable zoning laws, ordinances and regulations. (b) NORCAL
or its applicable Subsidiary enjoys peaceful and undisturbed possession under
each NORCAL Real Property Lease, subject to the terms of such NORCAL Real
Property Lease. NORCAL has made available to PRA complete and correct copies of
all of the NORCAL Real Property Leases. Each NORCAL Real Property Lease is
(assuming due authorization, execution and delivery by each other party thereto)
in full force and effect and is legally valid, binding and enforceable against
NORCAL and the applicable NORCAL Subsidiary in accordance with its terms (except
as may be limited by bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting the rights of creditors generally and the availability of
equitable remedies). There are no current outstanding monetary defaults and no
current outstanding material nonmonetary defaults by NORCAL or any NORCAL
Subsidiary, or, to the Knowledge of NORCAL, any other party, under any NORCAL
Real Property Lease. Neither NORCAL nor any NORCAL Subsidiary has received
written notice of any default, offset, counterclaim or defense under any NORCAL
Real Property Lease which has not heretofore been cured or resolved. Except as
set forth in Section 5.5(b)(ii)(y) of the NORCAL Disclosure Schedule, to the
Knowledge of NORCAL, no condition or event has occurred which with the passage
of time or the giving of notice or both would constitute a default or breach by
NORCAL or any NORCAL Subsidiary, or any other party, under of the terms of any
NORCAL Real Property Lease. All rent, security deposits, reserve funds,
allowances and other sums and charges that have become due and payable under the
NORCAL Real Property Leases have been paid in accordance with the terms of the
NORCAL Real Property Leases, and no disputes with respect to the amount of
payment thereof presently exist. Except as set forth on Section 5.19(b) of the
NORCAL Disclosure Schedules, consummation of the transactions contemplated by
this Agreement does not require any consent or approval by any counterparty to
any of the NORCAL Real Property Leases, and will not result in any breach or
default under any of the NORCAL Real Property Leases. (c) NORCAL and its
Subsidiaries are and have been since December 31, 2016 in compliance in all
material respects with all Environmental Laws and all Environmental Permits.
There are no legal, administrative, arbitral or other proceedings, claims,
actions, causes of action, private environmental investigations or remediation
activities or governmental investigations of any nature pending or, to the
Knowledge of NORCAL, threatened seeking to impose on NORCAL or any NORCAL
Subsidiary, or that could reasonably be expected to result in the imposition on
NORCAL or any NORCAL Subsidiary of, in each case, any liability or obligation
arising under any Environmental Law which would have a Material Adverse Effect
on 47 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01052.jpg]
NORCAL. To the Knowledge of NORCAL, there is no reasonable basis for any such
proceeding, claim, action, investigation or remediation activity. Neither NORCAL
nor any NORCAL Subsidiary is subject to any agreement, order, judgment, decree,
letter or memorandum by or with any Governmental Authority or private Person
imposing any liability or obligation under any Environmental Law that would
reasonably be expected to have a Material Adverse Effect on NORCAL. For purposes
of this 5.19, the terms “NORCAL” and “Subsidiaries” include any Person that is,
in whole or in part, a predecessor of NORCAL or any of its Subsidiaries. 5.20
Personal Property. (a) None of the material personal property owned by NORCAL or
any NORCAL Subsidiary is subject to, or as of the Closing Date will be subject
to, any Lien, except Permitted Liens. (b) Section 5.20(b) of the NORCAL
Disclosure Schedule lists each personal property lease to which NORCAL or any
NORCAL Subsidiary is a party that is not cancelable upon ninety (90) or fewer
days’ notice without penalty and has monthly rent that exceeds $10,000
(collectively, the “NORCAL Personal Property Leases”). NORCAL has made available
to PRA complete and correct copies of all of the NORCAL Personal Property
Leases. Each NORCAL Personal Property Lease is (assuming due authorization,
execution and delivery by each other party thereto) in full force and effect and
is legally valid, binding and enforceable in accordance with its terms against
NORCAL or the applicable NORCAL Subsidiary (except as may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of equitable remedies). There
are no material defaults by NORCAL or any NORCAL Subsidiary, or, to the
Knowledge of NORCAL, any other party, under any NORCAL Personal Property Lease.
Neither NORCAL nor any NORCAL Subsidiary has received written or, to the
Knowledge of NORCAL, oral notice of any material default, offset, counterclaim
or defense under any NORCAL Personal Property Lease. No condition or event has
occurred which with the passage of time or the giving of notice or both would
constitute a material default or breach by NORCAL or any NORCAL Subsidiary, or,
to the Knowledge of NORCAL, any other party under of the terms of any NORCAL
Personal Property Lease. All rent, security deposits, reserve funds, allowances
and other sums and charges that have become due and payable under the NORCAL
Personal Property Leases have been paid in accordance with the terms of the
NORCAL Personal Property Leases, and no disputes with respect to the amount or
payment thereof presently exist. To the Knowledge of NORCAL, there are no
purchase contracts, options or other agreements of any kind whereby any Person
has acquired or will have any basis to assert any right, title or interest in,
or right to the possession, use, enjoyment or proceeds of, any interest in the
personal property subject to the NORCAL Personal Property Leases. Consummation
of the transactions contemplated by this Agreement does not require any consent
or approval by any lessor, lender or other counterparty to any of the NORCAL
Personal Property Leases, and will not result in any breach or default under any
of the NORCAL Personal Property Leases. 5.21 Insurance Matters. 48 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01053.jpg]
(a) Since December 31, 2016, all benefits claimed by any Person under any
policy, binder, slip, certificate or other agreement of insurance in effect as
of the date hereof (including all applications, endorsements, supplements,
endorsements, riders and ancillary agreements in connection therewith) issued by
NORCAL or a NORCAL Insurance Subsidiary (the “Insurance Contracts”) have in all
material respects been administered and paid (or provision for payment thereof
has been made) in accordance with the terms of such Insurance Contract and the
laws under which they arose. (b) NORCAL has provided or made available to PRA
true and complete copies of the current underwriting standards and guidelines
utilized and rates and rating factors and criteria applied by NORCAL and the
applicable NORCAL Insurance Subsidiaries. (c) All policy and contract forms on
which NORCAL or a NORCAL Insurance Subsidiary has issued currently effective
Insurance Contracts or which are currently being used by NORCAL or any
applicable NORCAL Insurance Subsidiary have, to the extent required by
Applicable Law, been approved by all Insurance Regulators or filed with and not
objected to by such Insurance Regulators within the period provided by
Applicable Law for objection. (d) Except as set forth in Section 5.21(d) of the
NORCAL Disclosure Schedule, the Insurance Contracts have been marketed, sold and
issued in material compliance with all Applicable Laws, including Applicable
Laws relating to (i) the use of unfair methods of competition and deceptive acts
or practices relating to the advertising, sale and marketing of insurance, (ii)
all applicable disclosure, filing and other requirements with respect to any
variation in premiums or other charges resulting from time to time at which such
premiums or charges are paid and (iii) all applicable requirements regulating
the underwriting, rating, nonrenewal, cancellation or replacement of insurance
policies; and, in each case, all marketing materials, brochures, illustrations
and certificates pertaining to the Insurance Contracts comply with the Insurance
Laws in all material respects. (e) Except as set forth in Section 5.21(e) of the
NORCAL Disclosure Schedule, each agent, broker, service provider, managing
general agent, third party administrator, adjuster, or other Person engaged by
NORCAL or a NORCAL Insurance Subsidiary to provide claims management or other
insurance services with respect to the Insurance Contracts requiring licensure
was, to the Knowledge of NORCAL, at the time such Person provided such services
(or within any permitted grace period), to the extent required by Applicable
Law, duly licensed or exempt from licensure to provide each of the services
provided by such Person in each case, in the particular jurisdiction in which
(i) such Person performed such services, (ii) the applicable Policyholder of the
Insurance Contract subject to such services resides and (iii) the loss under
such Insurance Contract occurred. Except as set forth in Section 5.21(e) of the
NORCAL Disclosure Schedule, all agents agreements, brokers agreements, service
contracts, third party administrator agreements, adjuster agreements and
managing general agents agreements to which NORCAL or any NORCAL Subsidiary is a
party comply with Applicable Law in all material respects. Except as set forth
in Section 5.21(e) of the NORCAL Disclosure Schedule, to the Knowledge of
NORCAL, no agent, broker, service provider, managing general agent, third party
administrator, adjuster or other Person engaged by NORCAL or a NORCAL Insurance
Subsidiary is in material violation, or has, since December 49 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01054.jpg]
31, 2016, been in material violation, of any law applicable to such Person or
the services provided by such Person to the extent relating to the services
provided to NORCAL or a NORCAL Insurance Subsidiary. All agents, brokers and
other representatives engaged by NORCAL have been engaged and duly appointed in
accordance with applicable insurance laws. (f) As to premium rates established
by NORCAL or any NORCAL Insurance Subsidiary which are required to be filed
with, approved or not objected to by any Insurance Regulators, the rates have
been so filed, approved or not objected to, the premiums charged conform
thereto, and such premiums comply with the Insurance Laws. Section 5.21(f) of
the NORCAL Disclosure Schedule sets forth all increases in premium rates for
medical professional liability insurance submitted by NORCAL and the NORCAL
Insurance Subsidiaries which have been disapproved by any Insurance Regulators
since December 31, 2016. Section 5.21(f) of the NORCAL Disclosure Schedule lists
all written correspondence or written communications from any Insurance
Regulator received by NORCAL or any NORCAL Insurance Subsidiary after December
31, 2016, that requests that its premium rates, if applicable, for professional
liability insurance should be reduced below the current approved premium levels.
(g) Except as set forth in Section 5.21(g) of the NORCAL Disclosure Schedule,
neither NORCAL nor any NORCAL Insurance Subsidiary has issued any participating
Insurance Contracts or any retrospectively rated Insurance Contracts. NORCAL has
not declared any policyholder dividend which has not been paid prior to the date
of this Agreement. (h) All reinsurance treaties or agreements, including
retrocessional agreements, to which NORCAL or any NORCAL Insurance Subsidiary is
a party or under which NORCAL or any NORCAL Insurance Subsidiary has any
existing rights, obligations or liabilities are listed on Section 5.21(h) of the
Disclosure Schedule (the “NORCAL Reinsurance Treaties”). NORCAL has provided PRA
with correct and complete copies of all of such NORCAL Reinsurance Treaties and
all such NORCAL Reinsurance Treaties are in full force and effect, and the
consummation of the transactions contemplated by this Agreement will not result
in any party having the right to terminate a NORCAL Reinsurance Treaty. The
NORCAL Reserves at each of December 31, 2017 and December 31, 2018, as reflected
in the NORCAL SAP Statements, are stated net of reinsurance ceded amounts. The
NORCAL SAP Statements accurately reflect as of and for the dates indicated
therein the extent to which, pursuant to Insurance Laws, NORCAL and/or the
NORCAL Insurance Subsidiaries are entitled to take credit for reinsurance under
the NORCAL Reinsurance Treaties. To the Knowledge of NORCAL, all reinsurance
recoverable amounts reflected in the NORCAL SAP Statements are collectible, and
NORCAL is unaware of any material adverse change in the financial condition of
its reinsurers that might raise concern regarding their ability to honor their
reinsurance commitments, except as set forth in Section 5.21(h) of the NORCAL
Disclosure Schedule. No party to any of the NORCAL Reinsurance Treaties has
given written or, to the Knowledge of NORCAL, oral notice to NORCAL or any
NORCAL Insurance Subsidiary that such party intends to terminate or cancel any
of the NORCAL Reinsurance Treaties as a result of or following consummation of
the Conversion and the transactions contemplated by this Agreement. Each NORCAL
Reinsurance Treaty is (assuming due authorization, execution and delivery by
each other party thereto) valid and binding on NORCAL and each NORCAL Insurance
Subsidiary party thereto, and none of NORCAL, any NORCAL Insurance Subsidiary,
and, to the Knowledge of NORCAL, any other party thereto, is in default in any
material respect 50 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01055.jpg]
with respect to any NORCAL Reinsurance Treaty. No NORCAL Reinsurance Treaty
contains any provision providing that the other party thereto may terminate the
same by reason of the transactions contemplated by this Agreement, or contains
any other provision which would be altered or otherwise become applicable by
reason of such transactions. Since December 31, 2018 no NORCAL Reinsurance
Treaty has been canceled and there has not been any change in the retention
level under any of such NORCAL Reinsurance Treaty. (i) Each of the NORCAL SAP
Statements, as of the date thereof, sets forth all of the loss and loss
adjustment expense reserves of NORCAL and the NORCAL Insurance Subsidiaries as
of such date (collectively, the “NORCAL Reserves”). The NORCAL Reserves were
determined in accordance with SAP in all material respects and generally
accepted actuarial methods and standards, consistently applied except as set
forth therein, and were fairly stated in all material respects in accordance
with sound actuarial and statutory accounting principles. NORCAL has provided or
made available to PRA copies of all internally prepared work papers used as the
basis for establishing the NORCAL Reserves. Except for regular periodic
assessments based on developments that are publicly known within the insurance
industry, to the Knowledge of NORCAL, no claim or assessment is pending or
threatened against NORCAL or any NORCAL Insurance Subsidiary which is peculiar
or unique to NORCAL or such NORCAL Insurance Subsidiary by any state insurance
guaranty association in connection with such association’s fund relating to
insolvent insurers. (j) Section 5.21(j) of the NORCAL Disclosure Schedule lists
each actuary, independent or otherwise, that has reviewed, on behalf of NORCAL
or any NORCAL Subsidiary, the reserves for losses and loss adjustment expenses
of NORCAL or any of the NORCAL Insurance Subsidiaries and their premium rates
for liability insurance in each of the years commencing after December 31, 2016
(collectively the “NORCAL Actuaries” and separately a “NORCAL Actuary”). Section
5.21(j) of the NORCAL Disclosure Schedule lists each and every actuarial report,
and all attachments, supplements, addenda and modifications thereto prepared for
or on behalf of NORCAL or any NORCAL Insurance Subsidiary by the NORCAL
Actuaries, or delivered by the NORCAL Actuaries to NORCAL or any NORCAL
Insurance Subsidiary, since December 31, 2016, in which a NORCAL Actuary has (i)
either expressed an opinion on the adequacy of such reserves for losses and loss
adjustment expenses or made recommendations as to either the amount of reserves
for losses and loss adjustment expenses that should be maintained by NORCAL or
any NORCAL Insurance Subsidiary, or (ii) expressed an opinion as to the adequacy
of such premiums or made a recommendation as to the premiums that should be
charged by NORCAL or any NORCAL Insurance Subsidiary for liability insurance
(collectively, the “NORCAL Actuarial Analyses”). To the Knowledge of NORCAL the
information and data furnished by NORCAL or any NORCAL Insurance Subsidiary to
the NORCAL Actuaries in connection with the NORCAL Actuarial Analyses were
accurate in all material respects. To the Knowledge of NORCAL, each NORCAL
Actuarial Analysis was based upon an accurate inventory of policies in force for
NORCAL and the NORCAL Insurance Subsidiaries, as the case may be, at the
relevant time of preparation, was prepared using appropriate modeling procedures
accurately applied and in conformity with generally accepted actuarial
principles consistently applied, and the projections contained therein were
properly prepared in accordance with the assumptions stated therein. NORCAL has
made available to PRA a true and correct copy of each of the NORCAL Actuarial
Analyses. 51 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01056.jpg]
(k) Except for the non-reviewed items set forth on Schedule 5.21(k) of the
NORCAL Disclosure Schedule, the reserve analysis prepared by Milliman, dated
October 3, 2019, contains reserve data for all NORCAL Insurance Subsidiaries
that issue or have issued any Insurance Contracts. (l) Except for assessments in
the ordinary course of business, no material claim or material assessment is
pending or, to the Knowledge of NORCAL, threatened in writing against NORCAL or
a NORCAL Insurance Subsidiary by any state insurance guaranty association in
connection with such association’s fund relating to insolvent insurers, and
neither NORCAL nor a NORCAL Insurance Subsidiary has, since December 31, 2016,
received written notice of any such claim or assessment. NORCAL and each NORCAL
Insurance Subsidiary, as applicable, has timely paid all guaranty fund
assessments that are due to any state guaranty fund or association or other
applicable Insurance Regulator. (m) NORCAL has made available to PRA a true and
correct copy of each filing submitted by NORCAL or an applicable NORCAL
Insurance Subsidiary to any Insurance Regulator since December 31, 2016 relating
to risk based capital calculations of NORCAL or the applicable NORCAL Insurance
Subsidiary. Such reports are correct and complete in all material respects.
Neither NORCAL nor any NORCAL Insurance Subsidiary has suffered a decrease in
its risk based capital to the “Company Action Level.” (n) Neither NORCAL nor any
NORCAL Insurance Subsidiary is “commercially domiciled” under the Applicable
Laws of any jurisdiction or is otherwise treated as domiciled in a jurisdiction
other than its jurisdiction of organization. 5.22 No Investment Company. Neither
NORCAL nor any NORCAL Subsidiary is an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended. 5.23 Privacy and Data Security. (a) NORCAL and
each NORCAL Subsidiary, and, to the Knowledge of NORCAL, all vendors,
processors, or other third parties acting for or on behalf of NORCAL or a NORCAL
Subsidiary in connection with the Processing of Personal Information or that
otherwise have been authorized to have access to Personal Information in the
possession or control of NORCAL or any NORCAL Subsidiary comply and at all times
in the past three years have complied, in all material respects with all of the
following: (A) Privacy Laws; (B) the Payment Card Industry Data Security
Standard; (C) NORCAL Privacy and Data Security Policies; and (D) all obligations
or restrictions concerning the privacy, security, or Processing of Personal
Information under any contracts or other written agreements, arrangements,
commitments, or understandings to which NORCAL or any NORCAL Subsidiary is a
party or otherwise bound as of the date hereof. (b) The execution, delivery, and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including the transfer of all Personal Information in the
possession or control of NORCAL or any NORCAL Subsidiary to PRA or its
Subsidiaries, do not and will not: (A) conflict with or result in a material
violation or breach of 52 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01057.jpg]
any Privacy Laws or NORCAL Privacy and Data Policies; or (B) require the consent
of or notice to any Person concerning such Person’s Personal Information. (c)
NORCAL and each NORCAL Subsidiary, in compliance with Privacy Laws in all
material respects, has posted to each of their websites and mobile applications
and published or otherwise made available in connection with any products or
services offered by NORCAL, NORCAL Privacy and Data Policies. No disclosure or
representation made or contained in any such policy has been materially
inaccurate, misleading, deceptive, or in material violation of any Privacy Laws
(including by containing any material omission), and the practices of NORCAL and
the NORCAL Subsidiaries with respect to the Processing of Personal Information
conform, and at all times in the past three years have conformed, to NORCAL
Privacy and Data Policies that govern the use of such Personal Information in
all material respects. NORCAL has delivered or made available to PRA true,
complete, and correct copies of all NORCAL Privacy and Data Policies that are in
effect as of the date hereof or have been in effect in the past three years. (d)
Except as set forth in Section 5.23(d) of the NORCAL Disclosure Schedules to the
Knowledge of NORCAL, no Personal Information in the possession or control of
NORCAL or any NORCAL Subsidiary, or held or Processed by any vendor, processor,
or other third party for or on behalf of NORCAL or any NORCAL Subsidiary, has
been subject to any data or security breach or unauthorized access, disclosure,
use, loss, denial or loss of use, alteration, destruction, compromise, or
Processing that NORCAL or any NORCAL Subsidiary is required to report to a
Governmental Authority or other Person (a “Security Incident”). (e) Except as
set forth in Section 5.23(e) of the NORCAL Disclosure Schedules, in the past
three years, NORCAL and the NORCAL Subsidiaries have not received any written
or, to the Knowledge of NORCAL, oral notice, request, claim, complaint,
correspondence, or other communication from any Governmental Authority or other
Person, and to the Knowledge of NORCAL there has not been any audit,
investigation, enforcement action (including any fines or other sanctions), or
other Action relating to, any actual, alleged, or suspected Security Incident or
violation of any Privacy Law involving Personal Information in the possession or
control of NORCAL or any NORCAL Subsidiary, or held or Processed by any vendor,
processor, or other third party for or on behalf of NORCAL or any NORCAL
Subsidiary, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. (f) NORCAL and each NORCAL
Subsidiary has at all times in the past three years implemented and maintained,
and required all vendors that Process any Personal Information for or on behalf
of NORCAL or any NORCAL Subsidiary to implement and maintain, commercially
reasonable security measures, plans, procedures, controls, and programs,
including written information security programs, designed to (A) identify and
reasonably address internal and external risks to the privacy and security of
Personal Information in their possession or control; (B) implement and monitor
reasonable and appropriate administrative, technical, and physical safeguards to
protect the integrity and security of such Personal Information and their
software, systems, applications, and websites involved in the Processing of
Personal Information; and (C) provide notification in compliance in all material
respects with applicable Privacy Laws in the case of any Security Incident. 53
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01058.jpg]
(g) In the past three years NORCAL and each NORCAL Subsidiary has performed or
obtained from a third party a security risk assessment and obtained an
independent vulnerability assessment performed by a third-party security auditor
or information security consultant, in each case to the extent required by
applicable Privacy Laws. NORCAL and each NORCAL Subsidiary has used commercially
reasonable efforts to address and remediate all critical or high risk threats
and deficiencies identified in each such assessment. Section 5.23(g) of the
NORCAL Disclosure Schedules sets forth a complete and accurate list of each such
internal and external assessment. (h) To the Knowledge of NORCAL, none of its
policyholders or customers are located in the European Union. 5.24 Non-Reliance.
Except for the representations and warranties set forth in this Article 5,
neither NORCAL nor any other Person makes any express or implied representation
or warranty with respect to NORCAL or any of the NORCAL Subsidiaries, their
respective businesses or with respect to any other information provided to PRA
in connection with the transactions contemplated hereby, and neither PRA nor any
of its Affiliates has relied on any such representation or warranties or other
information. Neither NORCAL nor any other Person will have or be subject to any
liability or indemnification obligation to PRA or any other Person resulting
from the distribution to PRA, or PRA’s use of, any such information, including
any information, documents, projections, forecasts of other material made
available to PRA in “data rooms” or management presentations in expectation of
the transactions contemplated hereby, unless, and to the extent that, any such
information is expressly included in a representation or warranty contained in
this Article 5. Notwithstanding anything to the contrary contained herein,
neither NORCAL nor any other person makes any representation or warranty with
respect to, and nothing contained in this Agreement or any other agreement,
document or instrument to be delivered in connection with the transactions
contemplated hereby is intended or shall be construed to be a representation or
warranty (express or implied) of NORCAL or any of its Affiliates, for any
purpose of this Agreement or any other agreement, document or instrument to be
delivered in connection with the transactions contemplated hereby, with respect
to: (i) the adequacy or sufficiency of any of the NORCAL Reserves, (ii) other
than as set forth in Section 5.21(d), whether or not such NORCAL Reserves were
determined in accordance with any actuarial, statutory or other standard, (iii)
the future profitability of NORCAL or any NORCAL Subsidiary or (iv) the effect
of the adequacy or sufficiency of such Reserves on any “line item” or asset,
liability or equity amount. Furthermore, PRA acknowledges and agrees that no
fact, condition, development or issue relating to the adequacy or sufficiency of
Reserves may be used, directly or indirectly, to demonstrate or support the
breach of any representation, warranty, covenant or agreement contained in this
Agreement or any other agreement, document or instrument to be delivered in
connection with the transactions contemplated hereby. ARTICLE 6 REPRESENTATIONS
AND WARRANTIES OF PRA Except as disclosed by PRA to NORCAL in accordance with
Section 8.5 of this Agreement, PRA hereby represents and warranties to NORCAL,
as of the date hereof or such other date as specified, as follows: 54 43126503
v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01059.jpg]
6.1 Corporate Organization. (a) ProAssurance is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the corporate power and authority to own or lease all of its properties
and assets and to carry on its business as now being conducted. (b) PRA
Professional is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has the corporate power
and authority to own or lease all of its properties and assets and to carry on
its business as now being conducted. 6.2 Authority; No Violation; Consents and
Approvals. (a) ProAssurance has full corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated by
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
and validly approved by the PRA Board, and no other corporate proceedings on the
part of ProAssurance (including any approval of the stockholders of
ProAssurance) are necessary to approve this Agreement and to consummate the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by ProAssurance and (assuming due authorization,
execution and delivery by NORCAL and the receipt of all Requisite Regulatory
Approvals) constitutes a valid and binding obligation of ProAssurance, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity. (b) PRA Professional has full corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated by
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
and validly approved by the board of directors of PRA Professional, and no other
corporate proceedings on the part of PRA Professional (including any approval of
the stockholders of PRA Professional) are necessary to approve this Agreement
and to consummate the transactions contemplated by this Agreement. This
Agreement has been duly and validly executed and delivered by PRA Professional
and (assuming due authorization, execution and delivery by NORCAL and the
receipt of all Requisite Regulatory Approvals) constitutes a valid and binding
obligation of PRA Professional, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity. (c) Neither the execution and
delivery of this Agreement by ProAssurance nor the consummation by ProAssurance
of the transactions contemplated by this Agreement, nor compliance by
ProAssurance with any of the terms or provisions of this Agreement, will (i)
violate any provision of the Certificate of Incorporation or Bylaws of
ProAssurance or (ii) assuming that all Requisite Regulatory Approvals and all of
the consents and approvals referred to in Section 5.5(c) of this Agreement are
duly obtained, (x) violate any Applicable Law applicable to ProAssurance or any
of its properties or assets, or (y) violate, conflict with, result in a breach
of any provision of or the loss of any benefit under, constitute a default (or
an event 55 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01060.jpg]
which, with notice or lapse of time, or both, would constitute a default) under,
result in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any Lien
upon any of the properties or assets of ProAssurance under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which
ProAssurance is a party, or by which it or any of its properties or assets may
be bound or affected, except (in the case of clause (ii) above) for such
violations, conflicts, breaches, terminations, cancellations, accelerations,
Liens or defaults which, either individually or in the aggregate, would not have
a Material Adverse Effect on ProAssurance. (d) Neither the execution and
delivery of this Agreement by PRA Professional nor the consummation by PRA
Professional of the transactions contemplated by this Agreement, nor compliance
by PRA Professional with any of the terms or provisions of this Agreement, will
(i) violate any provision of the Certificate of Incorporation or Bylaws of PRA
Professional or (ii) assuming that all Requisite Regulatory Approvals and all of
the consents and approvals referred to in Section 5.5(c) of this Agreement are
duly obtained, (x) violate any Applicable Law applicable to PRA Professional or
any of its properties or assets, or (y) violate, conflict with, result in a
breach of any provision of or the loss of any benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of PRA
Professional under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which PRA Professional is a party, or by which it or
any of its properties or assets may be bound or affected, except (in the case of
clause (ii) above) for such violations, conflicts, breaches, terminations,
cancellations, accelerations, Liens or defaults which, either individually or in
the aggregate, would not have a Material Adverse Effect on PRA Professional. (e)
Except for (i) the filing of applications, notices and forms with, and the
obtaining of approvals from, the Insurance Regulators pursuant to the Insurance
Laws, with respect to the transactions contemplated by this Agreement, (ii) the
filing of a notification and report form (the “HSR Act Report”) with the Pre
Merger Notification Office of the Federal Trade Commission and with the
Antitrust Division of the Department of Justice (collectively, the “Pre-Merger
Notification Agencies”) pursuant to the HSR Act, (iii) any consents,
authorizations, clearances, orders and approvals required under the Securities
Act, the Exchange Act, and the HSR Act, and (iv) the approval of this Agreement
and the transactions contemplated by this Agreement by the requisite votes of
the Record Date Policyholders, no consents or approvals of, or filings or
registrations with any Governmental Authority or with any other Person by
ProAssurance or any Subsidiary of PRA, including without limitation PRA
Professional (the “PRA Subsidiaries”), are necessary in connection with the
execution and delivery by ProAssurance and PRA Professional of this Agreement or
the consummation by PRA or any PRA Subsidiary of the transactions contemplated
by this Agreement. 6.3 SEC Reports; Financial Statements. (a) PRA has on a
timely basis filed all forms, reports and documents required to be filed by it
with the SEC since December 31, 2016. Section 6.3(a) of the PRA Disclosure 56
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01061.jpg]
Schedule lists, and PRA has delivered to NORCAL (except to the extent available
in full without redaction on the SEC’s web site through the Electronic Data
Gathering, Analysis, and Retrieval database (“EDGAR”) two days prior to the date
of this Agreement) copies in the form filed with the SEC of (i) PRA’s Annual
Reports on Form 10-K for each fiscal year of PRA commencing after December 31,
2015, (ii) its Quarterly Reports on Form 10-Q for each of the first three fiscal
quarters in each of the fiscal years of PRA commencing after December 31, 2015,
(iii) all proxy statements relating to PRA’s meetings of shareholders (whether
annual or special) held, and all information statements relating to shareholder
consents, since December 31, 2015, (iv) all certifications and statements
required by (x) the SEC’s Order dated June 27, 2002 pursuant to Section 21(a)(1)
of the Exchange Act (File No. 4-460), (y) Rule 13a-14 or 15d-14 under the
Exchange Act or (z) 18 U.S.C. §1350 (Section 906 of the Sarbarnes-Oxley Act of
2002 (“SOX”) with respect to any report referred to in clause (i) or (ii) of
this sentence, (v) all other forms, reports, registration statements and other
documents (other than preliminary materials if the corresponding definitive
materials have been provided to NORCAL pursuant to this Section 6.3(a) filed by
PRA with the SEC since December 31, 2015 (the forms, reports, registration
statements and other documents referred to in clauses (i), (ii), (iii), (iv) and
(v) of this sentence together with any and all amendments thereto are,
collectively, the “PRA SEC Reports” and, to the extent available in full without
redaction on the SEC’s web site through EDGAR two days prior to the date of this
Agreement, are, collectively, the “PRA Filed SEC Reports”), and (vi) all comment
letters received by PRA from the staff of the SEC since December 31, 2015 and
all responses to such comment letters by or on behalf of PRA. (b) The PRA SEC
Reports (i) were prepared in accordance with the requirements of the Securities
Act and the Exchange Act, as the case may be, in all material respects, and (ii)
did not at the time they were filed with the SEC, or if thereafter amended, at
the time of such amendment, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No Subsidiary of PRA is or has been
required to file any form, report, registration statement or other document with
the SEC. As used in this Section 6.3, the term “file” shall be broadly construed
to include any manner in which a document or information is furnished, supplied
otherwise made available to the SEC. (c) The financial statements of PRA and its
Subsidiaries included in the PRA SEC Reports (including the related notes)
complied or will comply as to form, as of their respective dates of filing with
the SEC, in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto (including,
without limitation, Regulation S-X), were or will be prepared in accordance with
GAAP during the periods and at the dates involved (except as may be indicated in
the notes thereto and except, in the case of unaudited statements, to the extent
permitted by Regulation S-X for Quarterly Reports on Form 10-Q), and fairly
present in all material respects the consolidated financial condition of PRA and
its Subsidiaries at the dates thereof and the consolidated results of operations
and cash flows for the periods then ended. Except (x) as reflected in PRA’s
unaudited balance sheet at September 30, 2019, or liabilities described in any
notes thereto (or liabilities for which neither accrual nor footnote disclosure
is required pursuant to GAAP) (the “PRA Balance Sheet”), or (y) for liabilities
incurred in the ordinary course of business since September 30, 2019 consistent
with past practice or in connection with this Agreement or the transactions 57
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01062.jpg]
contemplated hereby, neither PRA nor any PRA Subsidiary has any material
liabilities or obligations of any nature. 6.4 Broker’s Fees. Except as set forth
in Section 6.4 of the PRA Disclosure Schedule, none of PRA, the PRA Subsidiaries
and their respective officers and directors, has employed any broker or finder
or incurred any liability for any broker’s fees or commissions, or investment
banker fees or commissions, or finder’s fees in connection with the transactions
contemplated by this Agreement. 6.5 Absence of Certain Changes or Events. Since
September 30, 2019, there has not been: (i) any change in the financial
condition, assets, liabilities, prospects (financial and otherwise) or business
of PRA or any PRA Subsidiary which, either individually or in the aggregate, has
had or would have a Material Adverse Effect on PRA; or (ii) any material change
in any method of accounting or accounting principles or practice by PRA, except
as required by GAAP or SAP and disclosed in the notes to the consolidated
financial statements of PRA and PRA Subsidiaries. 6.6 Compliance with Applicable
Law. (a) PRA and the PRA Subsidiaries have complied in all material respects
with, and are not in default in any material respect under any, and have
maintained and conducted their respective businesses in all material respects in
compliance with, all Applicable Laws during the last three (3) years. (b)
Neither PRA nor any PRA Subsidiary is subject to any cease and desist or other
order issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar written undertaking to, or is subject to any order or directive by, or
has been a recipient of any supervisory letter from, or since that date, has
adopted any board resolutions at the request of any Governmental Authority that:
(i) materially limits the ability of PRA or any PRA Subsidiary to conduct any
line of business that it currently conducts, (ii) require any material
investments of PRA or any PRA Subsidiary to be treated as non-admitted assets,
(iii) require divestiture of any material investments of PRA or any PRA
Subsidiary, (iv) in any manner imposes any material requirements on PRA or any
PRA Subsidiary in respect of risk based capital requirements that add to or
otherwise modify the risk based capital requirements imposed under the Insurance
Laws, (v) in any manner relate to the ability of PRA or any PRA Subsidiary to
pay or declare dividends or distributions, or (vi) restricts in any material
respect the conduct of the business, credit policies or management of PRA or any
PRA Subsidiary (each, whether or not set forth in the PRA Disclosure Schedule, a
“PRA Regulatory Agreement”), nor has PRA or any of its Subsidiaries been advised
in writing or, to PRA’s Knowledge, orally by any Governmental Authority that it
is considering issuing or requesting any such PRA Regulatory Agreement. (c)
Except as set forth in Section 6.6(c) of the PRA Disclosure Schedule, there is
no pending or, to the Knowledge of PRA, threatened charge by any Governmental
Authority that PRA or any PRA Subsidiary has violated any Applicable Laws
(including any Insurance Laws), nor any pending or, to the Knowledge of PRA,
threatened investigation by any 58 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01063.jpg]
Governmental Authority with respect to possible violations of any Applicable
Laws (including any Insurance Laws). (d) Other than as disclosed in PRA’s annual
proxy statements, there are no material contracts (other than contracts relating
to employment), real estate leases, loans, guarantees or other arrangements or
transactions of any nature between PRA or any PRA Subsidiary, on the one hand,
and any of their respective officers, directors, or affiliates (as such term is
defined in Rule 405 of the SEC), on the other hand. PRA has not, since December
31, 2016, extended or maintained credit, arranged for the extension of credit,
or renewed an extension of credit, in the form of a personal loan to or for any
director or executive officer (or equivalent thereof) of PRA or any PRA
Subsidiary. Section 6.6(d) of the PRA Disclosure Schedule identifies each loan
or extension of credit maintained by PRA or any PRA Subsidiary to which the
second sentence of Section 13(k)(1) of the Exchange Act applies. (e) None of
PRA, the PRA Subsidiaries and, to the Knowledge of PRA, any of their respective
current or former officers or directors or current or former employees, agents
or representatives have: (i) used any corporate funds for any illegal
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) used any corporate funds for any direct or indirect
unlawful payments to any foreign or domestic government officials or employees,
(iii) violated any provision of the Foreign Corrupt Practices Act of 1977, (iv)
established or maintained any unlawful or unrecorded fund of corporate monies or
other assets, (v) made any false or fictitious entries on the books and records
of PRA or any PRA Subsidiary, (vi) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature, or (vi) made any
material favor or gift which is not deductible for federal income tax purposes.
To the Knowledge of PRA, no director or officer of PRA or any PRA Subsidiary has
engaged in any “insider trading” in violation of Applicable Law with respect to
any security issued by PRA. (f) PRA has no reason to believe that any facts or
conditions related to its identity or regulatory status are reasonably likely to
impede its ability to promptly obtain the approvals and consents required to
consummate the transactions contemplated by this Agreement. 6.7 Financial
Ability. Other than the fulfillment or valid waiver of the conditions set forth
in Section 9.1 and Section 9.2, the obligations of PRA hereunder are not subject
to any conditions regarding PRA’s ability to obtain financing for the
consummation of the Offer transaction. PRA has, and at the Purchase Effective
Time will have, sufficient immediately available funds to pay or cause to be
paid the Fixed PRA Consideration and PRA’s costs and expenses in connection with
the transactions contemplated by this Agreement. ARTICLE 7 COVENANTS 7.1 Conduct
of Businesses of NORCAL Prior to the Purchase Effective Time. (a) During the
period between the date of this Agreement and the Purchase Effective Time,
except as expressly contemplated or permitted by this Agreement, NORCAL 59
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01064.jpg]
shall, and shall cause each NORCAL Subsidiary to: (a) conduct its business in
the ordinary course consistent with past practice, (b) use commercially
reasonable efforts to maintain and preserve intact its business organization and
advantageous business relationships and retain the services of its key employees
and agents, and (c) take no action which would adversely affect or delay the
ability of any party to this Agreement to obtain any Requisite Regulatory
Approval for the transactions contemplated by this Agreement or to perform such
party’s covenants and agreements under this Agreement. (b) During the period
between the date of this Agreement and the Purchase Effective Time, NORCAL shall
permit PRA’s senior officers to meet with the Chief Financial Officer and
Controller of NORCAL and officers of NORCAL responsible for the financial
statements, the internal controls, and disclosure controls and procedures of
NORCAL to discuss such matters as PRA may deem reasonably necessary or
appropriate for PRA to satisfy its obligations under Sections 302, 404 and 906
of SOX and any rules and regulations relating thereto. (c) NORCAL agrees to
consult with PRA with respect to material litigation against NORCAL and the
NORCAL Subsidiaries and to provide information and updates requested by PRA on
reserve policies and practices (including the levels of reserves) with respect
to losses and loss adjustment expenses. PRA and NORCAL shall also consult with
respect to the character, amount and timing of restructuring charges to be taken
by each of them in connection with the transactions contemplated hereby.
Notwithstanding anything herein to the contrary, nothing in this Section 7.1(c)
shall require NORCAL or any of its Affiliates to provide PRA with any
information the disclosure of which would reasonably be expected to jeopardize
the attorney-client or other privilege of it or contravene any Applicable Law or
contract in existence as of the date hereof. 7.2 NORCAL Forbearances. During the
period from the date of this Agreement to the Purchase Effective Time, except as
set forth in Section 7.2 of the NORCAL Disclosure Schedule, and, except as
expressly contemplated or permitted by this Agreement, NORCAL shall not, and
NORCAL shall not permit any NORCAL Subsidiary to, without the prior written
consent of PRA (which consent will not be unreasonably withheld, conditioned or
delayed): (a) incur any indebtedness for borrowed money (other than short-term
indebtedness incurred on commercially reasonable terms to refinance indebtedness
of NORCAL or any of its Subsidiaries, on the one hand, to NORCAL or any of its
Subsidiaries, on the other hand), or assume, guarantee, endorse or otherwise as
an accommodation become responsible for the obligations of any other individual,
corporation or other entity, or make any loan or advance (it being understood
and agreed that incurrence of indebtedness in the ordinary course of business
shall include entering into repurchase agreements and reverse repurchase
agreements); (b) redeem, repay, discharge or defease any surplus note, unless
such redemption, repayment, discharge or defeasance is an express condition of
any Requisite Regulatory Approval; 60 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01065.jpg]
(c) grant any stock options or stock awards or stock appreciation rights or any
other right with respect to the NORCAL Common Stock to be authorized under the
Plan of Conversion; (d) other than paying dividends that have been declared
prior to the date hereof, make, declare or pay any dividend or make any other
distribution on or with respect to insurance policies written by NORCAL or any
NORCAL Subsidiary; (e) sell, transfer, mortgage, encumber or otherwise dispose
of any of its material properties or material assets to any Person other than a
Subsidiary, or cancel, release or assign any material indebtedness of any such
Person or any material claims held by any such Person, except (i) in the
ordinary course of business consistent with past practice, or (ii) pursuant to
contracts or agreements in force at the date of this Agreement; (f) except
pursuant to contracts or agreements in force at the date of this Agreement, make
any material non-portfolio investment (by purchase of stock or securities,
contributions to capital, property transfers, or purchase of any property or
assets) in any Person other than a Subsidiary; (g) increase in any manner the
compensation of the employees of NORCAL and the NORCAL Subsidiaries, or pay any
bonus or incentive compensation to such employees outside of the ordinary course
of business consistent with past practice; provided that NORCAL and the NORCAL
Subsidiaries may make annual increases in the salaries and wages of their
employees in the ordinary course of business and consistent with past practice
so long as the aggregate amount of such increases in compensation on an
annualized basis does not exceed three percent (3%) of the aggregate amount of
the compensation paid to the affected employees in the 12 months preceding the
effective date of the increase in compensation; (h) pay any pension or
retirement allowance not required by any existing plan or agreement to any of
its employees or become a party to, amend (except as may be required by law) or
commit itself to any pension, retirement, profit sharing or welfare benefit plan
or agreement or employment agreement with or for the benefit of any employee or
accelerate the vesting of any stock options or other stock based compensation,
other than pension funding in the normal course or as required by Applicable
Law; (i) settle any claim, action or proceeding involving money damages, except
in the ordinary course of business consistent with past practice; provided,
however, that prior to the settlement of any lawsuit, claim, action or
proceeding against NORCAL or any NORCAL Subsidiary or otherwise in which NORCAL
or any NORCAL Subsidiary is a named defendant involving a payment by NORCAL or
any NORCAL Subsidiary in excess of $250,000 or the settlement of any ECO, XPL or
bad faith claim involving any insurance policy of NORCAL or any NORCAL
Subsidiary involving a payment by NORCAL or any NORCAL Subsidiary in excess of
$250,000, NORCAL will notify PRA of the terms of the proposed settlement and
will consult with PRA regarding the terms of the settlement, but shall not be
required to obtain PRA’s consent to the terms of the settlement (it being
acknowledged and agreed that this proviso does not apply to the settlement of
any claims involving any insurance policy of NORCAL or any NORCAL Subsidiary not
involving ECO, XPL or bad faith claims); 61 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01066.jpg]
(j) amend its Organizational Documents, except as provided for in the Plan of
Conversion and this Agreement; (k) other than in accordance with its current
investment guidelines, restructure or materially change its investment
securities portfolio through purchases, sales or otherwise, or the manner in
which such portfolio is classified or reported; (l) offer or sell insurance or
reinsurance of any type in any jurisdiction other than such lines of insurance
and reinsurance that it offers and sells on the date of this Agreement and other
than in those jurisdictions where it offers and sells such lines of insurance
and reinsurance on the date of this Agreement; (m) take any action that is
intended or may reasonably be expected to result in any of the conditions set
forth in Article 9 of this Agreement not being satisfied, except, in every case,
as may be required by Applicable Law; (n) take any action that is intended or
likely to adversely affect its ability to perform its covenants and agreements
under this Agreement; or (o) agree to, or make any commitment to, take any of
the actions prohibited by this Section 7.2; provided, that except for and
subject to Section 7.2(l), nothing in this Section 7.2 shall prohibit NORCAL or
any NORCAL Insurance Subsidiary from issuing any insurance policy or contract or
any rider or endorsement thereto in the ordinary course of business consistent
with past practice. 7.3 PRA Forbearances. During the period from the date of
this Agreement to the Purchase Effective Time, except as set forth in Section
7.3 of the PRA Disclosure Schedule, and, except as expressly contemplated or
permitted by this Agreement, PRA shall not, and PRA shall not permit any PRA
Subsidiary to, without the prior written consent of NORCAL: (a) take any action
that is intended or may reasonably be expected to result in any of the
conditions set forth in Article 9 of this Agreement not being satisfied, except,
in every case, as may be required by Applicable Law; (b) take any action that is
intended or likely to adversely affect its ability to perform its covenants and
agreements under this Agreement; or (c) agree to, or make any commitment to,
take any of the actions prohibited by this Section 7.3. 7.4 NORCAL Subsidiaries,
Directors and Officers. At PRA’s request, NORCAL, to the extent it has the
authority to do so, shall cause the officers and directors of the NORCAL
Subsidiaries to resign effective as of the Closing Date and cause successor
officers and directors to be appointed or elected effective as of the Closing
Date. ARTICLE 8 ADDITIONAL AGREEMENTS 62 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01067.jpg]
8.1 Regulatory Matters. (a) The parties shall promptly make all filings and
notifications with, and shall use reasonable best efforts to promptly obtain all
authorizations, consents, clearances, orders and approvals of all Governmental
Authorities that may be or become necessary for their respective execution and
delivery of, and the performance of their respective obligations pursuant to,
and the consummation of the transactions contemplated by, this Agreement,
including as set forth in Section 9.1(b) and Section 9.1(c) below, and shall
take all actions as may be requested by any such Governmental Authorities to
obtain such authorizations, consents, clearances, orders and approvals;
provided, however, that in no event shall PRA or any of its Affiliates be
required to agree to (i) (A) the divesture of any business, line of business, or
entity of PRA or its Subsidiaries or NORCAL or its Subsidiaries in each case
except for such actions related to de minimis assets (with such assets measured
on a scale relative to PRA and its Subsidiaries, taken as a whole) or (B) the
imposition after the Closing Date of any restrictions to compete in any
jurisdiction on PRA or any of its Affiliates or NORCAL or any of its
Subsidiaries, in each case, which has or would reasonably be expected to have a
Material Adverse Effect on PRA and its Subsidiaries (including NORCAL INC. and
its Subsidiares after the Closing Date), taken as a whole, or (ii) any
requirement imposed by a Governmental Authority that would reasonably be
expected to have a (A) Material Adverse Effect on NORCAL or any NORCAL
Subsidiary, (B) material adverse effect on the aggregate financial benefits
reasonably expected to be realized by PRA in connection with the transactions
contemplated by this Agreement, or (C) Material Adverse Effect on PRA and its
Subsidiaries (including NORCAL INC. and its Subsidiaries after the Closing
Date), taken as a whole. Neither PRA nor NORCAL shall take any action that they
should be reasonably aware would have the effect of delaying, impairing or
impeding the receipt of any required clearances or approvals. (b) In connection
with the solicitation of approval of the Conversion by the Eligible
Policyholders and Commissioner, as contemplated by this Agreement, NORCAL will
prepare, with PRA’s assistance at NORCAL’s reasonable request, and file with the
Department the Plan of Conversion, any supporting documents required by CA
Insurance Code Section 4097.02(b) (the “Supporting Documents”), and any
information statement relating to the Plan of Conversion, the Supporting
Documents, the transactions contemplated by this Agreement, and PRA’s tender
offer solicitation materials in accordance with the Insurance Laws, if
applicable (the “Information Statement”). NORCAL and PRA, as applicable, will
prepare the Plan of Conversion in accordance with Section 2.1 hereof and the
provisions of CA Insurance Code Section 4097.04. NORCAL shall use reasonable
best efforts to (i) obtain and furnish (with the reasonable cooperation of PRA)
the information (x) required to be included in the Plan of Conversion by the
Conversion Statutes, (y) required to be submitted to the Commissioner as
Supporting Documents by CA Insurance Code Section 4097.02(b) and (z) agreed to
by the parties to be included in the Information Statement, and (ii) to obtain
the approval of the Commissioner of the Plan of Conversion. PRA and NORCAL will
use all reasonable efforts to respond to the comments of the staff of the
Department with respect to the Plan of Conversion, Supporting Documents and
Information Statement as promptly as practicable. As soon as reasonably
practicable after the date hereof, NORCAL shall mail or deliver the Plan of
Conversion, Supporting Documents and Information Statement to the Policyholders.
Each of NORCAL and PRA agrees that the information provided and to be provided
by NORCAL or PRA, as the case may be, specifically for use in the Plan of
Conversion, Supporting Documents 63 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01068.jpg]
and Information Statement shall not, with respect to the information supplied by
such party (i) on the date upon which the Plan of Conversion, Supporting
Documents and Information Statement is mailed to Eligible Policyholders, (ii) on
the commencement date of the Offer, (iii) on the last date on which Record Date
Policyholders are entitled to vote on the Proposal, (iv) during the solicitation
period for the Offer, (v) at the Offer Expiration Time, and/or (vi) on the date
of the Closing, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading. No less than ten (10) days prior to the filing of the Plan
of Conversion, Supporting Documents and Information Statement with the
Commissioner, NORCAL shall provide PRA a draft of the Plan of Conversion,
Supporting Documents and Information Statement and an opportunity to comment on
such drafts. Each of PRA and NORCAL agree to promptly correct any such
information provided by it which shall have become false or misleading in any
material respect as of the dates described in clauses (i) – (vi) above and to
take all steps necessary to file with the Department and obtain approval of the
Commissioner for any amendment or supplement to the Plan of Conversion,
Supporting Documents, and Information Statement, and to cause the Plan of
Conversion, Supporting Documents, and Information Statement so corrected to be
distributed to the Eligible Policyholders to the extent required by Applicable
Law. (c) NORCAL shall prepare consolidated financial statements of NORCAL and
the NORCAL Subsidiaries in accordance with GAAP for the years ended December 31,
2017, December 31, 2018 and December 31, 2019 and each quarterly period
thereafter (the “GAAP Financial Statements”), which financial statements shall
include balance sheets at the end of each period, and statements of
policyholders’/shareholders’ equity, earnings and cash flow for each of said
periods, and notes thereto (except in the case of interim financial statements).
NORCAL shall cause the annual GAAP Financial Statements to be audited by KPMG US
LLP or such other independent public accounting firm as may be reasonably
acceptable to PRA; provided that such accounting firm shall as part of its
engagement agree to consent to the use of its report on the GAAP Financial
Statements in a PRA registration statement if and to the extent required by SEC
regulations. (d) Pursuant to the HSR Act, PRA and NORCAL will promptly prepare
and file, or cause to be filed, the HSR Act Report with the Pre-Merger
Notification Agencies in respect of the transactions contemplated by this
Agreement, which filing shall comply as to form with all requirements applicable
thereto and all of the data and information reported therein shall be accurate
and complete in all material respects. Each of PRA and NORCAL will promptly
comply with all requests, if any, of the Pre-Merger Notification Agencies for
additional information or documentation in connection with the HSR Act Report
forms filed by or on behalf of each of such parties pursuant to the HSR Act, and
all such additional information or documentation shall comply as to form with
all requirements applicable thereto and shall be accurate and complete in all
material respects. (e) [Reserved]. (f) In furtherance of, and without limitation
to, the foregoing, PRA shall (i) prepare and make its Form A filings with the
Department and all other applicable Governmental Authorities (the “Form A
Filings”) and file any required Form E pre-acquisition notices with an 64
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01069.jpg]
Insurance Regulator in any U.S. jurisdiction requiring that Form E
pre-acquisition notices be filed with respect to NORCAL or a NORCAL Insurance
Subsidiary (“Form E Filings”) and all other documentation to effect all
necessary notices, reports, applications and other filings, as soon as
practicable following the date hereof and (ii) respond promptly to any
reasonable request by the Department or any other Insurance Regulator, for any
additional information and documentary material in connection therewith. (g) The
parties hereto shall cooperate with each other and use their commercially
reasonable efforts to promptly prepare and file all necessary documentation, to
effect all applications, notices, petitions and filings, to obtain as promptly
as practicable all permits, consents, clearances, approvals and authorizations
of all third parties and Governmental Authorities which are necessary or
advisable to consummate the transactions contemplated by this Agreement
(including the Plan of Conversion), and to comply with the terms and conditions
of all such permits, consents, approvals and authorizations of all such
Governmental Authorities. As permitted by Applicable Law, each party agrees to
provide a draft of all applications, notices, petitions and filings (and each
amendment or supplement thereto), including the Plan of Conversion and any Form
A or Form E, submitted to Governmental Authorities pursuant to this Section 8.1
to the other party and to allow the other party three (3) Business Days to
review such and to consult with the drafting party regarding any issues arising
as a result of its review, application, notice, petition and filing (and each
amendment or supplement thereto) prior to the submission by the drafting party
of such application, notice, petition and filing (and each amendment or
supplement thereto) to the Insurance Regulator. In addition, PRA and NORCAL
shall have the right to review in advance, and, to the extent practicable, each
will consult the other on, in each case subject to Applicable Laws relating to
the exchange of information, all the information relating to PRA or its
Subsidiaries or NORCAL or its Subsidiaries, as the case may be, which appear in
any filing made with, or written materials submitted to, any third party or any
Governmental Authority in connection with the transactions contemplated by this
Agreement. The cooperation and coordination of each party required under this
Section 8.1 shall include giving timely (to the extent permitted by Applicable
Law): (i) notices to the other party with respect to any meeting, hearing,
discussion, appearance or contact with any Governmental Authority in connection
with any such material filing (including the Plan of Conversion and Form A),
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact; and (ii) public notice of any public hearings regarding the
transactions contemplated by this Agreement, and having the other party’s
representatives attend and testify at such public hearings. In addition, each of
the parties hereto shall act reasonably and as promptly as practicable. The
parties hereto agree that they will consult with each other with respect to the
obtaining of all permits, consents, approvals and authorizations of all third
parties and Governmental Authorities necessary or advisable to consummate the
transactions contemplated by this Agreement and each party will keep the other
apprised of the status of matters relating to completion of the transactions
contemplated by this Agreement. Notwithstanding anything herein to the contrary,
nothing in this Agreement shall require NORCAL or any of its Affiliates to
provide PRA with any information the disclosure of which would reasonably be
expected to jeopardize the attorney- client or other privilege of it or
contravene any Applicable Law or contract in existence as of the date hereof. 65
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01070.jpg]
(h) Each party shall provide to the other, on its request, (i) promptly after
filing thereof, copies of all statements, applications, correspondence or forms
filed by such party prior to the Closing Date with the Insurance Regulators, the
SEC and any other Governmental Authority in connection with the transactions
contemplated by this Agreement and (ii) promptly after delivery to, or receipt
from, such authorities, all written communications, letters, reports or other
documents relating to the transactions contemplated by this Agreement; provided,
however, nothing contained in this Section 8.1 shall require NORCAL to provide
PRA with any presentations, board books, work papers or other materials prepared
in support of any appraisal or other valuation analysis of NORCAL; provided,
further that the party sharing such filing or materials may redact from such
filing and communications any competitively sensitive information of such party
and its Affiliates. (i) PRA and NORCAL shall, upon request, furnish each other
with all information concerning themselves, their Subsidiaries, directors,
officers and shareholders/policyholders and such other matters as may be
reasonably necessary or advisable in connection any statement, filing, notice or
application made by or on behalf of PRA, NORCAL or any of their respective
Subsidiaries to any Governmental Authority in connection with the Conversion and
the other transactions contemplated by this Agreement. NORCAL and the NORCAL
Subsidiaries on the one hand, and PRA on the other, shall reasonably cooperate
with each other and each other’s agents, including public accounting firms, in
connection with the preparation of GAAP financial statements of NORCAL and the
NORCAL Subsidiaries with respect to periods prior to the Closing Date. (j) PRA
and NORCAL shall consult with each other with respect to the obtaining of all
approvals of Governmental Authorities necessary, proper or advisable to
consummate the transactions contemplated by this Agreement, and each of them
shall keep the other apprised on a prompt basis of the status of matters
relating to such approvals, including the receipt of any communication from any
Governmental Authority whose consent or approval is required for consummation of
the transactions contemplated by this Agreement. 8.2 Access to Information;
Financial Reporting. (a) Upon reasonable prior notice and subject to Applicable
Laws relating to the exchange of information and to the Confidentiality
Agreement, dated July 16, 2018, respectively (the “Confidentiality Agreement”)
which is hereby incorporated into this Agreement by reference and shall continue
in full force and effect until Closing, NORCAL shall afford to the officers,
employees, accountants, counsel and other representatives of PRA, (i) access,
during normal business hours during the period prior to the Closing Date, to all
its properties, books, contracts, commitments and records and (ii) make
available such officers and employees whose assistance and expertise is
reasonably necessary to assist PRA in connection with PRA’s preparation to
integrate NORCAL’s and its Subsidiaries’ business and operations into PRA’s
organization following the Closing Date; provided, however, that such access
does not unreasonably interfere with the operation of the businesses of PRA and
the PRA Subsidiaries or NORCAL and the NORCAL Subsidiaries, as applicable;
provided, further, that the independent accountants of PRA or NORCAL, as
applicable, shall not be obligated to make any working papers available to
NORCAL and its representatives or PRA and its representatives, as applicable,
unless and until PRA and its relevant representatives or NORCAL and its relevant
66 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01071.jpg]
representatives, as applicable, has signed a customary confidentiality and hold
harmless agreement relating to such access to working papers in form and
substance reasonably acceptable to such independent accountants. During such
period, each of PRA (and its Subsidiaries) and NORCAL (and its Subsidiaries)
shall make available to the other party a copy of each report, schedule,
registration statement and other document filed or received by it during such
period pursuant to the requirements of federal securities laws or Insurance Laws
(other than reports or documents which PRA or NORCAL, as the case may be, is not
permitted to disclose under Applicable Law or by agreement). Neither PRA (or its
Subsidiaries) nor NORCAL (or its Subsidiaries) shall be required to provide
access to or to disclose information where such access or disclosure would
violate or prejudice the rights of PRA or NORCAL, as the case may be, or their
respective customers, jeopardize the attorney-client and work product privileges
of the entity in possession or control of such information or contravene any
Applicable Law, order, judgment, decree, fiduciary duty or binding agreement
entered into prior to the date of this Agreement. The parties hereto will make
appropriate substitute disclosure arrangements under circumstances in which the
restrictions of the preceding sentence apply. (b) Each of PRA and NORCAL agrees
to keep confidential, and not divulge to any other party or Person (other than
employees of, and attorneys, accountants, financial advisors and other
representatives for, any said party who agree to be bound by the terms of the
Confidentiality Agreement), any non-public documents, information, records or
financial statements received from the other and, in addition, any and all
reports, information or financial information of the other party obtained
through audits or other reviews conducted pursuant to this Agreement (unless
readily ascertainable from public or published information, or trade sources, or
already known or subsequently developed by a party independently of any
investigation or received from a third party not under an obligation to the
other party to keep such information confidential), and to use the same only in
connection with the transactions contemplated by this Agreement; and if the
transactions contemplated by this Agreement are not consummated for any reason,
each party agrees to promptly return to the other party all written materials
furnished by the other party, and all copies thereof, and to destroy all
documents and records in its possession containing extracts or summaries of any
such non-public information. (c) As soon as practicable, but in any event within
ninety (90) days following the end of each calendar quarter which is completed
prior to the Closing Date, commencing with the quarter ending December 31, 2019,
NORCAL shall cause to be delivered to PRA the “Quarter End Report” prepared by
NORCAL with respect to such quarter, which report shall include (x) a SAP
balance sheet of NORCAL as of the end of such quarter and (y) a SAP statement of
earnings and policyholders’/shareholders’ equity of NORCAL for the year-to-date
period ending the end of such quarter, prepared in a manner consistent with, and
in a format comparable to, the statements of earnings and
policyholders’/shareholders’ equity referred to in Section 5.7(a) hereof. (d)
NORCAL shall provide to PRA a monthly report setting forth each claim, action or
proceeding settled in excess of applicable policy limits, including any ECO, XPL
or bad faith claim settled in excess of applicable policy limits. (e) If this
Section 8.2 conflicts with any provision of the Confidentiality Agreement, the
provisions of this Agreement shall control. 67 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01072.jpg]
8.3 Special Meeting of, and Recommendation to, Eligible Policyholders. (a) After
the setting of the public hearing with respect to the Conversion and the Plan of
Conversion by the Commissioner, NORCAL acting through the NORCAL Board, shall in
accordance with Applicable Law and the NORCAL Organizational Documents, duly
call, give notice of (as required by Applicable Law), convene and hold a Special
Meeting for the purpose of considering and acting upon the approval and adoption
of the Plan of Conversion, including the adoption of the Articles of
Incorporation and Bylaws. NORCAL shall consider in good faith the request of PRA
to postpone the Special Meeting to allow additional time to solicit the Eligible
Policyholders in accordance with Section 8.3 below. (b) NORCAL shall solicit
proxies from the Record Date Policyholders for approval of the Plan of
Conversion at the Special Meeting. In connection with the solicitation of
proxies from the Eligible Policyholders, NORCAL shall, in accordance with
Section 8.1(b) hereof, prepare the Plan of Conversion, Supporting Documents and
Information Statement in accordance with the requirements of Applicable Law
subject to review and comment by PRA prior to furnishing the Plan of Conversion,
Supporting Documents and Information Statement to the Department and the
Eligible Policyholders. Unless prohibited by Applicable Law or by the Regulatory
Authority, the Plan of Conversion, Supporting Documents and Information
Statement shall include the following: (i) the form of proxy solicited from
Eligible Policyholders will provide that each Eligible Policyholder shall have
the preemptive right to acquire his or her proportionate part of the NORCAL
Common Stock within a reasonable time period, and each Eligible Policyholder not
applying the foregoing preemptive right will elect (or be deemed to elect
pursuant to Section 4097.04(c) of the Code) to receive one of the following in
the Conversion: (A) a contribution certificate as provided in Section 2.1(e)(i);
or (B) an amount of cash in accordance with Section 2.1(e)(ii); (ii) that each
Eligible Policyholder will be afforded an opportunity to elect to receive one of
the following in the Conversion: (A) a contribution certificate as provided in
Section 2.1(e)(i); (B) an amount of cash in accordance with Section 2.1(e)(ii);
or (C) a number of shares of NORCAL Common Stock in accordance with Section
2.1(d); (iii) that each Eligible Policyholder who is a Stock Subscriber will be
afforded an opportunity to elect to sell all of such Policyholder’s shares of
NORCAL Common Stock to PRA in exchange for the PRA Consideration; (iv) the
recommendation of the NORCAL Board that the Record Date Policyholders vote in
favor of the Plan of Conversion (unless the NORCAL Board determines in its good
faith judgment after consultation with its advisors and any Insurance Regulators
that a change in the recommendation is required in order for the NORCAL Board to
comply with its fiduciary obligations); (v) that the NORCAL Board will recommend
that the Eligible Policyholders elect to receive shares of NORCAL Common Stock
in the Conversion and tender such shares of NORCAL Common Stock pursuant to the
terms of the Stock Offer (unless the 68 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01073.jpg]
NORCAL Board determines in its good faith judgment after consultation with its
advisors and any Insurance Regulators that a change in the recommendation is
required in order for the NORCAL Board to comply with its fiduciary
obligations); and (vi) that NORCAL and PRA shall have the right to mutually
agree to postpone the Special Meeting, to extend the solicitation period and to
allow Eligible Policyholders to revoke their elections prior to the Special
Meeting. 8.4 Exemption from Registration of NORCAL Common Stock. NORCAL and PRA
understand and agree that the NORCAL Common Stock to be issued pursuant to the
Plan of Conversion and this Agreement will not be registered under the
Securities Act or applicable state securities laws in reliance on exemptions
from such registration. NORCAL and PRA shall use commercially reasonable efforts
to cause the NORCAL Common Stock to be issued pursuant to available exemptions
from registration under the Securities Act and state securities laws. PRA shall
take no action that would require any such exemption to become unavailable. 8.5
Closing Date Disclosure Schedule. PRA shall update the PRA Disclosure Schedule
(the “Closing Date PRA Disclosure Schedule”) to a date that is no earlier than
ten (10) Business Days prior to the Closing Date and no later than seven (7)
Business Days prior to the Closing Date and shall deliver the Closing Date PRA
Disclosure Schedule to NORCAL not less than three (3) Business Days prior to the
Closing Date. NORCAL shall update the NORCAL Disclosure Schedule (the “Closing
Date NORCAL Disclosure Schedule”) to a date that is no earlier than ten (10)
Business Days prior to the Closing Date and no later than seven (7) Business
Days prior to the Closing Date and shall deliver the Closing Date NORCAL
Disclosure Schedule to PRA not less than three (3) Business Days prior to the
Closing Date. The obligation of PRA to deliver to NORCAL the Closing Date PRA
Disclosure Schedule as provided above shall be a material obligation for
purposes of Section 9.3(a) hereof, and the obligation of NORCAL to deliver to
PRA the Closing Date NORCAL Disclosure Schedule shall be a material obligation
for purposes of Section 9.2(a) hereof. The provisions of this Section 8.5 and
any notices by PRA on the one hand, and NORCAL on the other, shall not be deemed
in any way to constitute a waiver by the counterparty of the conditions set
forth in Article 9 hereof or any of its remedies under Article 10 hereof, nor
shall any such notices cure any breach of any representation or warranty which
is inaccurate. 8.6 Additional Agreements. (a) In the event that any further
action is necessary or desirable to carry out the purposes of this Agreement or
to vest PRA or any of its Subsidiaries with full title to all properties,
assets, rights, approvals, immunities and franchises of any of the parties to
this Agreement including the Plan of Conversion, the proper officers and
directors of each party to this Agreement shall take all such necessary action
as may be reasonably requested by, and at the sole expense of, PRA. (b) Prior to
the Closing Date, except in connection with the acquisition of shares or
interests in mutual funds or exchange-traded funds, NORCAL shall not acquire,
directly or indirectly, beneficial or record ownership of any shares of PRA
common stock or 69 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01074.jpg]
other equity securities of PRA, or any securities convertible into or
exercisable for any shares of PRA common stock or other equity securities of
PRA. 8.7 Negotiations with Other Parties. (a) So long as this Agreement remains
in effect and no notice of termination has been given under this Agreement,
NORCAL shall not authorize or knowingly permit any of its representatives,
directly or indirectly, to initiate, entertain, solicit, encourage, engage in,
or participate in, negotiations with any Person or any group of Persons other
than the other party to this Agreement or any of its Affiliates concerning any
Acquisition Proposal (as herein defined) other than as expressly provided in
this Agreement. NORCAL will promptly inform PRA of any serious, bona fide
inquiry it receives with respect to any Acquisition Proposal and shall furnish
to PRA a description of the terms of a possible transaction, if any (but need
not identify the Person, or group of Persons, making the offer). (b) Nothing
contained in this Agreement shall prohibit the NORCAL Board from either
furnishing information to, or entering into discussions or negotiations with,
any Person or group of Persons regarding any Acquisition Proposal, or approving
and recommending to the Eligible Policyholders of NORCAL an Acquisition Proposal
from any Person or group of Persons, if the NORCAL Board determines in good
faith that such action is appropriate in furtherance of the best interests of
the Policyholders and in order for the NORCAL Board to comply with its fiduciary
obligation. In connection with any such determination: (i) NORCAL shall direct
its representatives, officers and other appropriate personnel to cooperate with
and be reasonably available to consult with any such Person, or group of
Persons; (ii) NORCAL will disclose to PRA that it is furnishing information to,
or entering into discussions or negotiations with, such Person or group of
Persons, which disclosure shall describe the terms thereof (but need not
identify the Person, or group of Persons making the offer); (iii) prior to
furnishing such information to such Person or group of Persons, NORCAL shall
enter into a written agreement with such Person or group of Persons which
provides for, among other things, (A) the furnishing to such Person or group of
Persons of information regarding NORCAL that is relevant to its ability to
finance and otherwise perform its obligations under its Acquisition Proposal,
(B) the confidentiality of all non-public information furnished to such Person
or group of Persons by NORCAL, and (C) procedures reasonably satisfactory to
NORCAL that are designed to restrict or limit the provision of information
regarding NORCAL that could be used to the competitive disadvantage of NORCAL;
(iv) NORCAL will not furnish any non-public information regarding PRA or the
transactions contemplated hereby; and (v) NORCAL will keep PRA informed of the
status of any such discussions or negotiations (provided that NORCAL shall not
be required to disclose to PRA confidential information concerning the business
or operations of such Person or group of Persons). (c) As used in this
Agreement, “Acquisition Proposal” means (i) any proposal pursuant to which any
Person or group of Persons, other than PRA or NORCAL, would acquire or
participate in a merger, consolidation, or other business combination involving
NORCAL, directly or indirectly; (ii) any proposal by which any Person or group
of Persons, other than PRA or NORCAL, would acquire a substantial equity
interest in NORCAL, including the right to vote 10% or more of the capital stock
(following a reorganization or conversion) of NORCAL entitled to vote thereon
for the election of directors; (iii) any acquisition of 10% or 70 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01075.jpg]
more of the assets of NORCAL, other than in the ordinary course of business;
(iv) any acquisition in excess of 10% of the outstanding capital stock
(following a reorganization or conversion) of NORCAL, other than as contemplated
by this Agreement; (v) any acquisition of control (as defined under the
Insurance Laws) of NORCAL; or (vi) any transaction similar to the foregoing. 8.8
Directors’ and Officers’ Indemnification and Insurance. (a) NORCAL shall use its
commercially reasonable efforts, immediately prior to the Closing, to purchase a
single payment, run-off policy or policies of directors’ and officers’ liability
insurance covering current and former officers and directors of NORCAL and the
NORCAL Subsidiaries on terms and conditions, including limits, at least as
favorable as their respective directors and officers liability insurance policy
in effect on the date of this Agreement, such policy or policies to become
effective at the Purchase Effective Time and remain in effect for a period of
six years after the Purchase Effective Time or the period of the applicable
statute of limitation, if longer (the “Tail Policy”). If NORCAL is unable to
obtain the Tail Policy prior to Closing, PRA shall use its best efforts to cause
the individuals serving as officers and directors of NORCAL and the NORCAL
Subsidiaries prior to the Purchase Effective Time to be covered for a period of
six years from the Purchase Effective Time (or the period of the applicable
statute of limitations, if longer) by the directors’ and officers’ liability
insurance policy maintained by PRA (provided that PRA may substitute therefore
policies of the same or greater coverage and amounts containing terms and
conditions which are at least as favorable as their respective directors and
officers liability insurance policy in effect on the date of this Agreement)
with respect to acts or omissions occurring on or prior to the Purchase
Effective Time which were committed by such officers and directors in their
capacity as such; provided, however, that in no event shall the annual premium
for any such insurance be more than 300% of the current annual amount expended
by NORCAL or the NORCAL Subsidiary (the “Insurance Premium Amount”); and
provided further, that if PRA is unable to maintain or obtain the insurance
called for by this Section 8.8, PRA shall use its best efforts to obtain as much
comparable insurance as available for the Insurance Premium Amount. (b) In
addition to the obligations set forth in Section 8.8(a), PRA shall, and shall
cause NORCAL and each NORCAL Subsidiary to, indemnify, defend and hold harmless
each person who is now, or who has been at any time before the date hereof or
who becomes before the Purchase Effective Time, an officer, director or employee
of NORCAL or a NORCAL Subsidiary (the “Indemnified Parties”) against all losses,
claims, damages, costs, expenses (including attorney’s fees), liabilities or
judgments or amounts that are paid in settlement of or in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal, or
administrative (each a “Claim”), in which an Indemnified Party is, or is
threatened to be made, a party or witness in whole or in part on or arising in
whole or in part out of the fact that such person is or was a director, officer
or employee of NORCAL or a NORCAL Subsidiary if such Claim pertains to any
matter of fact arising, existing or occurring at or before the Purchase
Effective Time (including, without limitation, the Conversion and the other
transactions contemplated hereby), regardless of whether such Claim is asserted
or claimed before, or after, the Purchase Effective Time, to the fullest extent
NORCAL is permitted under Applicable Law and consistent with NORCAL’s or any
NORCAL Subsidiary’s Organizational Documents as in effect on the date hereof.
PRA shall pay expenses in advance of the final disposition of any such 71
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01076.jpg]
action or proceeding to each Indemnified Party to the full extent provided in
NORCAL’s or any NORCAL Subsidiary’s Organizational Documents or under any
agreement of any Indemnified Party with NORCAL or any NORCAL Subsidiary, in each
case in effect as of the date of this Agreement, or under Applicable Law. The
Indemnified Parties may retain counsel reasonably satisfactory to them;
provided, however, that (A) unless the Indemnified Party reasonably concludes
that PRA has a conflict of interest with respect to the Claim, PRA shall have
the right to assume the defense thereof, provided that PRA shall not effect any
settlement without the consent of the Indemnified Party unless the settlement
requires solely the payment of money by PRA, NORCAL or any NORCAL Subsidiary and
the settlement unconditionally releases the Indemnified Party from all liability
with respect to the Claim, (B) PRA shall be obligated pursuant to this paragraph
to pay for only one firm of counsel for all Indemnified Parties except to the
extent representation by a single firm or attorney is, in the absence of an
informed consent by the Indemnified Party, prohibited in the judgment of such
firm by ethical rules relating to lawyers’ conflicts of interest, in which case
PRA shall be obligated to pay for counsel for each Indemnified Party, as
applicable, (C) PRA shall not be liable for any settlement effected without its
prior written consent (which consent shall not be unreasonably withheld), (D)
PRA shall have no obligation hereunder to any Indemnified Party when and if a
court of competent jurisdiction shall ultimately determine, and such
determination shall have become final and nonappealable, that indemnification of
such Indemnified Party in the manner contemplated by this Agreement is
prohibited by Applicable Law and (E) PRA shall have no obligation hereunder to
any Indemnified Party for which and to the extent payment is actually and
unqualifiedly made to such Indemnified Party under any insurance policy, any
other agreement for indemnification or otherwise. Any Indemnified Party wishing
to claim indemnification under this Section 8.8, upon learning of any such
claim, action, suit, proceeding or investigation, shall notify PRA thereof,
provided that the failure to so notify shall not affect the obligations of PRA
under this Section 8.8 except to the extent such failure to notify materially
prejudices PRA. PRA’s obligations under this Section 8.8 continue in full force
and effect for a period of six years from the Purchase Effective Time (or the
period of the applicable statute of limitations, if longer); provided, however,
that all rights to indemnification in respect of any Claim asserted or made
within such period shall continue until the final disposition of such Claim. If
PRA or any of its respective successors or assigns (x) consolidates with or
merges into any other Person and is not the continuing or surviving corporation
or entity of such consolidation or merger or (y) transfers or conveys all or
substantially all its properties and assets, then, and in each case, PRA shall
ensure that such surviving corporation or entity or the transferees of such
properties or assets assume the obligations set forth in this Section 8.8. The
rights of each Indemnified Party under this Section 8.8 shall be in addition to
any rights such Indemnified Party may have under Organizational Documents of
NORCAL or any NORCAL Subsidiary or under any agreement of any Indemnified Party
with NORCAL or any NORCAL Subsidiary, in each case in effect as of the date of
this Agreement, or under Applicable Law. These rights shall survive consummation
of the Conversion and the other transactions contemplated by this Agreement and
are intended to benefit, and shall be enforceable by, each Indemnified Party.
8.9 [Reserved]. 8.10 Employee Plans. 72 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01077.jpg]
(a) From and after the Purchase Effective Time, the NORCAL Benefit Plans in
effect as of the date of this Agreement and at the Purchase Effective Time shall
remain in effect with respect to the current and former employees of NORCAL and
the NORCAL Subsidiaries (the “NORCAL Employees”) covered by such NORCAL Benefit
Plans at the Purchase Effective Time, until such time as PRA shall otherwise
determine. PRA agrees that it will honor all NORCAL Benefit Plans in accordance
with their terms as in effect at the Purchase Effective Time, subject to any
amendment or termination thereof that may be required or permitted by the plans
or Applicable Law. PRA will review all NORCAL Benefit Plans to determine whether
to maintain, terminate or continue such plans; provided, however, that PRA will
not amend or terminate a NORCAL Benefit Plan with an effective amendment or
termination date prior to January 1, 2021, will not amend or terminate the
Medi-Gap Health Coverage for Officers or other retiree medical benefit
arrangements for retirees or officers receiving such post-retirement medical
benefit arrangements immediately prior to Closing (provided, however, that for
purposes of clarity, nothing in this Section 8.10 shall obligate PRA or NORCAL
(following the Closing) to continue to offer Medi-Gap Health Coverage to any
officers or other retirees who are not receiving or eligible to receive such
benefits as of the Closing Date), and will not stop payment on bonus or
incentive compensation that (1) is earned for calendar year 2020 pursuant to a
formal written incentive plan that has been disclosed to PRA and (2) has not
been paid prior to January 1, 2021, other than as may be required by Applicable
Law; provided that in any event no incentive compensation described herein shall
be due or payable to any NORCAL employee who is not an employee of PRA, NORCAL,
or a NORCAL Subsidiary at the time such compensation ordinarily would be paid in
March 2021. In the event employee compensation and/or benefits as currently
provided by NORCAL or any NORCAL Subsidiary are changed or terminated by PRA, in
whole or in part, PRA shall provide any NORCAL Employees who continue in
employment with PRA or any of its Subsidiaries (“Continuing Employees”) with
compensation and benefits that are, in the aggregate, substantially similar to
the compensation and benefits provided to similarly situated employees of PRA or
applicable PRA Subsidiary (as of the date any such compensation or benefit is
provided). In the event of any termination of any NORCAL health plan, or
consolidation of any health plan with any PRA health plan, any coverage
limitation under the PRA health plan due to any pre-existing condition shall be
waived by the PRA health plan to the degree that such condition was covered by
the NORCAL health plan and such condition would otherwise have been covered by
the PRA health plan in the absence of such coverage limitation. All NORCAL
employees who cease participating in a NORCAL health plan and become
participants in a comparable PRA health plan during any plan year shall receive
credit toward the applicable deductible under the PRA health plan for any
amounts paid by the employee under NORCAL’s health plan during the applicable
plan year, upon substantiation, in a form satisfactory to PRA, that such
payments have been made. (b) Employees of NORCAL or any NORCAL Subsidiary who
become participants in an Employee Plan of PRA shall, for purposes of
determining eligibility for and for any applicable vesting periods of such
employee benefits only (and not for benefit accrual purposes unless specifically
set forth herein) be given credit for meeting eligibility and vesting
requirements in such plans for service as an employee of NORCAL or any
predecessor thereto prior to the Purchase Effective Time; provided, however,
that credit for benefit accrual purposes will be given only for purposes of PRA
vacation policies or programs. In the event of any termination or consolidation
of any NORCAL health plan with any PRA health plan, PRA shall 73 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01078.jpg]
make available to Continuing Employees and their dependents employer-provided
health coverage on substantially the same basis as it provides such coverage to
PRA employees. Unless a Continuing Employee affirmatively terminates coverage
under a NORCAL health plan prior to the time that such Continuing Employee
becomes eligible to participate in the PRA health plan, or unless a Continuing
Employee and/or a dependent of a Continuing Employee has an event which, under
the terms of the NORCAL health plan, results in a loss of coverage (which may
include a sale or other disposition of a NORCAL Subsidiary or substantially all
of the business operations thereof), no coverage of any of the Continuing
Employees or their dependents shall terminate under any of the NORCAL health
plans prior to the time such Continuing Employees and their dependents become
eligible to participate in the health plans, programs and benefits common to all
employees of PRA and their dependents. In the event of a termination or
consolidation of any NORCAL health plan, terminated NORCAL employees and
qualified beneficiaries will have the right to continued coverage under group
health plans of PRA in accordance with Code Section 4980B(f). (c) Nothing in
this Section 8.10 shall be interpreted as preventing PRA from terminating the
employment of any individual or from amending, modifying or terminating any
Employee Plans of PRA, or any NORCAL Benefit Plans, or any benefits under any
Employee Plans of PRA or any NORCAL Benefit Plans, or any other contracts,
arrangements, commitments or understandings, in accordance with their terms and
Applicable Law. (d) The parties agree that the transactions contemplated by this
Agreement shall not constitute a separation, termination or severance of
employment of any employee of NORCAL or any of the NORCAL Subsidiaries,
including for purposes of any benefit or compensation arrangement, plan, policy,
contract or practice that provides for separation, termination or severance
benefits. The parties further agree that the employment of each employee of
NORCAL and the NORCAL Subsidiaries who was such an employee immediately prior to
the Closing shall continue, uninterrupted, immediately after the Closing;
provided, however, that this Section 8.10(d) shall not apply to executives or
other employees of NORCAL or a NORCAL Subsidiary if the executive or employee is
a party to an agreement that provides certain benefits upon a change in control
of NORCAL that occurs upon Closing. The rights and obligations set forth in this
Section 8.10(d) shall inure solely to the benefit of the parties hereto and
shall not create any rights in any employee as a third-party beneficiary. (e)
Except as described in Section 8.10(d), if within the first ninety (90) days of
the Closing Date (the “Post-Closing Employment Period”) PRA terminates without
cause the employment of an employee who was employed by NORCAL or any NORCAL
Subsidiary immediately prior to the Closing, PRA shall pay and/or provide to
such terminated employee compensation and benefits to which such employee was
entitled for a period equal to the number of days remaining in the Post-Closing
Employment Period from the date of such termination (the “Post-Closing
Severance”); provided, however, that if such terminated employee is eligible to
receive severance in accordance with the severance plan set forth in Section
8.10(e) of the NORCAL Disclosure Schedule (the “NORCAL/PRA Severance Plan”),
such terminated employee shall receive severance in accordance with the
NORCAL/PRA Severance Plan and shall not receive any Post-Closing Severance if
the NORCAL/PRA Severance Plan provides greater benefits than the Post-Closing
Severance. Notwithstanding the foregoing, (i) nothing herein is intended to
prevent the termination of any employee for misconduct and (ii) PRA shall 74
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01079.jpg]
not, and shall cause NORCAL and the NORCAL Subsidiaries not to, take any action
within the Post-Closing Employment Period that could result in WARN Act
liability. 8.11 ProAssurance Board of Directors. NORCAL may nominate two
individuals (the “NORCAL Nominees”), at least one of whom is a physician, for
election as directors of ProAssurance. The NORCAL Nominees shall be vetted by
the ProAssurance Nominating Corporate Governance Committee and in the event
either or both of such individuals does not satisfy the criteria for service on
the PRA Board in the reasonable judgment of the ProAssurance Nominating
Corporate Governance Committee then NORCAL may nominate alternative individuals
as NORCAL Nominees who satisfy such criteria. ProAssurance shall cause the
NORCAL Nominees to be elected as directors of ProAssurance promptly after the
Closing Date. In accordance with the Bylaws of ProAssurance, the NORCAL Nominees
will be slotted into one of the three director classes and will serve on the PRA
Board for the remainder of the term of the class into which he or she has been
slotted (the “Initial Term”); provided, however, that at least one of the NORCAL
Nominees shall have an Initial Term of at least two (2) years following the
Closing Date. After the Initial Term, each NORCAL Nominee shall be eligible for
nomination for a term of three (3) years, provided that he or she (i) consents
to being named as a director in the proxy statement of ProAssurance for such
annual meeting and to serving as a director of ProAssurance, (ii) provides such
information relating to him or her as is required to be disclosed in such proxy
statement under Regulation 14A of the Exchange Act, and (iii) qualifies as an
independent director under the policy established by the PRA Board for
determining director independence. If the NORCAL Nominees are nominated for
election to a three-year term, the PRA Board shall recommend to the stockholders
of ProAssurance that they vote for the election of the NORCAL Nominees as
directors of ProAssurance in the proxy statement for the meeting of stockholders
at which the election will occur. The NORCAL Nominees may serve additional
three-year terms subject to the rules and nomination procedures generally
applicable to all ProAssurance directors. ARTICLE 9 CONDITIONS PRECEDENT 9.1
Conditions to Each Party’s Obligation. The respective obligation of each party
to consummate the transactions contemplated by the Plan of Conversion and this
Agreement shall be subject to the satisfaction of the following conditions: (a)
The Plan of Conversion, including the Articles of Incorporation and Bylaws and
the issuance of the NORCAL Common Stock as herein contemplated, shall have been
approved and adopted by at least two-thirds of the NORCAL Board and by at least
two- thirds affirmative vote of the Record Date Policyholders of NORCAL entitled
to vote thereon. (b) All Requisite Regulatory Approvals and all approvals
referred to in Section 5.5(c) of this Agreement shall have been obtained and
shall remain in full force and effect and all statutory waiting periods in
respect thereof shall have expired or been terminated. (c) No order, injunction
or decree issued by any Governmental Authority of competent jurisdiction or
other legal restraint or prohibition preventing the consummation of the 75
43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01080.jpg]
Plan of Conversion or any of the transactions contemplated by this Agreement
shall be in effect. No statute, rule, regulation, order, injunction or decree
shall have been enacted, entered, promulgated or enforced by any Governmental
Authority which prohibits, materially restricts or makes illegal consummation of
the Plan of Conversion, including the transactions contemplated by this
Agreement. (d) NORCAL has been converted from a mutual insurance company to a
stock insurance company in accordance with the Applicable Law of the State of
California, including the Conversion Statute and the shares of NORCAL Common
Stock issued in connection with the Conversion shall be duly authorized and
validly issued. 9.2 Conditions to Obligation of PRA. The obligation of PRA to
consummate the transactions contemplated by the Plan of Conversion and this
Agreement is also subject to the satisfaction or waiver by PRA of the following
conditions: (a) NORCAL shall have performed in all material respects all
material obligations required to be performed by it under this Agreement at or
prior to the Closing Date, and PRA shall have received a certificate signed on
behalf of NORCAL by the Chief Executive Officer and Chief Financial Officer of
NORCAL to such effect. (b) (i) The representations and warranties of NORCAL
(other than in Section 5.1(a), Section 5.2(a) and (c), Section 5.4, Section
5.5(a) and (d) and Section 5.8) contained in Article 5 of this Agreement shall
be true and correct on and as of the Closing Date without giving effect to any
limitation as to “materiality”, “in all material respects”, “in any material
respect” or “Material Adverse Effect” set forth in such representations and
warranties as if made on and as of such date (except to the extent that any such
representation or warranty has by its terms been made as of a specific date in
which case such representation and warranty shall have been true and correct as
of such specific date), except where the failure of such representations and
warranties to be so true and correct would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on NORCAL, and (ii)
the representations and warranties of NORCAL set forth in Section 5.1(a),
Section 5.2(a) and (c), Section 5.4, Section 5.5(a) and (d) and Section 5.8
shall be true and correct on and as of the Closing Date. The Chief Executive
Officer and Chief Financial Officer of NORCAL shall deliver, on behalf of
NORCAL, a certificate to PRA to such effect. (c) NORCAL shall not have suffered
a Material Adverse Effect and there shall have been no occurrence, circumstance
or combination thereof (whether arising on or after the date hereof), which, as
of the Closing Date, is reasonably likely to result in a Material Adverse Effect
on NORCAL and PRA shall have received a certificate signed on behalf of NORCAL
by the Chief Executive Officer and Chief Financial Officer of NORCAL to such
effect. (d) The Offer Conditions set forth in Section 3.1(b)(ii) and (iii) shall
have been satisfied. 76 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01081.jpg]
(e) NORCAL shall have deposited the items required to be deposited by it in
trust with the Exchange Agent for the benefit of the Policyholders as required
by Section 4.4(a) of this Agreement. 9.3 Conditions to Obligation of NORCAL. The
obligation of NORCAL to consummate the transactions contemplated by the Plan of
Conversion and this Agreement is also subject to the satisfaction or waiver by
NORCAL of the following conditions: (a) PRA shall have performed in all material
respects all material obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and NORCAL shall have received a
certificate signed on behalf of PRA by the Chief Executive Officer and the Chief
Financial Officer of PRA to such effect. (b) PRA shall have deposited the items
required to be deposited by it in trust with the Exchange Agent for the benefit
of the Policyholders and Selling Stockholders, as applicable, as required by
Section 4.4(b) of this Agreement. (c) The representations and warranties of PRA
contained in Article 6 of this Agreement shall be true and correct on and as of
the Closing Date without giving effect to any limitation as to “materiality”,
“in all material respects”, “in any material respect” or “Material Adverse
Effect” set forth in such representations and warranties as if made on and as of
such date (except to the extent that any such representation or warranty has by
its terms been made as of a specific date in which case such representation and
warranty shall have been true and correct as of such specific date), except
where the failure of such representations and warranties to be so true and
correct would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on PRA. NORCAL shall have received a
certificate signed on behalf of PRA by the Chief Executive Officer and Chief
Financial Officer of PRA to such effect. ARTICLE 10 TERMINATION AND AMENDMENT
10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date, whether before or after approval of the matters presented in
connection with the Plan of Conversion by the Record Date Policyholders of
NORCAL: (a) by mutual consent of PRA and NORCAL in a written instrument, if the
PRA Board and the NORCAL Board so determine to terminate this Agreement by an
affirmative vote of a majority of the members of the PRA Board or the NORCAL
Board, as the case may be; (b) by either PRA or NORCAL if (i) any Governmental
Authority which must grant a Requisite Regulatory Approval has denied approval
of the Plan of Conversion or approval of the Form A as herein contemplated, and
such denial has become final and nonappealable or any Governmental Authority of
competent jurisdiction shall have issued a final nonappealable order permanently
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, and (ii) the PRA Board or the NORCAL Board, as
the case may be, decides to terminate this Agreement by an affirmative vote of a
majority of the directors of PRA or a majority of the members of the NORCAL
Board, as the case may be; 77 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01082.jpg]
(c) by either PRA or NORCAL (provided that the terminating party is not then in
material breach of any representation, warranty, covenant or other agreement
contained in this Agreement) if (i) (x) there shall have been a breach of any of
the representations and warranties set forth in this Agreement on the part of
the other party (without giving effect to any limitation as to “materiality” or
“Material Adverse Effect” set forth in such representations and warranties),
which breach is not cured within forty-five (45) days following written notice
to the party committing such breach, or which breach, by its nature or timing,
cannot be cured prior to the date specified in Section 10.1(i), and (y) such
material breach or breaches of the representations and warranties, individually
or in the aggregate, has resulted in a Material Adverse Effect on such party and
its Subsidiaries taken as a whole and (ii) the non-breaching party decides to
terminate this Agreement by an affirmative vote of a majority of the members of
its entire board of directors; (d) by PRA upon written notice to NORCAL if (i)
the NORCAL Board shall indicate in writing to PRA that the NORCAL Board is
unwilling or unable (other than in connection with the failure to satisfy the
conditions set forth in Sections 9.1(b) and (c) hereof) to adopt the Plan of
Conversion; (ii) the NORCAL Board is unwilling or unable (other than in
connection with the failure to satisfy the conditions set forth in Sections
9.1(b) and (c) hereof) to recommend to its Record Date Policyholders that they
approve and adopt the Plan of Conversion; (iii) the NORCAL Board is unwilling or
unable (other than in connection with the failure to satisfy the conditions set
forth in Sections 9.1(b) and (c) hereof) to recommend to the Eligible
Policyholders the Stock Offer; or (iv) after recommending that its Record Date
Policyholders approve and adopt the Plan of Conversion or recommending the Stock
Offer to the Eligible Policyholders, the NORCAL Board shall have withdrawn,
modified or amended such recommendation in any respect materially adverse to
PRA, without PRA’s prior written consent (each an “NORCAL Recommendation
Event”); provided that any such notice of termination must be provided to NORCAL
not later than ten (10) Business Days after the later of the date PRA shall have
been advised by NORCAL in writing of a NORCAL Recommendation Event, or such
later date as may be agreed upon by PRA and NORCAL in writing; (e) by PRA upon
written notice to NORCAL, if a NORCAL Acquisition Event (as herein defined) has
occurred; (f) by either PRA or NORCAL if (i) a meeting of the Record Date
Policyholders has been duly held for purposes of voting on the Plan of
Conversion and the transactions contemplated by this Agreement, and (ii)
approval of the Record Date Policyholders required for the consummation of the
Plan of Conversion shall not have been obtained by reason of the failure to
obtain the required vote at such duly held meeting of Record Date Policyholders
or at any adjournment or postponement thereof; (g) by PRA if the condition set
forth in Section 3.1(b)(iii) is not satisfied; (h) by PRA if on the Closing Date
the NORCAL Disclosure Schedule discloses any Material Adverse Effect on NORCAL
or any change from the NORCAL Disclosure Schedules which has, or is reasonably
likely to have, a Material Adverse Effect on NORCAL; 78 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01083.jpg]
(i) by written notice from NORCAL to PRA, or from PRA to NORCAL, if the Closing
does not occur on or before the two-year anniversary of the date of this
Agreement (the “Outside Date”) for any reason other than breach of this
Agreement by the party giving such notice; provided, however, that if the Offer
extends beyond the two-year anniversary of the date of this Agreement pursuant
to Section 3.1(d), then the Outside Date shall be extended until the expiration
of the Offer; or (j) by NORCAL upon the occurrence of a NORCAL Acquisition Event
or NORCAL Recommendation Event. 10.2 Effect of Termination. In the event of
termination of this Agreement by either PRA or NORCAL as provided in Section
10.1 of this Agreement, (i) this Agreement shall forthwith become void and have
no effect, except that Sections 8.2(b) (Access to Information), 10.2 (Effect of
Termination), 10.5 (Liquidated Damages; Termination Fee), 11.1 (Non-survival of
Representations, Warranties and Agreements), 11.2 (Expenses), 11.3 (Notices),
11.5 (Assignment; No Third Party Beneficiaries), 11.6 (Presumptions) 11.7
(Exhibits and Schedules), 11.8 (Interpretation), 11.10 (Entire Agreement), 11.11
(Governing Law), 11.12 (Severability), and 11.13 (Publicity) of this Agreement
shall survive any termination of this Agreement, and (ii) neither PRA or NORCAL,
nor any of their respective Subsidiaries or any of the officers or directors of
any of them shall have any liability of any nature whatsoever under this
Agreement, or in connection with the transactions contemplated by this
Agreement, except as otherwise provided in Section 10.5 of this Agreement;
provided, however, that notwithstanding anything to the contrary contained in
this Agreement, neither PRA nor NORCAL shall be relieved or released from any
liabilities or damages arising out of its willful breach of any provision of
this Agreement. 10.3 Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. Subject to
the previous sentence and in compliance with Applicable Law, this Agreement may
be amended by the parties hereto, by action taken or authorized by the PRA Board
and the NORCAL Board, at any time before or after approval of the matters
presented in connection with the Plan of Conversion and this Agreement by the
Eligible Policyholders of NORCAL; provided, however, that after any approval of
the Plan of Conversion and transactions contemplated by this Agreement by the
Eligible Policyholders of NORCAL, there may not be, without further approval of
such Eligible Policyholders, any amendment of this Agreement which changes or
otherwise modifies or amends the amount or the form of the Conversion
Consideration or the PRA Consideration other than as contemplated by this
Agreement. 10.4 Extension; Waiver. At any time prior to the Closing Date, the
parties to this Agreement may, to the extent permitted by Applicable Law, (a)
extend the time for the performance of any of the obligations or other acts of
the other parties to this Agreement, (b) waive any inaccuracies in the
representations and warranties contained in this Agreement or in any document
delivered pursuant hereto, or (c) waive compliance with any of the agreements or
conditions contained in this Agreement; provided, however, that after any
approval of the Plan of Conversion and the transactions contemplated by this
Agreement by the Eligible Policyholders of NORCAL, there may not be, without
further approval of such Eligible Policyholders, any extension or waiver of this
Agreement or any portion thereof which reduces the amount or 79 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01084.jpg]
changes the form of the Conversion Consideration or the PRA Consideration other
than as contemplated by this Agreement. Any agreement on the part of a party to
this Agreement to any such extension or waiver shall be valid only if set forth
in a written instrument signed on behalf of such party, but such extension or
waiver or failure to insist on strict compliance with an obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. 10.5 Liquidated Damages;
Termination Fee. Notwithstanding anything to the contrary contained in this
Agreement, in the event that any of the following events or circumstances shall
occur, NORCAL shall, within ten (10) Business Days after notice of the
occurrence thereof by PRA, pay to PRA the sum equal to the Termination Fee
(which the parties agree and stipulate as reasonable and full liquidated damages
and reasonable compensation for the involvement of PRA in the transactions
contemplated in this Agreement and is not a penalty or forfeiture): (i) PRA
shall terminate this Agreement pursuant to Section 10.1(d) or (e) (other than,
for the avoidance of doubt, a termination relating to the conditions set forth
in Sections 9.1(b) and (c) not being satisfied); (ii) NORCAL shall terminate
this Agreement pursuant to Section 10.1(j) (other than, for the avoidance of
doubt, a termination relating to the conditions set forth in Sections 9.1(b) and
(c) not being satisfied); or (iii) if the Record Date Policyholders of NORCAL
fail to hold the Special Meeting as required by Section 8.3 of this Agreement
within 120 days after the Commissioner issues his decision and order approving
the Plan of Conversion. For purposes of this Agreement a “NORCAL Acquisition
Event” shall mean that NORCAL shall have authorized, recommended, approved, or
entered into an agreement with any Person (other than any of the parties to this
Agreement) to effect an Acquisition Proposal. Upon the making and receipt of
such payment under this Section 10.5, NORCAL shall have no further obligation of
any kind under this Agreement and PRA shall not have any further obligation of
any kind under this Agreement, except in each case under Section 10.2 of this
Agreement, and no party shall have any liability for any breach or alleged
breach by such party of any provision of this Agreement. ARTICLE 11 GENERAL
PROVISIONS 11.1 Non-survival of Representations, Warranties and Agreements. None
of the representations, warranties, covenants and agreements of NORCAL or PRA in
this Agreement or in any instrument delivered by NORCAL or PRA pursuant to this
Agreement shall survive the Closing Date, except as otherwise provided in
Section 10.2 of this Agreement and except for those covenants and agreements
contained in this Agreement and in any such instrument which by their terms
apply in whole or in part after the Closing Date. 11.2 Expenses. Except as
otherwise expressly provided in this Agreement, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated by this
Agreement shall be paid by the party incurring such expense; provided, however,
that (a) NORCAL shall pay all expenses relating to the approval of the Plan of
Conversion by the Commissioner, (b) PRA shall pay all expenses in connection
with the approval of the Form A as contemplated by this Agreement by the
Commissioner, and any other required filings with any 80 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01085.jpg]
Insurance Regulator, and (c) the cost of the HSR Act filing fee shall be borne
70% by PRA and 30% by NORCAL. 11.3 Notices. All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally,
by facsimile or email (with confirmation) followed by delivery of an original
via overnight courier service, mailed by registered or certified mail (return
receipt requested) or delivered by an overnight courier service (with
confirmation) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice): if to PRA, to:
ProAssurance Corporation 100 Brookwood Place Birmingham, Alabama 35209
Attention: Chief Executive Officer, copy to Corporate Secretary Fax: (205)
877-4405 Email: edwardrand@proassurance.com with copies to: Burr & Forman LLP
420 N. 20th Street, Suite 3400 Birmingham, Alabama 35203 Attention: Edward R.
Christian, Esq. Fax: (205) 458-5100 Email: echristian@burr.com and if to NORCAL,
to: NORCAL Mutual Insurance Company 575 Market Street, Suite 1000 San Francisco,
CA 94105 844.4NORCAL Attention: Chief Executive Officer Fax: (415) 520-5570
Email: sdiener@norcal-group.com with copies to: McDermott Will & Emery LLP 444
West Lake Street, Suite 4000 Chicago, Illinois 60606 Attention: Robert K. Clagg
81 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01086.jpg]
Fax: 312-277-1936 Email: rclagg@mwe.com 11.4 Further Assurances. Prior to the
Closing, at the reasonable request of any party to this Agreement, the other
parties shall execute, acknowledge and deliver such other documents and/or
instruments as may be reasonably required by the requesting party to carry out
the purposes of this Agreement. In the event any party to this Agreement shall
be involved in litigation, threatened litigation or government inquiries with
respect to a matter covered by this Agreement, every other party to this
Agreement shall also make available to such party, at reasonable times and
subject to the reasonable requirements of its own businesses, such of its
personnel as may have information relevant to such matters; provided that such
party shall reimburse the providing party for its reasonable costs for employee
time incurred in connection therewith if more than one (1) Business Day is
required. 11.5 Assignment; No Third Party Beneficiaries. Neither this Agreement
nor any of the rights, interests or obligations, shall be assigned by any of the
parties to this Agreement (whether by operation of law or otherwise) without the
prior written consent of the other parties to this Agreement. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.
Except as otherwise expressly set forth herein, including, without limitation,
Section 8.8, this Agreement (including the documents and instruments referred to
in this Agreement) is not intended to confer upon any person other than the
parties to this Agreement any rights or remedies under this Agreement. 11.6
Presumptions. It is expressly acknowledged and agreed that all parties have been
represented by counsel and have participated in the negotiation and drafting of
this Agreement, and that there shall be no presumption against any party on the
ground that such party was responsible for preparing this Agreement or any part
of it. 11.7 Exhibits and Schedules. Each of the Exhibits and Schedules referred
to in, and/or attached to, this Agreement is an integral part of this Agreement
and is incorporated in this Agreement by this reference. 11.8 Interpretation.
When a reference is made in this Agreement to Sections, Exhibits or Schedules,
such reference shall be to a Section of or Exhibit or Schedule to this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. References
to “funds,” “US dollar,” “dollars,” “US$” or “$” in this Agreement are to the
lawful currency of the United States of America. No provision of this Agreement
shall be construed to require PRA, NORCAL or any of their respective
Subsidiaries or Affiliates to take any action which would violate any Applicable
Law, rule or regulation. 82 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01087.jpg]
11.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. A signed copy of this Agreement
delivered by facsimile, email or other means of electronic transmission shall be
deemed to have the same legal effect as delivery of the original signed copy of
this Agreement. 11.10 Entire Agreement. This Agreement (including the documents
and the instruments referred to in this Agreement) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter of this
Agreement. 11.11 Governing Law; Submission to Jurisdiction. (a) This Agreement
shall be governed and construed in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law principles, except
that the Plan of Conversion shall be effected in accordance with and governed by
the laws of the State of California, and the insurance laws of the State of
California as they relate to NORCAL shall govern to the extent the application
of such laws would be inconsistent with or in contravention of the laws of the
State of Delaware. (b) Each of the parties hereto irrevocably agrees that any
Action with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by any other
party hereto or its successors or assigns shall be brought and determined
exclusively in the Court of Chancery of the State of Delaware, or in the event
(but only in the event) that such court does not have subject matter
jurisdiction over such Action, in the federal courts located within the State of
Delaware. Notwithstanding anything herein to the contrary, each of the parties
hereto irrevocably agrees that any Action with respect to any act of the
Commissioner or any other Governmental Authority concerning or arising out of
the Plan of Conversion or any amendment thereto shall be brought and determined
exclusively in the state courts of the State of California in accordance with
the Insurance Laws of the State of California. Each of the parties hereto agrees
that mailing of process or other papers in connection with any such Action in
the manner provided in Section 11.3 or in such other manner as may be permitted
by Applicable Laws, will be valid and sufficient service thereof. Each of the
parties hereto hereby irrevocably submits with regard to any such Action for
itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court or tribunal other than the aforesaid courts. Each of
the parties hereto hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim, or otherwise, in any Action with respect
to this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder: (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section
11.11(b); (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process 83 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01088.jpg]
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise); and (c) to the fullest extent permitted by the Applicable Law, any
claim that (i) the suit, action, or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action, or proceeding is
improper, or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. 11.12 Severability. Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable. 11.13
Publicity. PRA and NORCAL shall develop a joint communications plan and each
party shall (i) ensure that all press releases and other public statements and
communications (including any communications that would require a filing under
Rule 425, Rule 165 and Rule 166 under the 1933 Act or Rule 14a-2, Rule 14a-12 or
Rule 14e-2 under the Exchange Act) with respect to this Agreement and the
transactions contemplated hereby shall be consistent with such joint
communications plan and (ii) unless otherwise required by Applicable Law or by
obligations pursuant to any listing agreement with or rules of the NYSE, consult
with each other for a reasonable time before issuing any press release or
otherwise making any public statement or communication (including any
communications that would require a filing with the SEC), and mutually agree
upon any such press release or any such public statement or communication, with
respect to this Agreement or the transactions contemplated hereby. In addition
to the foregoing, except to the extent disclosed in the proxy statement, unless
otherwise required by Applicable Law or by obligations pursuant to any listing
agreement with or rules of the NYSE, neither PRA nor NORCAL shall issue any
press release or otherwise make any public statement or disclosure concerning
the other party or the other party’s business, financial conditions or results
of operations without the consent of the other party. 11.14 Specific
Performance. Subject to Section 10.5, each party hereto hereby agrees that, in
the event of breach of this Agreement, damages would be difficult, if not
impossible, to ascertain, that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached and that money damages or other
legal remedies would not be an adequate remedy for any such breach. It is
accordingly agreed that, in addition to and without limiting any other remedy or
right it may have, each party shall be entitled to seek an injunction or other
equitable relief in any court of competent jurisdiction, without any necessity
of proving damages or any requirement for the posting of a bond or other
security, enjoining any such breach, and enforcing specifically the terms and
provisions of this Agreement. [SIGNATURES ON FOLLOWING PAGE] 84 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01089.jpg]
IN WITNESS WHEREOF, PRA and NORCAL have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written. PROASSURANCE CORPORATION, a Delaware corporation By: /s/ Edward L.
Rand, Jr. Name: Edward L. Rand, Jr. Title: President and Chief Executive Officer
PRA PROFESSIONAL LIABILITY GROUP, INC., a Delaware corporation By: /s/ Edward L.
Rand, Jr. Name: Edward L. Rand, Jr. Title: Chairman NORCAL MUTUAL INSURANCE
COMPANY, a California mutual insurance company By: /s/ Theodore Scott Diener
Name: Theodore Scott Diener Title: President and Chief Executive Officer
[Signature Page to Agreement and Plan of Acquisition] 43126503 v1



--------------------------------------------------------------------------------



 
[pra20200331ex101a01090.jpg]
Exhibits Exhibit A – Knowledge of NORCAL Exhibit B – Knowledge of PRA Exhibit C
– Officers and Directors of NORCAL INC. NORCAL Disclosure Schedules Section 5.1
– Corporate Organization Section 5.2 – Subsidiaries Section 5.4 – Capitalization
Section 5.5 – Authority; No Violation; Consents and Approvals Section 5.6 –
Insurance Reports Section 5.7 – Financial Statements; Financial Reporting
Section 5.8 – Broker’s Fees Section 5.9 – Absence of Certain Changes or Events
Section 5.10 – Legal Proceedings and Judgments Section 5.11 – Insurance Section
5.12 – Taxes and Tax Returns Section 5.13 – Employee Plans; Labor Matters
Section 5.14 – Employees Section 5.15 – Compliance with Applicable Law Section
5.16 – Certain Contracts Section 5.17 – Investments and Interest Rate Risk
Management Instruments Section 5.18 – Intellectual Property/Social Media Section
5.19 – Real Property; Environmental Liability Section 5.20 – Personal Property
Section 5.21 – Insurance Matters Section 5.23 – Privacy and Data Security
Section 7.2 – NORCAL Forbearances Section 8.10(e) – NORCAL/PRA Severance
Guidelines PRA Disclosure Schedules Section 6.3 – SEC Reports; Financial
Statements Section 6.4 – Broker’s Fees Section 6.6 – Compliance with Applicable
Law Section 7.3 – PRA Forbearances 43126503 v1



--------------------------------------------------------------------------------



 